
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.3


CREDIT AGREEMENT


        THIS CREDIT AGREEMENT ("Credit Agreement") is made and entered into as
of the 6th day of September, 2002, by and among HERBST GAMING, INC., a Nevada
corporation (the "Borrower"), FLAMINGO PARADISE GAMING, LLC, a Nevada limited
liability company, dba TERRIBLE'S HOTEL & CASINO (the "Collateral Guarantor")
and U.S. BANK NATIONAL ASSOCIATION (herein together with its successors and
assigns the "Lender").

R  E  C  I  T  A  L  S:

        WHEREAS:

        A.    In this Credit Agreement all capitalized words and terms shall
have the respective meanings and be construed herein as hereinafter provided in
Section 1.01 of this Credit Agreement and shall be deemed to incorporate such
words and terms as a part hereof in the same manner and with the same effect as
if the same were fully set forth.

        B.    The Collateral Guarantor, ETTI, ETTELLC and Market Gaming are each
wholly owned Subsidiaries of Borrower. Each of Cardivan, Corral and CCC are
wholly owned Subsidiaries of ETTI.

        C.    Borrower, as issuer, and Cardivan, Corral, CCC, ETTI, ETTELLC,
Market Gaming and the Collateral Guarantor, as subsidiary guarantors, are
parties to the Indenture.

        D.    Borrower desires to establish a secured revolving line of credit
in the amount of Ten Million Dollars ($10,000,000.00) for working capital and
general corporate purposes as permitted under Section 4.09(viii) of the
Indenture.

        E.    Lender is willing to establish the Credit Facility for the uses
and purposes hereinafter set forth and on the terms and subject to the
conditions, covenants and understandings hereinafter set forth and contained in
each of the Loan Documents.

        NOW, THEREFORE, in consideration of the foregoing, and other valuable
considerations as hereinafter described, the parties hereto do promise, covenant
and agree as follows:

ARTICLE I

DEFINITIONS

        Section 1.01.    Definitions.    For the purposes of this Credit
Agreement, each of the following terms shall have the meaning specified with
respect thereto, unless a different meaning clearly appears from the context:

        "Acquisition" means any transaction, or any series of related
transactions, consummated after the Closing Date, by which any member of the
Herbst Consolidation directly or indirectly acquires any ongoing business
venture or entity or all or substantially all of the assets of any firm,
partnership, joint venture, limited liability company, corporation or division
thereof, whether through purchase of assets, merger or otherwise.

        "Affiliate(s)" of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. A Person shall be deemed to be "controlled by" any other Person if such
other Person possesses, directly or indirectly, power to:

        (a)  vote ten percent (10%) or more of the equity securities (on a fully
diluted basis) having ordinary voting power for the election of directors or
managing general partners; or

        (b)  direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

        "Aggregate Commitment" shall mean reference to the aggregate amount
committed by Lender for advance to or on behalf of Borrower as Borrowings under
the Credit Facility in the principal amount of

--------------------------------------------------------------------------------

Ten Million Dollars ($10,000,000.00) at any time outstanding, subject to the
reductions and/or limitations for advance as set forth or incorporated in the
definition of Maximum Permitted Balance.

        "Annualized Adjusted Rent Expense" as of the end of any Fiscal Quarter
shall mean the product of Annualized Rent Expense, multiplied by six (6).

        "Annualized EBITDA" shall mean with reference to EBITDA realized by the
Herbst Consolidation, as of the last day of each Fiscal Quarter, (a) EBITDA for
the fiscal period consisting of that Fiscal Quarter and the three
(3) immediately preceding Fiscal Quarters, including, in the event an
Acquisition has been made by a member or members of the Herbst Consolidation and
such Acquisition has been owned by the Herbst Consolidation for at least one
(1) full Fiscal Quarter but less than four (4) full Fiscal Quarters, (b) such
amount as is necessary to reflect the annualization of EBITDA attributable to
the applicable Acquisition using the following calculations:

        (i)    if the applicable Acquisition has been owned by the Herbst
Consolidation for one (1) full Fiscal Quarter, the EBITDA applicable to such
Acquisition for that Fiscal Quarter shall be multiplied by four (4);

        (ii)  if the applicable Acquisition has been owned by the Herbst
Consolidation for two (2) full Fiscal Quarters, the EBITDA applicable to such
Acquisition for those Fiscal Quarters shall be multiplied by two (2); and

        (iii)  if the applicable Acquisition has been owned by the Herbst
Consolidation for three (3) full Fiscal Quarters, the EBITDA applicable to such
Acquisition for those Fiscal Quarters shall be multiplied by four-thirds (4/3).

        "Annualized EBITDAR" shall mean with reference to EBITDAR realized by
the Herbst Consolidation, as of the last day of each Fiscal Quarter, (a) EBITDAR
for the fiscal period consisting of that Fiscal Quarter and the three
(3) immediately preceding Fiscal Quarters, including, in the event an
Acquisition has been made by a member or members of the Herbst Consolidation and
such Acquisition has been owned by the Herbst Consolidation for at least one
(1) full Fiscal Quarter but less than four (4) full Fiscal Quarters, (b) such
amount as is necessary to reflect the annualization of EBITDAR attributable to
the applicable Acquisition using the following calculations:

        (i)    if the applicable Acquisition has been owned by the Herbst
Consolidation for one (1) full Fiscal Quarter, the EBITDAR applicable to such
Acquisition for that Fiscal Quarter shall be multiplied by four (4);

        (ii)  if the applicable Acquisition has been owned by the Herbst
Consolidation for two (2) full Fiscal Quarters, the EBITDAR applicable to such
Acquisition for those Fiscal Quarters shall be multiplied by two (2); and

        (iii)  if the applicable Acquisition has been owned by the Herbst
Consolidation for three (3) full Fiscal Quarters, the EBITDAR applicable to such
Acquisition for those Fiscal Quarters shall be multiplied by four-thirds (4/3).

        "Annualized Interest Expense" shall mean with reference to the Herbst
Consolidation, as of the last day of each Fiscal Quarter, (a) Interest Expense
for the fiscal period consisting of that Fiscal Quarter and the three
(3) immediately preceding Fiscal Quarters, including, in the event an
Acquisition has been made by a member or members of the Herbst Consolidation and
such Acquisition has been owned by the Herbst Consolidation for at least one
(1) full Fiscal Quarter but less than four (4) full

2

--------------------------------------------------------------------------------

Fiscal Quarters, (b) such amount as is necessary to reflect the annualization of
Interest Expense attributable to the applicable Acquisition using the following
calculations:

        (i)    if the applicable Acquisition has been owned by the Herbst
Consolidation for one (1) full Fiscal Quarter, the Interest Expense applicable
to such Acquisition for that Fiscal Quarter shall be multiplied by four (4);

        (ii)  if the applicable Acquisition has been owned by the Herbst
Consolidation for two (2) full Fiscal Quarters, the Interest Expense applicable
to such Acquisition for those Fiscal Quarters shall be multiplied by two (2);
and

        (iii)  if the applicable Acquisition has been owned by the Herbst
Consolidation for three (3) full Fiscal Quarters, the Interest Expense
applicable to such Acquisition for those Fiscal Quarters shall be multiplied by
four-thirds (4/3).

        "Annualized Rent Expense" shall mean with reference to the Herbst
Consolidation, as of the last day of each Fiscal Quarter, (a) Rent Expense for
the fiscal period consisting of that Fiscal Quarter and the three
(3) immediately preceding Fiscal Quarters, including, in the event an
Acquisition has been made by a member or members of the Herbst Consolidation and
such Acquisition has been owned by the Herbst Consolidation for at least one
(1) full Fiscal Quarter but less than four (4) full Fiscal Quarters, (b) such
amount as is necessary to reflect the annualization of Rent Expense attributable
to the applicable Acquisition using the following calculations:

        (i)    if the applicable Acquisition has been owned by the Herbst
Consolidation for one (1) full Fiscal Quarter, the Rent Expense applicable to
such Acquisition for that Fiscal Quarter shall be multiplied by four (4);

        (ii)  if the applicable Acquisition has been owned by the Herbst
Consolidation for two (2) full Fiscal Quarters, the Rent Expense applicable to
such Acquisition for those Fiscal Quarters shall be multiplied by two (2); and

        (iii)  if the applicable Acquisition has been owned by the Herbst
Consolidation for three (3) full Fiscal Quarters, the Rent Expense applicable to
such Acquisition for those Fiscal Quarters shall be multiplied by four-thirds
(4/3).

        "Authorized Officer Certificate" shall have the meaning set forth in
Section 3.05(v).

        "Authorized Officer(s)" shall mean, relative to the Borrower, those of
the respective officers whose signatures and incumbency shall have been
certified to Lender as required in Section 3.05(v) of the Credit Agreement with
the authority and responsibility to deliver Notices of Borrowing, Conversion
Notices, Compliance Certificates and all other requests, notices, reports,
consents, certifications and authorizations on behalf of Borrower.

        "Available Borrowings" shall mean, at any time, and from time to time,
the aggregate amount available to Borrower for a Borrowing under the Credit
Facility not exceeding the amount of the Maximum Availability, as of each date
of determination.

        "Banking Business Day" shall mean a day upon which the principal
administrative offices (or any successor offices) of Lender and, with respect to
setting the rate of interest with reference to the LIBOR Rate, banking
associations in New York are open to conduct regular banking business.

        "Bankruptcy Code" shall mean the United States Bankruptcy Code, as
amended, 11 U.S.C. Section 101, et seq.

        "Base Rate" shall mean the rate of interest per annum which Lender from
time to time identifies and publicly announces as its "prime rate" or "reference
rate" and is not necessarily, for example, the

3

--------------------------------------------------------------------------------


lowest rate of interest which Lender collects from any borrower or group of
borrowers, to which rate shall be added one percent (1.0%) per annum.

        "Borrower" shall mean Herbst Gaming, Inc., a Nevada corporation.

        "Borrowing(s)" shall mean such amounts as Borrower may request from
Lender from time to time to be advanced under the Credit Facility by Notice of
Borrowing in the manner provided in Section 2.03.

        "CCC" shall mean Corral Country Coin, Inc., a Nevada corporation.

        "Capital Expenditures" shall mean, for any period, without duplication,
the aggregate of all expenditures (whether paid in cash or accrued as
liabilities during that period and including Capitalized Lease Liabilities) by
the Herbst Consolidation during such period that, in conformity with GAAP, are
required to be included in or reflected by the property, plant or equipment or
similar fixed or capital asset accounts reflected in the balance sheet of the
Herbst Consolidation (including equipment which is purchased simultaneously with
the trade-in of existing equipment owned by Herbst Consolidation to the extent
of (a) the gross amount of such purchase price less (b) the cash proceeds of
trade-in credit of the equipment being traded in at such time), but excluding
capital expenditures made in connection with the replacement or restoration of
assets, to the extent reimbursed or refinanced from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored, or
from awards of compensation arising from the taking by condemnation of or the
exercise of the power of eminent domain with respect to such assets being
replaced or restored.

        "Capital Proceeds" shall mean the net proceeds (after deducting all
reasonable expenses incurred in connection therewith) available to the Borrower
or the Collateral Guarantor from: (i) partial or total condemnation or
destruction of any part of the Collateral, (ii) insurance proceeds received in
connection with damage to or destruction of any part of the Collateral, and
(iii) the sale or other disposition of any portion of the Collateral in
accordance with the provisions of Section 5.01 of this Credit Agreement.

        "Capitalized Lease Liabilities" means all monetary obligations of the
Herbst Consolidation under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capitalized leases, and, for
purposes of this Credit Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP, and the stated
maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a penalty.

        "Cardivan" shall mean Cardivan Company, a Nevada corporation.

        "Cash" shall mean, when used in connection with any Person, all monetary
and non-monetary items owned by that Person that are treated as cash in
accordance with GAAP, consistently applied.

        "Cash Equivalents" shall mean, when used in connection with any Person,
that Person's Investments in:

        (a)  Government Securities maturing within one (1) year after the date
of the making of the Investment;

        (b)  readily marketable direct obligations of any State of the United
States of America or any political subdivision or agency of the foregoing given
on the date of such Investment a credit rating of at least Aa by Moody's
Investors Service, Inc. or AA by Standard & Poor's Corporation, in each case
maturing within one (1) year from the making of the Investment;

        (c)  certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers' acceptances of, and repurchase agreements covering
Government Securities executed by, Lender or, if not Lender, any bank
incorporated under the laws of the United States of America or any

4

--------------------------------------------------------------------------------




State thereof and having on the date of such Investment combined capital,
surplus and undivided profits of at least Two Hundred Fifty Million Dollars
($250,000,000.00), or total assets of at least Five Billion Dollars
($5,000,000,000.00), in each case maturing within one (1) year after the date of
the making of the Investment;

        (d)  certificates of deposit issued by, bank deposits in, eurodollar
deposits through, bankers' acceptances of, and repurchase agreements covering
Government Securities executed by, any branch or office located in the United
States of America of a bank incorporated under the laws of any jurisdiction
outside the United States of America having on the date of such Investment
combined capital, surplus and undivided profits of at least Five Hundred Million
Dollars ($500,000,000.00), or total assets of at least Fifteen Billion Dollars
($15,000,000,000.00) in each case maturing within one year after the date of the
making of the Investment;

        (e)  repurchase agreements covering Government Securities executed by a
broker or dealer registered under Section 15(b) of the Securities Exchange Act
of 1934 having on the date of the Investment capital of at least One Hundred
Million Dollars ($100,000,000.00), maturing within thirty (30) days after the
date of the making of the Investment; provided that the maker of the Investment
receives written confirmation of the transfer to it of record ownership of the
Government Securities on the books of a "primary dealer" in such Government
Securities on the books of such registered broker or dealer, as soon as
practicable after the making of the Investment;

        (f)    readily marketable commercial paper of corporations doing
business in and incorporated under the laws of the United States of America or
any State thereof or of any corporation that is the holding company for a bank
described in clauses (c) or (d) above given on the date of such Investment a
credit rating of at least P-1 by Moody's Investors Service, Inc. or A-1 by
Standard & Poor's Corporation, in each case maturing within three hundred
sixty-five (365) days after the date of the making of the Investment;

        (g)  "money market preferred stock" issued by a corporation incorporated
under the laws of the United States of America or any State thereof given on the
date of such Investment a credit rating of at least Aa by Moody's Investors
Service, Inc. or AA by Standard & Poor's Corporation, in each case having an
investment period not to exceed fifty (50) days; provided that (i) the amount of
all such Investments issued by the same issuer does not exceed Five Million
Dollars ($5,000,000.00) and (ii) the aggregate amount of all such Investments
does not exceed Fifteen Million Dollars ($15,000,000.00); and

        (h)  a readily redeemable "money market mutual fund" advised by a bank
described in clauses (c) or (d) hereof, or an investment advisor registered
under Section 203 of the Investment Advisors Act of 1940, that has and maintains
an investment policy limiting its investments primarily to instruments of the
types described in clauses (a) through (g) hereof and having on the date of such
Investment total assets of at least One Billion Dollars ($1,000,000,000.00).

        "Cash Flow Leverage Ratio" as of the end of any Fiscal Quarter shall
mean the ratio resulting by dividing the sum of (i) Funded Debt for the Fiscal
Quarter under review, plus (ii) the Annualized Adjusted Rent Expense as of the
end of such Fiscal Quarter, by Annualized EBITDAR for the Fiscal Quarter under
review together with the most recently ended three (3) preceding Fiscal
Quarters.

        "Closing Certificate" shall have the meaning ascribed to such term in
Section 3.05(vi).

        "Closing Date" shall mean the date upon which: (i) each condition
precedent required under Article IIIA of this Credit Agreement has been
satisfied or waived and (ii) the Security Documentation has been filed and/or
recorded in accordance with and in the manner required by Article IIIA.

        "Closing Disbursements" shall have the meaning set forth in
Section 2.02(a).

5

--------------------------------------------------------------------------------


        "Collateral" shall mean collective reference to: (i) all of the FPG
FF&E, together with all replacements, substitutions, additions, accessions,
attachments, components, repairs, repair parts, spare parts, accessories,
proceeds and products thereof, and other interests of the Collateral Guarantor
which are subject to the liens, pledges and security interests created by the
Security Documentation; and (ii) any and all other property and/or intangible
rights, interest or benefits inuring to or in favor of the Collateral Guarantor
which are in any manner assigned, pledged, encumbered or otherwise hypothecated
in favor of Lender to secure payment of the Credit Facility.

        "Collateral Guarantor" shall mean Flamingo Paradise Gaming, LLC, a
Nevada limited liability company, dba Terrible's Hotel & Casino.

        "Compliance Certificate" shall mean a compliance certificate as
described in Section 5.08(c) which is more particularly described on "Exhibit
D", affixed hereto and by this reference incorporated herein and made a part
hereof.

        "Contingent Liability(ies)" shall mean, as to any Person, any obligation
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness, leases or dividends ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, (d) to make payment in respect of any net
liability arising in connection with any Interest Rate Hedges, foreign currency
exchange agreement, commodity hedging agreement or any similar agreement or
arrangement in any such case if the purpose or intent of such agreement is to
provide assurance that such primary obligation will be paid or discharged, or
that any agreements relating thereto will be complied with, or that the holders
of such primary obligation will be protected (in whole or in part) against loss
in respect thereof or (e) otherwise to assure or hold harmless the holder of
such primary obligation against loss in respect thereof; provided, however, that
the term Contingent Liability shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Liability shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Liability is made or, if not stated or determinable, the reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

        "Conversion Notice" shall mean a notice of conversion of the rate of
interest accruing on the Funded Outstandings from a rate of interest determined
with reference to the Base Rate or the LIBOR Rate, as the case may be, to a rate
of interest to be determined with reference to either the Base Rate or to the
LIBOR Rate, as applicable, in each case duly executed by an Authorized Officer,
substantially in the form of that certain exhibit marked "Exhibit C", affixed
hereto and by this reference incorporated herein and made a part hereof.

        "Convert, Conversion and Converted" shall refer to the conversion of one
interest rate basis to another pursuant to Section 2.05(c).

        "Corral" shall mean Corral Coin, Inc., a Nevada corporation.

        "Credit Agreement" shall mean this Credit Agreement executed by and
among Borrower, Collateral Guarantor and Lender setting forth the terms and
conditions of the Credit Facility, together with all Schedules, Exhibits and
attachments hereto, as it may be amended, modified, extended, renewed or
restated from time to time.

6

--------------------------------------------------------------------------------


        "Credit Facility" shall mean the agreement of Lender to fund the Closing
Disbursements on the Closing Date and other Borrowings as a revolving line of
credit, subject to the terms and conditions set forth in this Credit Agreement
and the Revolving Credit Note.

        "Credit Facility Termination" shall mean indefeasible payment in full of
all sums owing under the Revolving Credit Note and each of the other Loan
Documents and the irrevocable termination of the obligation of Lender to advance
Borrowings hereunder.

        "Default" shall mean the occurrence or non-occurrence, as the case may
be, of any event that with the giving of notice or passage of time, or both,
would become an Event of Default.

        "Default Rate" shall have the meaning set forth in Section 2.08(b).

        "Designated Deposit Account" shall mean a deposit account to be
maintained by Borrower with Lender, as from time to time designated in writing
by an Authorized Officer.

        "Dispute" shall have the meaning set forth in Section 9.11.

        "Distributions" shall mean and collectively refer to any and all cash
dividends on stock (including, without limitation, Tax Distributions), loans,
management fees, payments, advances or other distributions, fees or compensation
of any kind or character whatsoever made by any member of the Herbst
Consolidation or any of their respective Subsidiaries to any Related Party, but
shall not include consideration paid for tangible and intangible assets in an
arms length exchange for fair market value, trade payments made or other
payments for liabilities incurred in the ordinary course of business.

        "Documents" shall have the meaning set forth in Section 9.11(a).

        "EBITDA" shall mean with reference to any Person, for any Fiscal Period
under review, the sum of (i) Net Income for that period, plus (ii) any
extraordinary non-recurring loss to the extent reflected in such Net Income,
minus (iii) any extraordinary non-recurring gain to the extent reflected in such
Net Income, plus (iv) Interest Expense for that period, plus (v) the aggregate
amount of federal and state taxes on or measured by income for that period
(whether or not payable during that period), plus (vi) depreciation,
amortization and all other non-cash expenses for that period, plus (vii) Tax
Distributions for that period, in each case determined in accordance with GAAP
and, in the case of items (ii) through (vii) only to the extent deducted in the
determination of Net Income for that period.

        "EBITDAR" shall mean with reference to any Person, for any Fiscal Period
under review, the sum of (i) EBITDA, plus (ii) Rent Expense for that period to
the extent deducted in the determination of Net Income for that period,
determined in accordance with GAAP.

        "ETTELLC" shall mean E-T-T Enterprises, L.L.C., a Nevada corporation.

        "ETTI" shall mean E-T-T, Inc., a Nevada corporation.

        "Event of Default" shall mean any event of default as defined in
Section 7.01 hereof.

        "FPG FF&E" shall mean collective reference to any and all furnishings,
fixtures and equipment, including, without limitation, all Gaming Devices and
associated equipment, which are now or hereafter owned by the Collateral
Guarantor.

        "FPG Financing Statements" shall mean the Uniform Commercial Code
Financing Statements required to be filed with (i) the Office of the Secretary
of State of Nevada and (ii) the Office of the Recorder of Clark County, Nevada,
in order to perfect the security interest granted to Lender under the FPG
Security Agreement in accordance with the requirements of the Uniform Commercial
Code.

        "FPG Hotel/Casino" shall mean the hotel and casino business and related
activities conducted by Collateral Guarantor in and on the FPG Real Property and
all improvements now or hereafter situate

7

--------------------------------------------------------------------------------


thereon, presently conducted under the style and name of Terrible's Hotel and
Casino, together with all other related activities which are conducted on the
FPG Real Property by Collateral Guarantor.

        "FPG Real Property" shall mean the real property described on that
certain exhibit marked "Exhibit I", affixed hereto and by this reference
incorporated herein and made a part hereof, upon which the FPG Hotel/Casino is
located.

        "FPG Security Agreement" shall mean the Security Agreement to be
executed, as of the Closing Date, by Collateral Guarantor, as debtor, and by
Lender, as secured party for the purposes of providing security for the Credit
Facility, as such FPG Security Agreement may be amended, modified, supplemented,
replaced, renewed or restated from time to time.

        "Fiscal Quarter" shall mean the consecutive three (3) month periods
during each Fiscal Year beginning on January 1, April 1, July 1 and October 1
and ending on March 31, June 30, September 30 and December 31, respectively.

        "Fiscal Year" shall mean the fiscal year period beginning January 1 of
each calendar year and ending on the following December 31.

        "Fiscal Year End" shall mean December 31 of each calendar year.

        "Fixed Charge Coverage Ratio" shall be defined with reference to the
Herbst Consolidation as follows:

Annualized EBITDA less Distributions (exclusive of those Tax Distributions added
back to Net Income during such period as provided in subparagraph (vii) of the
definition of EBITDA), less the higher of (i) Non-Financed Capital Expenditures,
or (ii) the aggregate amount of Maintenance Capital Expenditures, in each case
made during the Fiscal Quarter under review, together with the most recently
ended three (3) preceding Fiscal Quarters

Divided by (÷) the sum of Annualized Interest Expense (expensed and
capitalized), plus principal payments required to be made on all interest
bearing Indebtedness, plus payments required to be made on Capitalized Lease
Liabilities in each instance during the Fiscal Quarter under review, together
with the most recently ended three (3) preceding Fiscal Quarters, plus one-third
(1/3) of the amount of the Aggregate Commitment as of the end of the Fiscal
Quarter under review.

        "Funded Debt" shall mean for any period the daily average of the Funded
Outstandings for such period, plus the total as of the last day of such period
of both the long-term and current portions (without duplication) of all other
interest bearing Indebtedness and Capitalized Lease Liabilities.

        "Funded Outstandings" shall mean the unpaid principal amount outstanding
on the Credit Facility as of any given date of determination for Borrowings and
Closing Disbursements made thereunder.

        "Funding Date" shall mean each date upon which Lender funds Borrowings
requested by Borrower in accordance with the provisions of Section 2.03.

        "GAAP" shall mean generally accepted accounting principles, consistently
applied.

        "Gaming Devices" shall mean slot machines and other devices which
constitute gaming devices and related equipment as defined in Nevada Revised
Statute Chapter 463 and Nevada Gaming Commission Regulations.

        "Gaming Permits" shall mean collective reference to every license,
permit or other authorization required to own, operate and otherwise conduct
gaming operations at the FPG Hotel/Casino, including, without limitation, all
licenses granted by the Nevada Gaming Authorities and all other applicable
Governmental Authorities.

8

--------------------------------------------------------------------------------


        "Government Securities" means readily marketable (a) direct full faith
and credit obligations of the United States of America or obligations guaranteed
by the full faith and credit of the United States of America and (b) obligations
of an agency or instrumentality of, or corporation owned, controlled or
sponsored by, the United States of America that are generally considered in the
securities industry to be implicit obligations of the United States of America.

        "Governmental Authority" or "Governmental Authorities" shall mean any
federal, state, regional, county or municipal governmental agency, board,
commission, officer or official whose consent or approval is required or whose
regulations must be followed as a prerequisite to (i) the continued operation
and occupancy of the FPG Hotel/Casino or (ii) the performance of any act or
obligation or the observance of any agreement, provision or condition of
whatever nature herein contained.

9

--------------------------------------------------------------------------------

        "Herbst Consolidation" shall mean collective reference to Borrower,
Collateral Guarantor, each of the Subsidiary Guarantors and their respective
Subsidiaries on a consolidated basis.

        "Herbst Family Group" shall mean collective reference to Edward J.
Herbst, Timothy P. Herbst, Troy D. Herbst, their children, grand-children and
their respective executors, administrators, heirs, legatees and beneficiaries.

        "Indebtedness" shall mean, as to any Person, without duplication,
(a) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money, (b) the deferred purchase price of property or
services (other than accrued expenses, tax liability, deferred taxes, and trade
accounts payable less than ninety (90) days past due and other accrued or
deferred liabilities incurred in the ordinary course of business) which in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person, (c) the face amount of all letters of credit issued for the
account of such Person and all drafts drawn thereunder, (d) all obligations
under conditional sale or other title retention agreements relating to property
purchased by such Person, (e) all liabilities of the type described in clauses
(a) through (d) or (f) of this definition secured by (or for which the holder of
any such liability has an existing right, contingent or otherwise, to be secured
by) any lien or encumbrance on any property owned by such Person, whether or not
such liabilities have been assumed by such Person, (f) all Capitalized Lease
Liabilities of such Person, and (g) all Contingent Liabilities of such Person in
respect of any indebtedness, obligations or liabilities of any other Person of
the type referred to in clauses (a)-(f) of this definition.

        "Indemnified Party" and "Indemnified Parties" shall have the meaning
ascribed to such terms in Section 5.14.

        "Indenture" shall mean the Indenture dated as of August 24, 2001, by and
between Borrower, the Subsidiary Guarantors and the Indenture Trustee for the
issuance of the Senior Mortgage Notes and any supplement thereto or replacement
thereof, in each case pursuant to an amendment or modification of the Indenture
that has first been approved by Lender in accordance with Section 5.03 of the
Credit Agreement.

        "Indenture Amendment Documents" shall mean collective reference to each
of the following documents in the form reviewed and approved by Lender and its
attorney, relating to the amendment of the Indenture and each of the Indenture
Security Documents:

        a.    First Supplemental Indenture;

        b.    First Amendment to Deed of Trust:

        c.    First Amendment to Security Agreement; and

        d.    Amended Financing Statement and Annex A thereto.

        "Indenture Security Documents" shall mean collective reference to all of
the documents and instruments evidencing a security interest in favor of the
Indenture Trustee in all or any portion of the Collateral, which secure
Borrower's payment and performance under the Indenture, the Senior Mortgage
Notes and the Indebtedness evidenced thereby, as the same may be amended,
restated or otherwise modified from time to time, including, without limitation:

        a.    Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated August 24, 2001, executed by Collateral Guarantor to
National Title Co., a Nevada corporation, as trustee, in favor of the Indenture
Trustee, as beneficiary, recorded on August 24, 2001, in Book 20010824, as
Instrument No. 01135, in the Official Records of Clark County, Nevada; and

10

--------------------------------------------------------------------------------

        b.    Security Agreement made as of August 24, 2001, by Borrower and
each of the Subsidiaries party thereto, to and for the benefit of the Indenture
Trustee for itself and the holders of the Senior Mortgage Notes; and

        c.    UCC Financing Statement by the Collateral Guarantor, as debtor, in
favor of the Indenture Trustee, as secured party, filed in the office of the
Secretary of State of the State of Nevada on August 24, 2001, under Document
No. 2001003730-4.

        "Indenture Trustee" shall mean the Bank of New York, Trustee, in its
capacity as trustee under the Indenture.

        "Interest Expense" shall mean with respect to any Person, as of the last
day of any fiscal period under review, the sum of (i) all interest, fees,
charges and related expenses paid or payable, exclusive of fees which are
financed (without duplication but including capitalized interest) for that
fiscal period by such Person to a lender in connection with borrowed money
(including any obligations for fees, charges and related expenses payable to the
issuer of any letter of credit) or the deferred purchase price of assets that
are considered "interest expense" under GAAP, plus (ii) the portion of the up
front costs and expenses for Interest Rate Hedges (to the extent not included in
(i)) fairly allocated to such interest rate hedges as expenses for such period,
plus (iii) the portions of Capital Lease Liabilities that should be treated as
interest in accordance with GAAP.

        "Interest Period" shall mean reference to each period consisting of
thirty (30) consecutive calendar days period during which Borrower has elected
to cause the Funded Outstandings to bear interest with reference to the LIBOR
Rate.

        "Interest Rate Hedge" shall mean collective reference to any one or more
interest rate swap agreements, interest rate cap agreements, basis swaps,
forward rate agreements and interest collar or floor agreements and all other
interest rate protection products or arrangements designed to protect against
fluctuations in interest rates or currency exchange rates for the purpose of
hedging the interest rates on the Credit Facility.

        "Investment" shall mean, when used in connection with any Person, any
investment by or of that Person, whether by means of purchase or other
Acquisition of stock or other securities of any other Person or by means of a
loan, advance creating a debt, capital contribution, guaranty or other debt or
equity participation or interest in any other Person, including any partnership
and joint venture interests of such Person. The amount of any Investment shall
be the amount actually invested without adjustment for subsequent increases or
decreases in the value of such Investment.

        "LIBOR Rate" means at any time, and from time to time the per annum rate
as published on each Banking Business Day in "Telerate System Reports" by the
British Bankers Association, Page 3750, or any successor thereto, for one-month
LIBOR as in effect and reset each Banking Business Day, to which rate shall be
added three and one-half percent (3.5%) per annum.

        "Laws" means, collectively, all international, foreign, federal, state
and local statutes, maritime laws, treaties, rules, regulations, ordinances,
codes and administrative or judicial precedents.

        "Lender" shall mean U.S. Bank National Association and its successors
and assigns.

        "Lien(s)" means any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing.

        "Liquidity Amount" shall mean the aggregate amount of Cash and Cash
Equivalents owned by the Herbst Consolidation that is not: (i) encumbered by or
subject to any Lien, or (ii) required by the

11

--------------------------------------------------------------------------------


Nevada Gaming Authorities to be maintained in cash or to meet bankroll
requirements under the Nevada Gaming Laws.

        "Loan Documents" shall mean the collective reference to this Credit
Agreement, the Revolving Credit Note, the Security Documentation, Subsidiary
Guarantys and all other instruments and agreements required to be executed by or
on behalf of Borrower, Collateral Guarantor, the Indenture Trustee or any other
Person in connection with the Credit Facility for the benefit of Lender, as the
same may be amended, modified, supplemented, replaced, renewed or restated from
time to time.

        "Maintenance Capital Expenditures" shall mean, for any period, Capital
Expenditures made in connection with the maintenance of existing assets or to
acquire fixed assets to replace other fixed assets no longer useful in the
ordinary course of a business operation.

        "Margin Stock" shall have the meaning provided in Regulation U of the
Board of Governors of the Federal Reserve System.

        "Market Gaming" shall mean Market Gaming, Inc., a Nevada corporation.

        "Material Adverse Change" shall mean: (i) any set of circumstances or
events which is material and adverse to the Collateral or the condition
(financial or otherwise), business operations or prospects of (a) the Herbst
Consolidation taken as a whole, or (b) the ability of Borrower to perform its
obligations under the Loan Documents, or (c) the ability of Lender to enforce
any of its material rights or remedies under any of the Loan Documents, or
(ii) any event or change which has or results in a material adverse effect upon
the validity or priority of any of the Security Documentation.

        "Maturity Date" shall mean September 30, 2003, as may be extended from
time to time for one (1) year periods in the manner and subject to the terms of
Section 2.13 of the Credit Agreement.

        "Maximum Availability" shall mean the Maximum Permitted Balance less the
Funded Outstandings.

        "Maximum Permitted Balance" shall mean the maximum amount of principal
which may be outstanding on the Credit Facility from time to time which shall be
Ten Million Dollars ($10,000,000.00) less the amount by which the Maximum
Permitted Balance is voluntarily reduced by Borrower pursuant to Section 2.01(c)
or is otherwise reduced or limited pursuant to Sections 5.01, 5.12 or 8.02.

        "Net Income" shall mean with respect to any Person for any fiscal
period, the net income of such Person during such fiscal period determined in
accordance with GAAP, consistently applied.

        "Nevada Gaming Authorities" means collective reference to the Nevada
Gaming Commission, the State Gaming Control Board or any agency of any state,
county, city or other political subdivision which has jurisdiction over the
gaming activities of the Herbst Consolidation within the State of Nevada.

        "Nevada Gaming Laws" shall mean the Nevada Gaming Control Act and all
rules and regulations promulgated thereunder.

        "Non-Financed Capital Expenditures" shall mean Capital Expenditures
which are paid by the Herbst Consolidation from assets of the Herbst
Consolidation and not through any loan, credit arrangement, lease or other
financing from any source.

        "Nonusage Fee" shall have the meaning ascribed to such term in
Section 2.08(b) of this Credit Agreement.

        "Notice of Borrowing" shall have the meaning set forth in Section 2.03.

12

--------------------------------------------------------------------------------


        "Permitted Encumbrances" shall mean, at any particular time, (i) liens
for taxes, assessments or governmental charges not then due, payable and
delinquent, (ii) liens for taxes, assessments or governmental charges not then
required to be paid pursuant to Section 5.10, (iii) liens in favor of Lender
created or contemplated by the Security Documentation, (iv) the liens,
encumbrances and restrictions on the Collateral pursuant to the Indenture
Security Documents that have been subordinated in priority to the Security
Documentation, and (v) liens in favor of Lender or consented to in writing by
Lender.

        "Person" means an individual, firm, corporation, trust, association,
partnership, joint venture, tribunal or other entity.

        "Policies of Insurance" shall mean the insurance to be obtained and
maintained by Borrower throughout the term of this Credit Agreement as provided
by Section 5.09 herein.

        "Related Party" shall mean individual reference and "Related Parties"
shall mean collective reference to the members of the Herbst Family Group and
any of their respective Affiliates or any Affiliate of any member of the Herbst
Consolidation that is not a member of the Herbst Consolidation.

        "Related Party Receivables" shall mean collective reference to
Indebtedness owing to any member of the Herbst Consolidation from any Related
Party.

        "Rent Expense" shall mean with respect to any Person, as of the last day
of any fiscal period under review, the rent expense for that fiscal period
relating to non-cancelable leases with terms exceeding one (1) year.

        "Revolving Credit Note" shall mean the Revolving Credit Promissory Note,
a copy of which is marked "Exhibit A", affixed hereto and by this reference
incorporated herein and made a part hereof, to be executed by Borrower on the
Closing Date, payable to the order of Lender, evidencing the Credit Facility, as
the same may be amended, modified, supplemented, replaced, renewed or restated
from time to time.

        "Revolving Credit Period" shall mean the period commencing on the
Closing Date, and terminating on the Maturity Date.

        "Schedule of Significant Litigation" shall mean the Schedule of
Significant Litigation, a copy of which is set forth as Schedule 3.11, affixed
hereto and by this reference incorporated herein and made a part hereof, setting
forth the information described in Section 3.11 with respect to each Significant
Litigation.

        "Security Documentation" shall mean collective reference to the FPG
Security Agreement, FPG Financing Statements and all other instruments and
agreements to be executed by or on behalf of Borrower, Collateral Guarantor or
other applicable Persons, in favor of Lender securing repayment of the Credit
Facility.

        "Significant Litigation" shall mean each action, suit, proceeding,
litigation and controversy involving Borrower involving claims in excess of Five
Hundred Thousand Dollars ($500,000.00) or which if determined adversely to the
interests of Borrower, could result in a Material Adverse Change.

        "Subsidiary" shall mean, on the date in question, any Person of which an
aggregate of 50% or more of the stock of any class or classes (or equivalent
interests) is owned of record or beneficially, directly or indirectly, by
another Person and/or any of its Subsidiaries, if the holders of the stock of
such class or classes (or equivalent interests) (a) are ordinarily, in the
absence of contingencies, entitled to vote for the election of a majority of the
directors (or individuals performing similar functions) of such Person, even
though the right so to vote has been suspended by the happening of such a
contingency, or (b) are entitled, as such holders, to vote for the election of a
majority of the directors

13

--------------------------------------------------------------------------------


(or individuals performing similar functions) of such Person, whether or not the
right so to vote exists by reason of the happening of a contingency.

        "Subsidiary Guarantors" shall mean collective reference to the
Collateral Guarantor, ETTI, Market Gaming, ETTELLC, Cardivan, Corral and CCC,
together with any other direct or indirect Subsidiaries of Borrower created from
time to time.

        "Subsidiary Guaranty" shall mean the General Continuing Guaranty to be
executed by each of the Subsidiary Guarantors in favor of Lender, under the
terms of which each of the Subsidiary Guarantors jointly and severally,
irrevocably and unconditionally guaranties the prompt payment and performance of
Borrower's promises, covenants and agreements under this Credit Agreement, the
Revolving Credit Note and each of the Loan Documents, a copy of the form of
which is marked "Exhibit H", affixed hereto and by this reference incorporated
herein and made a part hereof, as the same may be amended, modified,
supplemented, replaced, renewed or restated from time to time.

        "Tax Distribution" shall mean a Distribution by any member of the Herbst
Consolidation to the shareholders of Borrower to enable such shareholders to pay
taxes on the Net Income of the Herbst Consolidation in such amounts and only to
the extent permitted pursuant to clause (v) of the second paragraph of
Section 4.07 of the Indenture.

        "Taxes" shall have the meaning set forth in Section 2.11.

        "Upfront Fee" shall have the meaning ascribed to such term in
Section 2.08(a).

        "Voluntary Permanent Reduction" shall have the meaning set forth in
Section 2.01(c).

        Section 1.02.    Interpretation and Construction.    In this Credit
Agreement, unless the context otherwise requires:

        (i)    Articles and Sections mentioned by number only are the respective
Articles and Sections of this Credit Agreement as so numbered;

        (ii)  Words importing a particular gender mean and include every other
gender, and words importing the singular number mean and include the plural
number and vice versa;

        (iii)  All times specified herein, unless otherwise specifically
referred, shall be the time in Las Vegas, Nevada;

        (iv)  Any headings preceding the texts of the several Articles and
Sections of this Credit Agreement, and any table of contents or marginal notes
appended to copies hereof, shall be solely for convenience of reference and
shall not constitute a part of this Credit Agreement, nor shall they affect its
meaning, construction or effect;

        (v)  If any clause, definition, provision or Section of this Credit
Agreement shall be determined to be apparently contrary to or conflicting with
any other clause, definition, provision or Section of this Credit Agreement then
the clause, definition, provision or Section containing the more specific
provisions shall control and govern with respect to such apparent conflict. The
parties hereto do agree that each has contributed to the drafting of this Credit
Agreement and in all Loan Documents and that the provisions herein contained
shall not be construed against either Borrower, Collateral Guarantor or Lender
as having been the person or persons responsible for the preparation thereof;

        (vi)  The terms "herein", "hereunder", "hereby", "hereto", "hereof" and
any similar terms as used in the Credit Agreement refer to this Credit
Agreement; the term "heretofore" means before the date of execution of this
Credit Agreement; and the term "hereafter" means after the date of the execution
of this Credit Agreement;

14

--------------------------------------------------------------------------------




        (vii) All accounting terms used herein which are not otherwise
specifically defined shall be used in accordance with GAAP consistently applied;

        (viii)If any clause, provision or Section of this Credit Agreement shall
be ruled, invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any of the remaining
provisions hereof;

        (ix)  This Credit Agreement and all matters relating hereto shall be
governed by and construed and interpreted in accordance with the laws of the
State of Nevada; and

        (x)  Each reference to this Credit Agreement or any other Loan Document
or any of them, as used in this Credit Agreement or in any other Loan Document
shall be deemed a reference to this Credit Agreement, such Loan Document, as
applicable, as the same may be amended, modified, supplemented, replaced,
renewed or restated from time to time.

        Section 1.03.    Use of Defined Terms.    Unless otherwise defined or
the context otherwise requires, terms for which meanings are provided in this
Credit Agreement shall have such meanings when used in the Revolving Credit Note
and in each Loan Document and other communication delivered from time to time in
connection with this Credit Agreement or any other Loan Document.

        Section 1.04.    Cross-References.    Unless otherwise specified,
references in this Credit Agreement and in each other Loan Document to any
Article or Section are references to such Article or Section of this Credit
Agreement or such other Loan Document, as the case may be, and, unless otherwise
specified, references in any Article, Section or definition to any clause are
references to such clause of such Article, Section or definition.

        Section 1.05.    Exhibits and Schedules.    All Exhibits and Schedules
to this Credit Agreement, either as originally existing or as the same may from
time to time be supplemented, modified, amended or restated are incorporated
herein by this reference.

ARTICLE II

AMOUNT, TERMS AND SECURITY OF THE CREDIT FACILITY

        Section 2.01.    The Credit Facility.    

        a.    Subject to the conditions and upon the terms hereinafter set forth
and in accordance with the terms and provisions of the Revolving Credit Note,
Lender agrees to lend and advance Borrowings to Borrower, up to the Maximum
Permitted Balance, in such amounts as Borrower may request by: (i) Notice of
Borrowing duly executed by an Authorized Officer and delivered to Lender on or
before three (3) Banking Business Days prior to the Closing Date for the purpose
of requesting funding of the Closing Disbursements, (ii) Notice of Borrowing
duly executed by an Authorized Officer and delivered to Lender from time to time
during the Revolving Credit Period as provided in Section 2.03.

        b.    During the Revolving Credit Period, so long as no default or Event
of Default has occurred and remains continuing, Borrower may borrow, repay and
reborrow the Available Borrowings up to the Maximum Permitted Balance from time
to time, provided that at all times the Maximum Availability shall be no less
than zero (0). The Credit Facility shall be for a term commencing on the Closing
Date and terminating on the Maturity Date, on which date the entire outstanding
balance of the Credit Facility shall be fully paid and Credit Facility
Termination shall occur.

        c.    Borrower may voluntarily permanently reduce the Maximum Permitted
Balance from time to time (a "Voluntary Permanent Reduction") on the following
conditions:

        (i)    that each such Voluntary Permanent Reduction be in the minimum
amount of One Million Dollars ($1,000,000.00) and in increments of One Million
Dollars ($1,000,000.00) and is

15

--------------------------------------------------------------------------------

made in writing by an Authorized Officer, effective on the fifth (5th) Banking
Business Day following receipt by Lender;

        (ii)  that each such Voluntary Permanent Reduction shall be irrevocable
and a permanent reduction to the Maximum Permitted Balance; and

        (iii)  in the event any Voluntary Permanent Reduction reduces the
Maximum Permitted Balance to less than the sum of the Funded Outstandings, the
Borrower shall immediately cause the Funded Outstandings to be reduced by such
amount as may be necessary to cause the Funded Outstandings to be equal to or
less than the Maximum Permitted Balance.

        Section 2.02.    Use of Proceeds of the Credit Facility.    Available
Borrowings shall be used for the purposes of:

        a.    On the Closing Date (collectively the "Closing Disbursements")
paying in full the Upfront Fee, the costs and expenses of filing the FPG
Financing Statements and the costs and expenses of Henderson & Morgan, LLC,
attorneys for Lender, incurred to the Closing Date.

        b.    During the Revolving Credit Period funding the short term cash
requirements and working capital needs of the Herbst Consolidation and for the
general corporate purposes of the Herbst Consolidation;

        Section 2.03.    Notice of Borrowings.    An Authorized Officer shall
give Lender no later than 11:00 a.m. on a Banking Business Day at Lender's
office specified in Section 2.06, two (2) full Banking Business Days prior
written notice in the form of the Notice of Borrowing ("Notice of Borrowing"), a
copy of which is marked "Exhibit B", affixed hereto and by this reference
incorporated herein and made a part hereof, for each proposed Borrowing to be
made during the Revolving Credit Period specifying the date and amount of each
proposed Borrowing. Not later than 11:00 o'clock a.m. on the Funding Date
specified, Lender shall disburse the amount of such Borrowing into the
Designated Deposit Account maintained with Lender. No Borrowing may exceed the
Available Borrowings.

        Section 2.04.    Conditions of Borrowings.    Borrowings will only be
made so long as Borrower is in full compliance with each of the requirements and
conditions precedent set forth in Article III B of this Credit Agreement.
Provided, however, Lender may advance Borrowings notwithstanding the existence
of less than full compliance with the requirements of Article III B and
Borrowings so made shall be deemed to have been made under the Credit Facility.

        Section 2.05.    The Revolving Credit Note and Interest Rate Option.    

        a.    The Credit Facility shall be further evidenced by the Revolving
Credit Note payable to the order of Lender. Lender shall record the date and
amount of each Borrowing and the amount of each repayment of principal made
thereunder by Borrower and the entry of such records shall be conclusive absent
manifest error; provided, however, the failure to make such a record or notation
with respect to any Borrowing or repayment thereof, or an error in making such a
record or notation, shall not limit or otherwise affect the obligations of
Borrower hereunder or under the Revolving Credit Note.

        b.    Interest shall accrue on the entire amount of the Funded
Outstandings at a rate per annum equal to the Base Rate unless, at any time and
from time to time during the Revolving Credit Period, but in no event more often
than every thirty (30) consecutive calendar days, Borrower elects pursuant to
Section 2.05(c) hereinbelow to have interest accrue on the Funded Outstandings
at the LIBOR Rate, in which case interest shall accrue at a rate per annum equal
to such LIBOR Rate. Interest shall be due and payable on the fifth day of the
month following the Closing Date, on the fifth day of each successive month
thereafter, and on the Maturity Date.

        c.    At any time and from time to time during the Revolving Credit
Period, so long as no Default or Event of Default has occurred and remains
continuing, Borrower may Convert from the Base Rate

16

--------------------------------------------------------------------------------


to the LIBOR Rate and from the LIBOR Rate to the Base Rate by giving irrevocable
notice to Lender of such Conversion by 10:00 A.M., Reno, Nevada Time, on a day
which is at least two (2) Banking Business Days prior to the proposed date of
such Conversion. In no event shall Borrower make more than one Conversion during
each thirty (30) consecutive calendar days. Each such notice shall be made by an
Authorized Officer by telephone or telex and thereafter immediately confirmed in
writing by delivery to Lender of a Conversion Notice specifying the date of such
Conversion. Upon receipt of such Conversion Notice, Lender shall promptly set
the applicable interest rate and shall confirm the same in writing to Borrower.
Each Conversion shall be on a Banking Business Day.

        d.    The applicable LIBOR Rate and Base Rate shall be determined by the
Lender, and notice thereof shall be given promptly to Borrower. Each
determination of the applicable Base Rate and LIBOR Rate shall be conclusive and
binding upon the Borrower, in the absence of manifest or demonstrable error. The
Lender shall, upon written request of Borrower, deliver to Borrower a statement
showing the computations used by the Lender in determining any rate hereunder.

        e.    Computation of interest at the Base Rate and at the LIBOR Rate
shall be calculated on the basis of a year of three hundred sixty (360) days and
the actual number of days elapsed. The applicable Base Rate and the applicable
LIBOR Rate shall in each case be effective the same day as a change in the Base
Rate and/or the LIBOR Rate is announced by Lender as being effective.

        f.      If with respect to any Conversion to the LIBOR Rate, (a) the
Lender reasonably determines (which determination shall be binding and
conclusive on Borrower) that by reason of circumstances affecting the inter-bank
eurodollar market adequate and reasonable means do not exist for ascertaining
the applicable LIBOR Rate, or (b) the LIBOR Rate as determined by Lender will
not adequately and fairly reflect the cost to Lender of maintaining the amount
of the Funded Outstandings, then so long as such circumstances shall continue:
(i) Lender shall promptly notify Borrower thereof, (ii) Lender shall not be
under any obligation to reference the LIBOR Rate or Convert the Base Rate to the
LIBOR Rate, and (iii) the amount of the Funded Outstandings shall immediately
and automatically bear interest with reference to the Base Rate.

        g.    Notwithstanding any other provisions of the Revolving Credit Note
or this Credit Agreement, if, after the Closing Date, any law, rule, regulation,
treaty, interpretation or directive (whether having the force of law or not) or
any change therein shall make it unlawful for Lender to reference the LIBOR
Rate, (i) the commitment and agreement to reference the LIBOR Rate shall
immediately be suspended, and (ii) the rate of interest shall immediately
Convert to the Base Rate. If it shall become lawful for Lender to again
reference the LIBOR Rate, then Borrower may once again request Conversions to
the LIBOR Rate.

        Section 2.06.    Place and Manner of Payment.    

        a.    All amounts payable by Borrower to the Lender shall be made to
Lender pursuant to the terms of this Credit Agreement and the Revolving Credit
Note and shall be made on a Banking Business Day in lawful money of the United
States of America and in immediately available funds.

        b.    All such amounts payable by Borrower shall be made to Lender at
its office located at U.S. Bank, Commercial Banking Department, 2300 W. Sahara
Avenue, Suite 120, Las Vegas, Nevada 89102, Attn: David Walquist, Vice
President, or such other location as Lender may designate in writing from time
to time. If such payment is received by Lender prior to 11:00 o'clock a.m.,
Lender shall credit Borrower with such payment on the day so received. If such
payment is received by Lender after 11:00 o'clock a.m., Lender shall credit
Borrower with such payment as of the next Banking Business Day. If the Revolving
Credit Note or any payment required to be made thereon or hereunder, is or
becomes due and payable on a day other than a Banking Business Day, the due date
thereof shall be extended to the next succeeding Banking Business Day and
interest thereon shall be payable at the then applicable rate during such
extension.

17

--------------------------------------------------------------------------------


        c.    The outstanding principal owing under the Credit Facility and the
Revolving Credit Note may be prepaid at any time in whole or in part without
penalty.

        Section 2.07.    Fees.    

        a.    On the Closing Date, Borrower shall pay a non-refundable fee (the
"Upfront Fee") to Lender in the amount of Fifty Thousand Dollars ($50,000.00).

        b.    Commencing with the Closing Date, Borrower shall pay to Lender in
consideration for its commitment to advance Borrowings under the Credit Facility
during the Revolving Credit Period a non-refundable fee (the "Nonusage Fee") in
the amount of one-eighth of one percent (.125%) per annum of the daily average
of the Maximum Availability, computed on the basis of a three hundred sixty
(360) day year, to be calculated during the Revolving Credit Period and
continuing until the Maturity Date. The Nonusage Fee will be payable on the last
Banking Business Day of each Fiscal Quarter commencing with the Fiscal Quarter
in which the Closing Date occurs, and on the Maturity Date.

        Section 2.08.    Late Charges and Default Rate.    

        a.    If any payment due under the Revolving Credit Note is not paid
within one (1) Banking Business Day after receipt by Borrower of written notice
of such nonpayment from Lender, Borrower promises to pay a late charge in the
amount of three percent (3%) of the amount of such delinquent payment and Lender
need not accept any late payment made unless it is accompanied by such three
percent (3%) late payment charge.

        b.    In the event of the existence of an Event of Default, commencing
on the first (1st) Banking Business Day following the receipt by Borrower of
written notice of the occurrence of such Event of Default from Lender, the total
of the unpaid balance of the principal and the then accrued and unpaid interest
owing under the Revolving Credit Note shall commence accruing interest at a rate
equal to three percent (3%) over the Base Rate (the "Default Rate") until such
time as all payments and additional interest are paid, together with the curing
of any Events of Default which may exist, at which time the interest rate shall
revert to that rate of interest otherwise accruing pursuant to the terms of the
Revolving Credit Note.

        c.    In the event of the occurrence of an Event of Default, Borrower
agrees to pay all reasonable costs of collection, including a reasonable
attorneys' fee, in addition to and at the time of the payment of such sum of
money and/or the performance of such acts as may be required to cure such
default. In the event legal action is commenced for the collection of any sums
owing hereunder or under the terms of the Revolving Credit Note, the Borrower
and Subsidiary Guarantors agree that any judgment issued as a consequence of
such action against Borrower and/or any Subsidiary Guarantor shall bear interest
at a rate equal to the Default Rate until fully paid.

        Section 2.09.    Security for the Credit Facility.    As security for
the due and punctual payment and performance of the terms and provisions of this
Credit Agreement, the Revolving Credit Note and all of the other Loan Documents,
the Security Documentation shall be executed and delivered to Lender, as of the
Closing Date, by the respective parties thereto. The Collateral Guarantor hereby
acknowledges that it will receive direct economic benefits from the Credit
Facility as the owner of the FPG Real Property and FPG FF&E and agrees to
execute the Security Documentation, as required by Lender, for the purpose of
encumbering all of its right, title and interest in and to the FPG FF&E and
other Collateral therein described as security for repayment of the Credit
Facility. The Collateral Guarantor further acknowledges that but for its
agreement to encumber all of its right, title and interest in and to the FPG
FF&E and other Collateral as described in the Security Documentation, Lender
would not establish the Credit Facility in favor of Borrower nor advance any
Borrowings hereunder.

18

--------------------------------------------------------------------------------


        Section 2.10.    Subsidiary Guaranty Agreements.    As additional
security for the due and punctual payment and performance of the terms and
provisions of this Credit Agreement, the Revolving Credit Note and each of the
terms, covenants, representations, warranties and provisions herein contained
and contained in each of the Loan Documents, on or before the Closing Date each
of the Subsidiary Guarantors shall execute a Subsidiary Guaranty, a copy of the
form of which is marked "Exhibit H", affixed hereto and by this reference
incorporated herein and made a part hereof.

        Section 2.11.    Net Payments.    All payments under this Credit
Agreement, the Revolving Credit Note and/or any other Loan Document shall be
made without set-off or counterclaim and in such amounts as may be necessary in
order that all such payments, after deduction or withholding for or on account
of any future taxes, levies, imposts, duties or other charges of whatsoever
nature imposed by the United States or any Governmental Authority, other than
franchise taxes or any tax on or measured by the gross receipts or overall net
income of any Lender pursuant to the income tax laws of the United States or any
State, or the jurisdiction where each Lender's principal office is located
(collectively "Taxes"), shall not be less than the amounts otherwise specified
to be paid under this Credit Agreement and the Revolving Credit Note. A
certificate as to any additional amounts payable to the Lender under this
Section 2.11 submitted to the Borrower by the Lender shall show in reasonable
detail an accounting of the amount payable and the calculations used to
determine in good faith such amount and shall be conclusive absent manifest or
demonstrable error. Any amounts payable by the Borrower under this Section 2.11
with respect to past payments shall be due within ten (10) days following
receipt by the Borrower of such certificate from the Lender; any such amounts
payable with respect to future payments shall be due within ten (10) days after
demand with such future payments. With respect to each deduction or withholding
for or on account of any Taxes, the Borrower shall promptly furnish to the
Lender such certificates, receipts and other documents as may be required (in
the reasonable judgment of the Lender) to establish any tax credit to which the
Lender may be entitled.

        Section 2.12.    Increased Costs.    If after the date hereof the
adoption, or any change in, of any applicable law, rule or regulation relating
to the accrual of interest with reference to the LIBOR Rate (including without
limitation Regulation D of the Board of Governors of the Federal Reserve System
and any successor thereto), or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Lender with any request or directive relating to the accrual of interest with
reference to the LIBOR Rate (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency:

        a.    Shall subject Lender to any tax, duty or other charge with respect
the Revolving Credit Note or Lender's obligation to accrue interest with
reference to the LIBOR Rate or shall change the basis of taxation of payments to
Lender of the interest or any other amounts due under the Revolving Credit Note
or Lender's obligation to accrue interest with reference to the LIBOR Rate
(except for changes in the rate of tax on the overall net income of such Lender
imposed by the United States or any Governmental Authority pursuant to the
income tax laws of the United States or any State, or the jurisdiction where
Lender's principal office is located); or

        b.    With respect to the accrual of interest with reference to the
LIBOR Rate, shall impose, modify or deem applicable any reserve imposed by the
Board of Governors of the Federal Reserve System, special deposit,
capitalization, capital adequacy or similar requirement against assets of,
deposits with or for the account of, or credit extended by, Lender; or

        c.    Shall impose on Lender any other condition affecting the Revolving
Credit Note or Lender's obligation to accrue interest with reference to the
LIBOR Rate;

and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D or reserve requirements referred to above or a successor
thereto, to impose a cost on) Lender of making

19

--------------------------------------------------------------------------------


or maintaining the accrual of interest with reference to the LIBOR Rate, or to
reduce the rate of return on capital of Lender or the amount of any sum received
or receivable by Lender under the Revolving Credit Note, then within ten
(10) days after demand by Lender (which demand shall be accompanied by a
certificate setting forth the basis of such demand), the Borrower shall pay
directly to Lender such additional amount or amounts as will compensate Lender
for such increased cost (or in the case of Regulation D or reserve requirements
or capital adequacy referred to above or a successor thereto, such costs which
may be imposed upon Lender) or such reduction of the rate of return on capital
or of any sum received or receivable under the Revolving Credit Note. Lender
agrees to use its reasonable efforts to minimize such increased or imposed costs
or such reduction.

        Section 2.13.    Extension of Maturity Date.    The entire balance of
the principal sum, together with the unpaid interest thereon accrued, shall be
fully due and payable on the Maturity Date. Provided, however, on or before
ninety (90) days prior to the Maturity Date, but in no event prior to one
hundred twenty (120) days prior to the Maturity Date, or any extension thereof,
Borrower through an Authorized Officer may request a one (1) year extension of
the Maturity Date which may or may not be granted in the sole and absolute
discretion of Lender. Such extension, if granted by the Lender must be evidenced
by written approval of Lender delivered to Borrower on or before forty-five
(45) days following receipt of such request for extension by the Lender and may
be subject to the payment of such extension fees as may be required by Lender in
its sole and absolute discretion. Failure of Lender to deliver written approval
of such extension request within such forty-five (45) day period shall be deemed
a rejection thereof.

ARTICLE III

CONDITIONS PRECEDENT TO THE CLOSING DATE

        A.    Closing Conditions.    The obligations of Lender hereunder are
subject to the following conditions precedent, each of which shall be satisfied
prior to September 12, 2002 (unless Lender in its sole and absolute discretion,
shall agree otherwise). The occurrence of the Closing Date is subject to and
contingent upon Lender having received, in each case in form and substance
reasonably satisfactory to Lender, or in the case of an occurrence, action or
event, the occurrence of each of the following:

        Section 3.01.    Credit Agreement.    Four (4) executed counterparts of
this Credit Agreement.

        Section 3.02.    The Revolving Credit Note and Subsidiary Guarantys.    

        a.    The Revolving Credit Note duly executed by the Borrower payable to
the order of Lender.

        b.    A Subsidiary Guaranty duly executed in favor of Lender by each of
the Subsidiary Guarantors.

        Section 3.03.    Security Documentation.    The Security Documentation
set forth below, duly executed by the Collateral Guarantor and each other party
thereto, consisting of the following:

        a.    FPG Security Agreement; and

        b.    FPG Financing Statements.

        Section 3.04.    Indenture Amendment Documents.    

        a.    The Indenture Amendment Documents duly executed by Borrower, the
Collateral Guarantor and each applicable Subsidiary and the Indenture Trustee,
as applicable.

        b.    Recordation of the First Amendment to Deed of Trust in the
Official Records of Clark County, Nevada; and

        c.    Filing the Amended Financing Statement and Annex in the office of
the Secretary of State of the State of Nevada.

20

--------------------------------------------------------------------------------


        Section 3.05.    Organizational Documentation, Resolutions, Certificates
of Good Standing and Closing Certificate.    On or before the Closing Date,
Lender shall have received from the Borrower and each of the Subsidiary
Guarantors: (i) a Certificate of Good Standing issued by the Secretary of State
of the State of Nevada, and dated within thirty (30) Banking Business Days of
the Closing Date, (ii) in the case of Borrower, ETTI, Market Gaming, Cardivan,
Corral and CCC a copy of the articles of incorporation and by-laws of each
respective corporation and in the case of the Collateral Guarantor and ETTELLC a
copy of the articles of organization and operating agreement, in each case
certified to be true and correct by an Authorized Officer, (iii) an original
Certificate of Corporate Resolution executed by each respective Secretary of
Borrower, ETTI, Market Gaming, Cardivan, Corral and CCC and attested to by its
respective President, Vice President, or Treasurer authorizing Borrower, ETTI,
Market Gaming, Cardivan, Corral and CCC to enter into all documents and
agreements to be executed by it pursuant to this Credit Agreement and further
authorizing and empowering the officer or officers who will execute such
documents and agreements with the authority and power to execute such documents
and agreements on behalf of each of Borrower, ETTI, Market Gaming, Cardivan,
Corral and CCC, respectively, (iv) an original Consent of Managers executed by
each of the managers of the Collateral Guarantor and ETTELLC authorizing the
Collateral Guarantor and ETTELLC to enter into all documents and agreements to
be executed by it pursuant to this Credit Agreement and further authorizing and
empowering each officer or manager who will execute such documents and
agreements with the authority and power to execute such documents and agreements
on behalf of the Collateral Guarantor and ETTELLC, (v) designation by
certificate ("Authorized Officer Certificate"), substantially in the form of the
Authorized Officer Certificate marked "Exhibit E", affixed hereto and by this
reference incorporated herein and made a part hereof, of the officers of
Borrower who are authorized to give Notices of Borrowing, Conversion Notices,
Compliance Certificates, and all other notices, requests, reports, consents,
certifications and authorizations on behalf of the Borrower, each individually
an "Authorized Officer" and collectively the "Authorized Officers", and (vi) an
original closing certificate ("Closing Certificate"), substantially in the form
of the Closing Certificate marked "Exhibit F", affixed hereto and by this
reference incorporated herein and made a part hereof, duly executed by an
Authorized Officer of Borrower.

        Section 3.06.    Opinion of Counsel.    The opinion of counsel to the
Borrower and Subsidiary Guarantors, dated as of the Closing Date and addressed
to the Lender, together with its successors and assigns, substantially in the
form of the legal opinion marked "Exhibit G", affixed hereto and by this
reference incorporated herein and made a part hereof.

        Section 3.07.    Insurance.    Copies of the declaration pages of each
of the insurance policies certified to be true and correct by an Authorized
Officer of the Borrower, together with original binders evidencing Borrower or
the Collateral Guarantor as named insured, and original certificates of
insurance, loss payable and mortgagee endorsements naming Lender as mortgagee,
loss payee and additional insured, as required by the applicable insurance
provisions set forth in Section 5.09 of this Credit Agreement.

        Section 3.08.    Payment of Fees.    Payment by Borrower of the Upfront
Fee as provided in Section 2.08(a) hereinabove.

        Section 3.09.    Reimbursement for Expenses and Fees.    Reimbursement
by Borrower for all reasonable fees and out-of-pocket expenses incurred by
Lender in connection with the Credit Facility, including, but not limited to,
escrow charges, recording fees, reasonable attorney's fees of Henderson &
Morgan, LLC, insurance consultant fees, and all other like fees and expenses
remaining unpaid as of the Closing Date to the extent then due and payable on
the Closing Date, each of which payments shall be made from the Closing
Disbursements under the Credit Facility, provided that the amount then invoiced
shall not thereafter preclude Borrower's obligation to pay such costs and
expenses relating to the closing of the Credit Facility following the Closing
Date or to reimburse Lender for the payment thereof.

21

--------------------------------------------------------------------------------


        Section 3.10.    Schedule of FPG FF&E.    A Schedule of FPG FF&E
(Schedule 4.14) setting forth a description of the FPG FF&E.

        Section 3.11.    Schedule of all Significant Litigation.    A Schedule
of Significant Litigation (Schedule 3.11), in each instance setting forth the
names of the other parties thereto, a brief description of such litigation,
whether or not such litigation is covered by insurance and, if so, whether the
defense thereof and liability therefor has been accepted by the applicable
insurance company indicating whether such acceptance of such defenses with or
without a reservation of rights, the commencement date of such litigation and
the amount sought to be recovered by the adverse parties thereto or the amount
which is otherwise in controversy.

        Section 3.12.    Financial Statements.    Audited financial statements
of the Herbst Consolidation for the last Fiscal Year for which such financial
statements are available, together with a statement from an Authorized Officer
of the Borrower to the effect that no Material Adverse Change has occurred with
respect to the Herbst Consolidation since the date of the financial statements
most recently given to Lender.

        Section 3.13.    Indenture and Indenture Security Documentation.    A
true and correct copy of the Indenture and each of the Indenture Security
Documents, together with all modifications and amendments thereto.

        Section 3.14.    No Injunction or Other Litigation.    No law or
regulation shall prohibit, and no order, judgment or decree of any Governmental
Authority shall, and no litigation shall be pending or threatened which in the
reasonable judgment of the Lender would or would reasonably be expected to,
enjoin, prohibit, limit or restrain the execution and delivery of this Credit
Agreement or the advance of Borrowings or the performance by the Borrower of any
other obligations in respect thereof.

        Section 3.15.    Additional Documents and Statements.    Such additional
documents, affidavits, certificates and opinions as Lender may reasonably
require to insure compliance with this Credit Agreement. The statements set
forth in Section 3.17 shall be true and correct.

        B.    Conditions Precedent to all Borrowings.    The obligation of
Lender to make any Borrowing requested to be made on any Funding Date is subject
to the occurrence of each of the following conditions precedent as of such
Funding Date:

        Section 3.16.    Notice of Borrowing.    With respect to any Borrowing,
the Lender shall have received in accordance with Section 2.03 on or before such
Funding Date an original and duly executed Notice of Borrowing or facsimile copy
thereof, to be promptly followed by an original.

        Section 3.17.    Certain Statements.    On the Closing Date and as of
the Funding Date the following statements shall be true and correct:

        a.    The representations and warranties with respect to the Borrower
contained in Article IV hereof (other than representations and warranties which
expressly speak only as of a different date which shall be true and correct as
of such date) are true and correct on and as of the Funding Date and as of the
Closing Date in all material respects as though made on and as of that date,
except to the extent that such representations and warranties are not true and
correct as a result of a change which is permitted by this Credit Agreement or
by any other Loan Document, or which is otherwise consented to by Lender;

        b.    Since the date of the most recent financial statements referred to
in Section 3.12 and 5.08(b), no Material Adverse Change shall have occurred; and

        c.    No event has occurred or as a result of any Borrowings
contemplated hereby would occur and is continuing, or would result from the
making thereof, which constitutes a Default or Event of Default hereunder.

22

--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

        To induce Lender to enter into this Credit Agreement, Borrower and the
Collateral Guarantor make the following representations and warranties:

        Section 4.01.    Organization; Power and Authorization.    Borrower,
ETTI, Market Gaming, Cardivan, Corral and CCC are each a corporation and the
Collateral Guarantor and ETTELLC are each a limited liability company, in each
instance duly organized and validly existing under the laws of the State of
Nevada. Borrower and each Subsidiary Guarantor (i) has all requisite power,
authority and legal right to execute and deliver each document, agreement or
certificate to which it is a party or by which it is bound in connection with
the Credit Facility, to consummate the transactions and perform its obligations
hereunder and thereunder, and to own its properties and assets and to carry on
and conduct its business as presently conducted or proposed to be conducted, and
(ii) has taken all necessary action to authorize the execution, delivery and
performance of this Credit Agreement and the other Loan Documents to which it is
a party or by which it is bound and to consummate the transactions contemplated
hereunder and thereunder.

        Section 4.02.    No Conflict With, Violation of or Default Under Laws or
Other Agreements.    Neither the execution and delivery of this Credit
Agreement, the Revolving Credit Note, the Subsidiary Guaranty or any other Loan
Document, or any other agreement, certificate or instrument to which Borrower or
any of the Subsidiary Guarantors are a party or by which they are bound in
connection with the Credit Facility, nor the consummation of the transactions
contemplated hereunder or thereunder, or the compliance with or performance of
the terms and conditions herein or therein, is prevented by, limited by,
conflicts in any material respect with, or will result in a material breach or
violation of, or a material default (with due notice or lapse of time or both)
under, or the creation or imposition of any lien, charge, or encumbrance of any
nature whatsoever upon any of their respective property or assets by virtue of,
the terms, conditions or provisions of (a) the Articles of Incorporation,
Bylaws, Articles of Organization, Operating Agreement or other documents of
organization or charter of Borrower or any Subsidiary Guarantor, (b) the
Indenture or any other evidence of indebtedness, loan or financing agreement, or
other agreement or instrument of whatever nature to which they, or any of them,
are a party or by which they, or any of them, are bound, or (c) any provision of
any existing law, rule, regulation, order, writ, injunction or decree of any
court or Governmental Authority to which they, or any of them, are subject where
such breach could reasonably be expected to result in a Material Adverse Change.

        Section 4.03.    Litigation.    Except as disclosed on the Schedule of
Significant Litigation delivered in connection with Section 3.11, to the best
knowledge of Borrower with reference to the Herbst Consolidation, after due
inquiry and investigation, there is no action, suit, proceeding, inquiry,
hearing or investigation pending or threatened, in any court of law or in
equity, or before any Governmental Authority, which could reasonably be expected
to result in any Material Adverse Change in their respective business, financial
condition, properties or operations. To the best knowledge of Borrower, after
due inquiry and investigation, no member of the Herbst Consolidation is in
violation of or default with respect to any order, writ, injunction, decree or
demand of any such court or Governmental Authority where such default could
reasonably be expected to result in a Material Adverse Change.

        Section 4.04.    Agreements Legal, Binding, Valid and
Enforceable.    This Credit Agreement, the Revolving Credit Note, the Subsidiary
Guarantys, the Security Documentation and all other Loan Documents, when
executed and delivered by Borrower and/or Subsidiary Guarantors, as applicable,
in connection with the Credit Facility will constitute legal, valid and binding
obligations of Borrower and Subsidiary Guarantors, as applicable, enforceable
against Borrower and Subsidiary Guarantors, as applicable, in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws of general application relating to or
affecting the enforcement of creditors' rights and the exercise of judicial
discretion in accordance with general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).

23

--------------------------------------------------------------------------------


        Section 4.05.    Information and Financial Data Accurate; Financial
Statements; No Adverse Change.    All information and financial and other data
previously furnished in writing by Borrower and/or Subsidiary Guarantors in
connection with the Credit Facility was true, correct and complete in all
material respects as of the date furnished (unless subsequently corrected prior
to the date hereof), and there has been no Material Adverse Change with respect
thereto to the date of this Credit Agreement since the dates thereof. No
information has been omitted which would make the information previously
furnished in such financial statements to Lender misleading or incorrect in any
material respect to the date of this Credit Agreement. Any and all financial
statements heretofore furnished to Lender by Borrower and/or Subsidiary
Guarantors: (i) present fairly the financial position of Borrower and/or
Subsidiary Guarantors, as the case may be, as at their respective dates and the
results of operations and changes in cash flows for the periods to which they
apply, and (ii) with respect to the Borrower have been prepared in conformity
with GAAP applied on a consistent basis throughout the periods involved. Since
the date of the financial statements referred to in this Section 4.05, there has
been no Material Adverse Change in the financial condition, business or
operations of the Borrower and/or Subsidiary Guarantors.

        Section 4.06.    Governmental Approvals.    All consents, approvals,
orders or authorizations of, or registrations, declarations, notices or filings
with any Governmental Authority and any other Person, which may be required in
connection with the valid execution and delivery of this Credit Agreement and
the other Loan Documents by Borrower and Subsidiary Guarantors, as applicable,
and the carrying-out or performance of any of the transactions required or
contemplated hereunder, or thereunder, by Borrower and Subsidiary Guarantors, as
applicable, have been obtained or accomplished and are in full force and effect.

        Section 4.07.    Payment of Taxes.    Borrower has duly filed or caused
to be filed all federal, state and local tax reports and returns which are
required to be filed by it and has paid or made provisions for the payment of,
all material taxes, assessments, fees and other governmental charges which have
or may have become due pursuant to said returns or otherwise pursuant to any
assessment received by Borrower except such taxes, assessments, fees or other
governmental charges, if any, as are being contested in good faith by Borrower
by appropriate proceedings and for which Borrower has maintained adequate
reserves for the payment thereof in accordance with GAAP.

        Section 4.08.    Title to Collateral.    Collateral Guarantor shall have
good and marketable title to the Collateral as of the Closing Date and at all
times during the term of the Credit Facility. The Collateral is not subject to
any liens, encumbrances or restrictions except Permitted Encumbrances.

        Section 4.09.    No Untrue Statements.    All statements,
representations and warranties made by Borrower and the Collateral Guarantor, in
this Credit Agreement, any other Loan Document and any other agreement,
document, certificate or instrument previously furnished or to be furnished by
Borrower and/or the Collateral Guarantor and/or any other Subsidiary Guarantor
to Lender pursuant to the provisions of this Credit Agreement, (i) are and shall
be true, correct and complete in all material respects, at the time they were
made, (ii) do not and shall not contain (at the time they were made) any untrue
statement of a material fact, and (iii) do not and shall not omit to state (at
the time they were made) a material fact necessary in order to make the
information contained herein or therein not misleading or incomplete. Borrower
and the Collateral Guarantor understand that all such statements,
representations and warranties shall be deemed to have been relied upon by
Lender as a material inducement to establish the Credit Facility.

        Section 4.10.    Brokerage Commissions.    No person is entitled to
receive any brokerage commission, finder's fee or similar fee or payment in
connection with the extensions of credit contemplated by this Credit Agreement
as a result of any agreement entered into by Borrower or any Subsidiary
Guarantor. No brokerage or other fee, commission or compensation is to be paid
by Lender with respect to the extensions of credit contemplated hereby as a
result of any agreement entered into by Borrower or any Subsidiary Guarantor,
and Borrower agrees to indemnify Lender against any such claims for brokerage
fees or commissions and to pay all expenses including, without limitation,
reasonable attorney's fees incurred by Lender in connection with the defense of
any action or proceeding brought to collect any such brokerage fees or
commissions.

24

--------------------------------------------------------------------------------


        Section 4.11.    No Defaults.    The Herbst Consolidation is not in
violation of or in default with respect to any applicable laws and/or
regulations which materially and adversely affect its business, financial
condition or operations. Without limiting the generality of the foregoing,
Borrower is not in violation or default (nor is there any waiver in effect
which, if not in effect, would result in a violation or default) in any material
and adverse respect under the Indenture, or any other evidence of indebtedness,
loan or financing agreement or other agreement or instrument of whatever nature
to which it is a party or by which it is bound, which in any case could
reasonably be expected to result in a Material Adverse Change.

        Section 4.12.    Indenture.    

        a.    The copy of the Indenture, Indenture Security Documents and
Indenture Amendment Documents and all modifications and amendments thereto have
been delivered to Lender and each: (a) is a true, correct and complete copy of
the respective original thereof, as in effect on the Closing Date, and no
amendments or modifications have been made to such Indenture, Indenture Security
Documents and Indenture Amendment Documents, except as delivered to Lender or
otherwise reasonably approved in writing by Lender, and (b) has not been
terminated and is in full force and effect. No member of the Herbst
Consolidation is in default in the observance or performance of any of its
obligations under the Indenture, Indenture Security Documents and Indenture
Amendment Documents and each has done all things required to be done as of the
Closing Date to keep unimpaired its rights thereunder.

        b.    As of the Closing Date, each of the Indenture Amendment Documents:
(i) have been fully executed and delivered by the Indenture Trustee and each
other applicable party thereto, and (ii) are in full force and effect as
amendments to the Indenture and Indenture Security Documents. As of the Closing
Date, the First Amendment to Deed of Trust has been recorded in the Official
Records of Clark County, Nevada and the Amended Financing Statement and Annex
has been filed in the office of the Secretary of State of the State of Nevada.

        Section 4.13.    Policies of Insurance.    As of the Closing Date, each
of the copies of the declaration pages, original binders and certificates of
insurance evidencing the Policies of Insurance relating to the Collateral
delivered to Lender by Borrower and/or the Collateral Guarantor (i) is a true,
correct and complete copy of the respective original thereof as in effect on the
date hereof, and no amendments or modifications of any of said documents or
instruments not included in such copies have been made, and (ii) has not been
terminated and is in full force and effect. Borrower is not in default in the
observance or performance of its obligations under said documents and
instruments, and Borrower has done all things required to be done as of the date
of this Credit Agreement to keep unimpaired its rights thereunder.

        Section 4.14.    FPG FF&E.    A schedule of the FPG FF&E pertaining to
the FPG Hotel/Casino in existence as of the Closing Date hereof, is set forth on
Schedule 4.14 attached hereto.

        Section 4.15.    Gaming Permits and Approvals.    All Gaming Permits
required to be held by the Collateral Guarantor for the continued operation of
the FPG Hotel/Casino are current and in good standing.

        Section 4.16.    Compliance with Statutes, etc.    The Herbst
Consolidation is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, domestic or foreign, in respect of the conduct of its business and
the ownership of its property, except such noncompliance as would not, in the
aggregate, result in a Material Adverse Change.

        Section 4.17.    Subsidiaries.    As of the Closing Date, Borrower does
not have any direct or indirect Subsidiaries, other than the Subsidiary
Guarantors.

25

--------------------------------------------------------------------------------


ARTICLE V

GENERAL COVENANTS OF BORROWER AND COLLATERAL GUARANTOR

        To induce the Lender to enter into this Credit Agreement and establish
the Credit Facility, Borrower and Collateral Guarantor covenant to Lender as
follows:

        Section 5.01.    FF&E.    All FPG FF&E that is used at the FPG
Hotel/Casino shall be owned by the Collateral Guarantor free and clear of any
liens, encumbrances or claims, other than Permitted Encumbrances. If the
Collateral Guarantor should sell, transfer, convey or otherwise dispose of any
FPG FF&E and not replace such FPG FF&E with purchased items of equivalent value
and utility that constitutes Collateral under the Security Documentation,
Borrower shall be required to immediately, permanently reduce the Maximum
Permitted Balance of the Credit Facility with a Voluntary Permanent Reduction in
the amount of the Capital Proceeds of the FPG FF&E so disposed, subject,
however, to the right of Lender to verify to its reasonable satisfaction the
amount of said Capital Proceeds; in the event Lender and Borrower do not agree
as to the value of the FPG FF&E disposed of and the amount of the Capital
Proceeds, then Borrower, at its sole cost and expense, shall obtain a written
appraisal of the FPG FF&E Disposed of, from an appraiser reasonably satisfactory
to Lender, setting forth said values and amounts, and Lender agrees to accept
the results of said appraisal. The Maximum Permitted Balance shall immediately
be reduced by a Voluntary Permanent Reduction in the amount of such appraisal.

        Section 5.02.    Permits; Licenses and Legal Requirements.    The Herbst
Consolidation shall comply in all material respects with and keep in full force
and effect, as and when required, all Gaming Permits and all material permits,
licenses and approvals obtained from any Governmental Authorities which are
required for the operation and use of its business operations. The Herbst
Consolidation shall comply in all material respects with all applicable material
existing and future laws, rules, regulations, orders, ordinances and
requirements of all Governmental Authorities, and with all recorded restrictions
affecting its business operations where the failure of such compliance could
reasonably be expected to result in a Material Adverse Change.

        Section 5.03.    Indenture.    Until Credit Facility Termination,
Borrower shall fully perform and comply with all covenants, terms and conditions
imposed or assumed by Borrower under the Indenture and each of the Indenture
Security Documents. Borrower shall not amend, modify or terminate, or enter into
any agreement to amend, modify or terminate the Indenture or any of the
Indenture Security Documents (other than with respect to the Indenture Amendment
Documents) without the prior written consent of Lender, which consent shall not
be unreasonably withheld.

        Section 5.04.    Compliance With Other Loan Documents and Subsidiary
Guaranty.    Borrower shall comply with each and every term, condition and
agreement contained in the Loan Documents. The Collateral Guarantor shall comply
with each and every term, condition and agreement contained in the Security
Documentation.

        Section 5.05.    No Change in Character of Business or Location of
Collateral Guarantor.    Until Credit Facility Termination (a) the chief
executive office of Collateral Guarantor shall be located at 3440 West Russell
Road, Las Vegas, Nevada 89118, (b) the FPG Hotel/Casino shall be operated by
Collateral Guarantor, and (c) Collateral Guarantor shall not effect a material
change in the nature and character of its business at the FPG Hotel/Casino as
presently conducted and as presently contemplated and disclosed to Lender.

        Section 5.06.    Preservation and Maintenance of Assets.    Until Credit
Facility Termination, Collateral Guarantor shall operate, maintain and preserve
all rights, privileges, franchises, licenses, Gaming Permits and other
properties and assets necessary to conduct its business at the FPG Hotel/Casino.

        Section 5.07.    Repair of Properties and Assets.    Until Credit
Facility Termination, Collateral Guarantor shall, at its own cost and expense,
maintain, preserve and repair the Collateral and all FPG FF&E in good and
substantial repair, working order and condition, ordinary wear and tear
excepted. All alterations, replacements, renewals, or additions made pursuant to
this Section 5.07 shall become

26

--------------------------------------------------------------------------------


and constitute a part of said assets and property and subject, inter alia, to
the provisions of Section 5.01 and subject to the lien of the Security
Documentation.

        Section 5.08.    Financial Statements; Reports; Certificates and Books
and Records.    Until Credit Facility Termination, the Borrower shall and shall
cause the Herbst Consolidation at Borrower's sole expense to deliver to Lender a
full and complete copy of each of the following and shall comply with each of
the following financial requirements:

        a.    As soon as practicable, and in any event within forty-five
(45) days after the end of each Fiscal Quarter (ninety (90) days with respect to
the fourth (4th) Fiscal Quarter in any Fiscal Year), the combined balance sheet,
income statement, statement of cash flows, statement of retained earnings and
operating statement for the Fiscal Quarter under review and reflecting
year-to-date performance of the Herbst Consolidation and a comparison of the
financial performance of the Herbst Consolidation to the prior Fiscal Year's
operations and projected results from operations (in each case compared to
budget and prior year period) of the Herbst Consolidation all in reasonable
detail. Such financial statements shall be certified by an Authorized Officer of
the Borrower as fairly presenting the financial condition, results of operations
and cash flows of the Herbst Consolidation in accordance with GAAP (other than
footnote disclosures) as at such date and for such periods, subject only to
normal year-end accruals and audit adjustments;

        b.    As soon as practicable, and in any event within ninety (90) days
after the end of each Fiscal Year, the combined balance sheet, income statement,
statement of retained earnings and cash flows (reconciled with year end audited
statements) of the Herbst Consolidation as at the end of such Fiscal Year, all
in reasonable detail. Such financial statements shall be prepared in accordance
with GAAP and shall be accompanied by a report of independent public accountants
of recognized standing selected by Borrower and reasonably satisfactory to
Lender (it being understood that any "Big 5" accounting firm shall be
automatically deemed satisfactory to the Lender), which report shall be prepared
in accordance with generally accepted auditing standards as at such date, and
shall not be subject to any qualifications or exceptions as to the scope of the
audit nor to any other qualification or exception determined by the Lender in
its good faith business judgment to be adverse to the interests of the Lender.
Such accountants' report shall be accompanied by a certificate stating that, in
making the examination pursuant to generally accepted auditing standards
necessary for the certification of such financial statements and such report,
such accountants have obtained no knowledge of any Default or, if, in the
opinion of such accountants, any such Default shall exist, stating the nature
and status of such Default, and stating that such accountants have reviewed the
Financial Covenants as at the end of such Fiscal Year (which shall accompany
such certificate) under Sections 6.01 through 6.04, have read such Sections
(including the definitions of all defined terms used therein) and that nothing
has come to the attention of such accountants in the course of such examination
that would cause them to believe that the same were not calculated by the Herbst
Consolidation in the manner prescribed by this Credit Agreement. Such financial
statements shall be certified by an Authorized Officer of the Borrower in the
same manner as required with respect to financial statements delivered pursuant
to Section 5.08(a);

        c.    Concurrently with the financial statements and reports required
pursuant to Sections 5.08(a) and 5.08(b), Compliance Certificate signed by an
Authorized Officer;

        d.    Until Credit Facility Termination, Borrowers, and members of the
Herbst Consolidation shall keep and maintain complete and accurate books and
records in accordance with GAAP, consistently applied. Borrowers and members of
the Herbst Consolidation, and each of them, shall permit Lender and any
authorized representatives of Lender to have reasonable access to and to
inspect, examine and make copies of the books and records, any and all accounts,
data and other documents of the Herbst Consolidation at all reasonable times
upon the giving of reasonable notice of such intent. In addition: (i) in the
event of the occurrence of any Default or Event of Default, or (ii) in the event
any Material Adverse Change occurs, Borrower shall promptly, and in any event
within three (3) days after actual knowledge thereof, notify Lender in writing
of such occurrence; and

27

--------------------------------------------------------------------------------




        e.    Until Credit Facility Termination, Borrower shall furnish to
Lender any financial information or other information bearing on the financial
status of the Herbst Consolidation, or any of them, which is reasonably
requested by Lender.

        Section 5.09.    Insurance.    Borrower and/or Collateral Guarantor
shall obtain, or cause to be obtained, and shall maintain or cause to be
maintained with respect to the Collateral, at all times throughout the term of
the Loan, at its own cost and expense, and shall deposit with Lender on or
before the Closing Date:

        a.    Borrower and/or Collateral Guarantor shall maintain Special Causes
of Loss ("All Risk") perils property coverage, including flood and earthquake,
which represents one hundred percent (100%) of the values at replacement cost
for all Collateral. Such coverage shall include a lenders loss payable
endorsement in favor of Lender. The policy will be amended to provide for
adjustment of all losses in excess of Two Hundred Thousand Dollars ($200,000.00)
with Lender. The policy may include a deductible of no more than Twenty-Five
Thousand Dollars ($25,000.00) for any single occurrence. Flood and earthquake
deductibles can be no more than One Hundred Thousand Dollars ($100,000.00), if a
separate deductible applies. If the FPG Real Property is located in Flood Zone
"A" or "V", maximum Federal Flood coverage available must be purchased.

        b.    Commercial General Liability (1998 ISO Form or Equivalent).
Borrower and/or Collateral Guarantor shall maintain a Commercial General
Liability with a One Million Dollar ($1,000,000.00) combined single limit for
bodily injury and property damage, including products liability, contractual
liability and all standard policy form extensions. The policy must provide a Two
Million Dollar ($2,000,000.00) general aggregate (per location, if
multi-location risk) and be written on an "occurrence form". The policy will
include extensions for liquor legal liability and employee benefits legal
liability coverages. If the general liability policy contains a self-insured
retention, it shall be no greater than Ten Thousand Dollars ($10,000.00) per
occurrence, with an aggregate retention of no more than Two Hundred Fifty
Thousand Dollars ($250,000.00) including expenses.

        The policy shall be endorsed to include Lender as an additional insured.
Definition of additional insured shall include all officers, directors,
employees, agents and representatives of the additional insured. The coverage
for additional insured shall apply on a primary basis irrespective of any other
insurance whether collectible or not (ISO Endorsement Form #CG 20261185
Additional Insured—Designated Person or Organization or Equivalent).

        c.    Business Interruption/Extra Expense.    Collateral Guarantor shall
maintain combined Business Interruption/Extra Expense coverage with a limit
representing no less than one hundred percent (100%) of the projected annual net
profit plus continuing expenses (including debt service) for the FPG
Hotel/Casino. Such coverage shall also include extensions for off premises power
losses at One Million Dollars ($1,000,000.00) and an extended period of
indemnity of one hundred eighty (180) days endorsement. These coverages may have
a deductible of no greater than twenty-four (24) hours, or Fifty Thousand
Dollars ($50,000.00), if a separate deductible applies. This coverage will be
specifically endorsed to include Lender as Loss Payee.

        d.    Retention.    If Borrower's general liability policy includes a
self-insured retention, it is agreed and fully understood that Borrower is
solely responsible for payment of all amounts due within said self-insured
retention. Any indemnification hold harmless provision is extended to cover all
liability associated with said self-insured retentions.

        e.    Umbrella Liability.    An Umbrella Liability policy shall be
purchased with a limit of not less than Twenty Million Dollars ($20,000,000.00)
providing excess coverage over all limits and coverages indicated in
Paragraph (b) and are written on an "occurrence" form. The limits can be secured
by a combination of primary and excess umbrella policies, provided that all
layers follow form with underlying policies indicated in Paragraph (b) above.
This policy shall be endorsed to include Lender as an Additional Insured.

        f.    General Requirements (All Policies).    All policies indicated
above shall be written with insurance companies licensed and admitted to do
business in the State of Nevada and rated no

28

--------------------------------------------------------------------------------




lower than "A XII" in the most recent addition of A.M. Best and/or "AA" in the
most recent edition of Standard & Poor's, or such other carrier reasonably
acceptable to Lender. All policies discussed above shall be endorsed to provide
that in the event of a cancellation, non-renewal or material modification,
Lender shall receive thirty (30) days prior written notice thereof by certified
mail. The Borrower shall furnish Lender with Certificates of Insurance executed
by an authorized agent evidencing compliance with all insurance provisions
discussed above on an annual basis. The Borrower shall also furnish a copy of
the Declaration Page of each policy required and current policy endorsements
evidencing the appropriate status of Lender (as Lender's Loss Payable for
Personal Property and Business Income, Additional Insured, etc.) under such
policy. Certificates of Insurance executed by an authorized agent of each
carrier providing insurance evidencing continuation of all coverages will be
provided on the Closing Date and annually on or before ten (10) days prior to
the expiration of each policy. All certificates and other notices related to the
insurance program shall be delivered to Lender concurrently with the delivery of
such certificates or notices to such carrier or to Borrower as applicable.

        g.    Other.    Any other insurance reasonably requested by Lender in
such amount and covering such risks as may be reasonably requested. Approval of
any insurance by Lender shall not be a representation of the solvency of any
insurer or the sufficiency of any coverage required under this Agreement. All
requirements are considered minimums in terms of the purchase and maintenance of
insurance under this Agreement.

        Section 5.10.    Taxes.    Throughout the term of the Credit Facility,
Borrower shall prepare and timely file or cause to be prepared and timely filed
all federal, state and local tax returns required to be filed by the Herbst
Consolidation, and Borrower shall cause the Herbst Consolidation to pay and
discharge prior to delinquency all material taxes, assessments and other
governmental charges or levies imposed upon them, or in respect of any of their
respective properties and assets except such taxes, assessments and other
governmental charges or levies, if any, as are being contested in good faith by
Borrower by appropriate proceedings and for which Borrower and/or Collateral
Guarantor have given written notice thereof to Lender and have maintained
adequate reserves in accordance with GAAP for the payment thereof.

        Section 5.11.    Permitted Encumbrances Only.    Until Credit Facility
Termination, Borrower and Collateral Guarantor shall not create, incur, assume
or suffer to exist any mortgage, deed of trust, pledge, lien, security interest,
encumbrance, attachment, levy, distraint, or other judicial process or burden of
any kind and nature except the Permitted Encumbrances on or with respect to the
Collateral, except with respect to matters described in Section 5.10, such items
as are being discharged, released and/or contested, as the case may be, in the
manner described therein.

        Section 5.12.    Advances.    Until Credit Facility Termination, if
Borrower or Collateral Guarantor should fail (i) to perform or observe, or
(ii) to cause to be performed or observed, any covenant or obligation of
Borrower or Collateral Guarantor under this Credit Agreement or any of the other
Loan Documents, the failure of which could reasonably be expected to result in a
Material Adverse Change, then Lender, may (but shall be under no obligation to)
take such steps as are necessary to remedy any such non-performance or
non-observance and provide for payment thereof. All amounts advanced by Lender
pursuant to this Section 5.12 shall become an additional obligation of Borrower
to Lender secured by the Security Documentation and other Loan Documents, shall
reduce the amount of Available Borrowings and shall become due and payable by
Borrower on the next interest payment date, together with interest thereon at a
rate per annum equal to the Default Rate (such interest to be calculated from
the date of such advancement to the date of payment thereof by Borrower).

29

--------------------------------------------------------------------------------

        Section 5.13.    Further Assurances.    Borrower, Collateral Guarantor
and Lender will, at the expense of the Borrower, do, execute, acknowledge and
deliver, or cause to be done, executed, acknowledged and delivered, such
amendments or supplements hereto or to any of the Loan Documents and such
further documents, instruments and transfers as any such party may reasonably
require for the curing of any defect in the execution or acknowledgement hereof
or in any of the Loan Documents, or in the description of the Collateral or for
the proper evidencing of giving notice of each lien or security interest
securing repayment of the Credit Facility. Further, upon the execution and
delivery of the Security Documentation and each of the Loan Documents and
thereafter, from time to time, Borrower shall cause the Security Documentation
and each of the Loan Documents and each amendment and supplement thereto to be
filed, registered and recorded and to be refiled, re-registered and re-recorded
in such manner and in such places as may be reasonably required by the Lender in
order to publish notice of and fully protect the liens of the Security
Documentation and to protect or continue to perfect the security interests
created by the Security Documentation in the Collateral and to perform or cause
to be performed from time to time any other actions required by law and execute
or cause to be executed any and all instruments of further assurance that may be
necessary for such publication, perfection, continuation and protection.

        Section 5.14.    Indemnification.    Borrower agrees to and does hereby
jointly and severally indemnify, protect, defend and save harmless Lender and
its directors, trustees, officers, employees, agents, attorneys and shareholders
(individually an "Indemnified Party" and collectively the "Indemnified Parties")
from and against any and all losses, damages, expenses or liabilities of any
kind or nature from any investigations, suits, claims, demands or other
proceedings, including reasonable counsel fees incurred in investigating or
defending such claim, suffered by any of them and caused by, relating to,
arising out of, resulting from, or in any way connected with this Credit
Agreement, with any other Loan Document or with the transactions contemplated
herein and thereby; provided, however, Borrower shall not be obligated to
indemnify, protect, defend or save harmless an Indemnified Party if, and to the
extent, the loss, damage, expense or liability was caused by (a) the gross
negligence or intentional misconduct of such Indemnified Party, or (b) the
breach of this Credit Agreement or any other Loan Document by such Indemnified
Party or the breach of any laws, rules or regulations by an Indemnified Party
(other than those breaches of laws arising from Borrower's or any Subsidiary
Guarantor's default). In case any action shall be brought against any
Indemnified Party based upon any of the above and in respect to which indemnity
may be sought against Borrower, Lender shall promptly notify Borrower in
writing, and Borrower shall assume the defense thereof, including the employment
of counsel selected by Borrower and reasonably satisfactory to Lender, the
payment of all costs and expenses and the right to negotiate and consent to
settlement. Upon reasonable determination made by an Indemnified Party that such
counsel would have a conflict representing such Indemnified Party and Borrower,
the applicable Indemnified Party shall have the right to employ, at the expense
of Borrower, separate counsel in any such action and to participate in the
defense thereof. Borrower shall not be liable for any settlement of any such
action effected without their consent, but if settled with Borrower's consent,
or if there be a final judgment for the claimant in any such action, Borrower
agrees to indemnify, defend and save harmless such Indemnified Parties from and
against any loss or liability by reason of such settlement or judgment. In the
event that any Person is adjudged by a court of competent jurisdiction not to
have been entitled to indemnification under this Section 5.14, it shall repay
all amounts with respect to which it has been so adjudged. If and to the extent
that the indemnification provisions contained in this Section 5.14 are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations that is
permissible under applicable law. The provisions of this Section 5.14 shall
survive the termination of this Credit Agreement and the repayment of the Credit
Facility.

        Section 5.15.    Suits or Actions Affecting Borrower.    Until Credit
Facility Termination, Borrower shall promptly advise Lender in writing within
ten (10) days of Borrower's knowledge of (a) any Significant Litigation claims,
litigation, proceedings or disputes (whether or not purportedly on behalf

30

--------------------------------------------------------------------------------


of any member of the Herbst Consolidation) against, or to the actual knowledge
of Borrower, threatened or affecting any member of the Herbst Consolidation
which could reasonably be expected to result in an award of monetary damages in
excess of Five Hundred Thousand Dollars ($500,000.00), or (b) any proposal by
any Governmental Authority to acquire any of the material assets or business of
any member of the Herbst Consolidation.

        Section 5.16.    Execution of Additional Subsidiary
Guarantys.    Borrower shall notify Lender in writing on or before ten (10) days
following the creation of each additional direct or indirect Subsidiary.
Borrower shall further cause each such additional Subsidiary to execute a
Subsidiary Guaranty in favor of Lender and to deliver the original thereof to
Lender promptly, but in no event later than thirty (30) days following the
creation of such additional Subsidiary.

        Section 5.17.    Maintenance of Designated Deposit Account.    Until
Credit Facility Termination, Borrower shall maintain the Designated Deposit
Account at the principal office of Lender to facilitate the operational process
of the Credit Facility.

        Section 5.18.    Notice to State Gaming Control Board.    Borrower and
Collateral Guarantor shall make all required reports and disclosures to the
Nevada State Gaming Control Board, including, but not limited to, reporting the
Credit Facility within the time period required by Regulation 8.130(2) of the
Regulations of Nevada Gaming Commission and State Gaming Control Board.

ARTICLE VI

FINANCIAL COVENANTS

        Until Credit Facility Termination, Borrower agrees, as set forth below,
to comply or cause compliance with the following Financial Covenants.

        Section 6.01.    Cash Flow Leverage Ratio.    Commencing on the Closing
Date and continuing as of the end of each Fiscal Quarter until Credit Facility
Termination, the Herbst Consolidation shall maintain a maximum Cash Flow
Leverage Ratio no greater than 5.75 to 1.00; provided, however, in the event of
an Acquisition, the calculation of Cash Flow Leverage Ratio shall be made
without regard to such Acquisition until such Acquisition has been owned by the
Herbst Consolidation for a full Fiscal Quarter.

        Section 6.02.    Fixed Charge Coverage Ratio.    Commencing on the
Closing Date and continuing as of the end of each Fiscal Quarter until Credit
Facility Termination, the Herbst Consolidation shall maintain a minimum Fixed
Charge Ratio no less than 1.15 to 1.00 as of the end of the first two (2) Fiscal
Quarters following the Closing Date and thereafter no less than 1.25 to 1.00;
provided, however, in the event of an Acquisition, the calculation of Fixed
Charge Coverage Ratio shall be made without regard to such Acquisition until
such Acquisition has been owned by the Herbst Consolidation for a full Fiscal
Quarter.

        Section 6.03.    Liquidity Requirement.    Commencing on the Closing
Date and continuing at all times until the occurrence of Credit Facility
Termination, the Herbst Consolidation shall maintain a Liquidity Amount of no
less than Twenty Million Dollars ($20,000,000.00).

        Section 6.04.    Restriction on Transfer of Ownership.    Until Credit
Facility Termination, all of the issued and outstanding stock of the Collateral
Guarantor shall be owned by Borrower.

        Section 6.05.    No Subsidiaries.    Borrower shall not own or create
any Subsidiaries after the Closing Date without the prior written consent of
Lender.

        Section 6.06.    Margin Regulations.    No part of the proceeds of the
Credit Facility will be used by Borrower or any member of the Herbst
Consolidation to purchase or carry any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock. Neither the
making

31

--------------------------------------------------------------------------------


of such loans, nor the use of the proceeds of such loans will violate or be
inconsistent with the provisions of Regulations G, T, U or X of the Board of
Governors of the Federal Reserve System.

ARTICLE VII

EVENTS OF DEFAULT

        Section 7.01.    Events of Default.    Any of the following events and
the passage of any applicable notice and cure periods shall constitute an Event
of Default hereunder:

        a.    Any representation or warranty made by Borrower or Collateral
Guarantor pursuant to or in connection with this Credit Agreement, the Revolving
Credit Note, or any other Loan Document or in any report, certificate, financial
statement or other writing furnished by Borrower or Collateral Guarantor in
connection herewith, shall prove to be false, incorrect or misleading in any
materially adverse aspect as of the date when made unless cured within thirty
(30) days of the date when made if such representation or warranty is capable of
being cured.

        b.    Borrower shall have defaulted in the payment of any interest on
the Revolving Credit Note for a period of five (5) days from the date such
payment is due or shall have defaulted in the payment of any principal on the
Revolving Credit Note when due;

        c.    Any of the Security Documentation or any provision thereof shall
cease to be in full force and effect in any material respect or shall cease to
give the Lender in any material respect the liens, rights, powers and privileges
purported to be created thereby or the Borrower or Collateral Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on their part to be performed or observed pursuant to the Security Documentation
for a period of ten (10) days after written notice thereof is delivered to
Borrower and Collateral Guarantor by Lender or any Lender of such failure (or
such shorter period following such notice as may be required in any Loan
Document);

        d.    Borrower shall have defaulted in the payment of any late charge,
Non-usage Fees, expenses, indemnities or any other amount owing under any Loan
Document for a period of five (5) days after notice thereof to Borrower from
Lender;

        e.    Borrower or Collateral Guarantor shall fail duly and punctually to
perform or comply with any other term, covenant, condition or promise contained
in this Credit Agreement, the Revolving Credit Note or any other Loan Document
and such failure shall continue for ten (10) days after written notice thereof
is delivered to Borrower and Collateral Guarantor by Lender of such failure (or
such shorter period following such notice as may be required in any Loan
Document).

        f.      Borrower or any Subsidiary Guarantor shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to it or its debts under the Bankruptcy Code or any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official, for all or substantially all of its property, or shall consent to any
such relief or to the appointment or taking possession by any such official in
any involuntary case or other proceeding against it;

        g.    An involuntary case or other proceeding shall be commenced against
Borrower or any Subsidiary Guarantor seeking liquidation, reorganization or
other relief with respect to itself or its debts under the Bankruptcy Code or
any bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official, for all or substantially all of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of ninety (90) days;

32

--------------------------------------------------------------------------------




        h.    Borrower or any Subsidiary Guarantor makes an assignment of all or
substantially all of their assets for the benefit of its creditors or admits in
writing its inability to pay its debts generally as they become due;

        i.      Borrower shall fail to pay when due in accordance with its terms
and provisions any other Indebtedness of such Borrower which failure would
result in a Material Adverse Change and continues beyond the period of grace, if
any, therefor;

        j.      The occurrence of any "Event of Default" as defined and
described in the Indenture;

        k.    Commencement against Borrower, any time after the execution of
this Credit Agreement, of any litigation which is not stayed, bonded, dismissed,
terminated or disposed of to the satisfaction of Lender within ninety (90) days
after its commencement, and which (i) could materially adversely affect the
priority of the encumbrances and security interests granted Lender by the
Security Documentation in the Collateral, or (ii) results in the issuance of a
preliminary or permanent injunction which is not dissolved or stayed pending
appeal within sixty (60) days of its issuance and which preliminary or permanent
injunction materially adversely affects Collateral Guarantor's right to use the
Collateral at the FPG Hotel/Casino;

        l.      The loss or suspension, other than on account of force majeure,
of Collateral Guarantor's unrestricted Gaming Permits or the failure of
Collateral Guarantor to maintain gaming activities in the FPG Hotel/Casino other
than on account of force majeure at least to the same general extent as is
presently conducted thereon for a period in excess of thirty (30) consecutive
days;

        m.    Any order, judgment or decree shall be entered against Borrower
decreeing its involuntary dissolution or split up and such order shall remain
undischarged and unstayed for a period in excess of thirty (30) days, or any
Borrower shall otherwise dissolve or cease to exist; or

        n.    The occurrence of any default under any Subsidiary Guaranty or the
revocation, termination or repudiation of any of the Subsidiary Guarantors'
promises, obligations or covenants under any Subsidiary Guaranty.

        Section 7.02.    Default Remedies.    Upon the occurrence of any Event
of Default, Lender may declare the unpaid balance of the Revolving Credit Note,
together with the interest thereon, to be fully due and payable, and, in
addition, may exercise any or all of the following remedies:

        a.    The Lender may terminate its obligation to make any advances for
Borrowings and may declare all outstanding unpaid Indebtedness hereunder and
under the Revolving Credit Note and other Loan Documents together with all
accrued interest thereon immediately due and payable without presentation,
demand, protest or notice of any kind. This remedy will be deemed to have been
automatically exercised on the occurrence of any event set out in Sections
7.01(f), (g) or (h) with respect to Borrower or the Collateral Guarantor.

        b.    The Lender may exercise any and all remedies available to Lender
under the Loan Documents.

        c.    The Lender may exercise any other remedies available to Lender at
law or in equity, including requesting the appointment of a receiver to perform
any acts required of Borrower under this Credit Agreement, and Borrower hereby
specifically consents to any such request by Lender.

        For the purpose of carrying out this section and exercising these
rights, powers and privileges, Borrower hereby irrevocably constitutes and
appoints Lender as its true and lawful attorney-in-fact to execute, acknowledge
and deliver any instruments and do and perform any acts such as are referred to
in this paragraph in the name and on behalf of Borrower. Lender may exercise one
or more of Lender's remedies simultaneously and all its remedies are
nonexclusive and cumulative. Lender shall not be required to pursue or exhaust
any Collateral or remedy before pursuing any other Collateral or

33

--------------------------------------------------------------------------------

remedy. Lender's failure to exercise any remedy for a particular default shall
not be deemed a waiver of (i) such remedy, nor its rights to exercise any other
remedy for that default, nor (ii) its right to exercise that remedy for any
subsequent default.

        Section 7.03.    Application of Proceeds.    All payments and proceeds
received and all amounts held or realized from the sale or other disposition of
the Collateral, which are to be applied hereunder towards satisfaction of
Borrower's obligations under this Credit Agreement, shall be applied in the
following order of priority:

        a.    First, to the payment of all reasonable fees, costs and expenses
(including reasonable attorney's fees and expenses) incurred by Lender, its
agents or representatives in connection with the realization upon any of the
Collateral;

        b.    Next, to the payment in full of any other amounts due under this
Credit Agreement any other Loan Documents (other than the Revolving Credit
Note);

        c.    Next, to the balance of interest remaining unpaid on the Credit
Facility;

        d.    Next, to the balance of principal remaining unpaid on the Credit
Facility;

        e.    Next, to the payment of any other amounts owing to Lender which is
necessary to cause Credit Facility Termination; and

        f.      Next, the balance, if any, of such payments, proceeds, or
amounts to whomever may be entitled thereto.

        Section 7.04.    Notices.    In order to entitle Lender to exercise any
remedy available hereunder, it shall not be necessary for Lender to give any
notice, other than such notice as may be required expressly herein.

        Section 7.05.    Agreement to Pay Attorney's Fees and Expenses.    Upon
the occurrence of an Event of Default, as a result of which Lender shall require
and employ attorneys or incur other expenses for the collection of payments due
or to become due or the enforcement or performance or observance of any
obligation or agreement on the part of Borrower contained herein, Borrower
shall, on demand, pay to Lender the actual and reasonable fees of such attorneys
(including actual and reasonable allocated costs of in-house legal counsel) and
such other reasonable expenses so incurred by Lender.

        Section 7.06.    No Additional Waiver Implied by One Waiver.    In the
event any agreement contained in this Credit Agreement should be breached by
either party and thereafter waived by the other party, such waiver shall be
limited to the particular breach so waived and shall not be deemed to waive any
other breach hereunder.

        Section 7.07.    Licensing of Lender.    In the event of the occurrence
of an Event of Default hereunder or under any of the Loan Documents and it shall
become necessary, or in the opinion of Lender advisable, for an agent,
supervisor, receiver or other representative of Lender to become licensed under
the provisions of the laws of the State of Nevada, or rules and regulations
adopted pursuant thereto, as a condition to receiving the benefit of any
Collateral encumbered by the Security Documentation or other Loan Documents for
the benefit of Lender or otherwise to enforce its rights hereunder or
thereunder, Borrower does hereby give its consent to the granting of such
license or licenses and agrees to execute such further documents as may be
required in connection with the evidencing of such consent.

        Section 7.08.    Exercise of Rights Subject to Applicable Law.    All
rights, remedies and powers provided by this Article VII may be exercised only
to the extent that the exercise thereof does not violate any applicable
provision of the laws of any Governmental Authority and all of the provisions of
this Article VII are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they will not render this Credit Agreement

34

--------------------------------------------------------------------------------


invalid, unenforceable or not entitled to be recorded or filed under the
provisions of any applicable law.

        Section 7.09.    Discontinuance of Proceedings.    In case Lender shall
have proceeded to enforce any right, power or remedy under this Credit
Agreement, the Revolving Credit Note, the Security Documentation or any other
Loan Document by foreclosure, entry or otherwise, and such proceedings shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to Lender, then and in every such case Borrower and Lender shall be
restored to their former positions and rights hereunder with respect to the
Collateral, and all rights, remedies and powers of Lender shall continue as if
such proceedings had not been taken, subject to any binding rule by the
applicable court or other tribunal in any such proceeding.

ARTICLE VIII

DAMAGE, DESTRUCTION AND CONDEMNATION

        Section 8.01.    No Abatement of Payments.    If all or any part of the
Collateral shall be materially damaged or destroyed, or if title to or the
temporary use of the whole or any part of any of the Collateral shall be taken
or condemned by a competent authority for any public use or purpose, or by
exercise of the power of eminent domain, there shall be no abatement or
reduction in the amounts payable by Borrower hereunder or under the Revolving
Credit Note, and Borrower shall continue to be obligated to make such payments.

        Section 8.02.    Distribution of Capital Proceeds Upon Occurrence of
Fire, Other Perils or Condemnation.    All monies received from "All Risk"
including flood and earthquake insurance policies covering any of the Collateral
or from condemnation or similar actions in regard to said Collateral, shall be
paid directly to Lender. However, in the event the amount paid to Lender is
equal to or less than Two Hundred Fifty Thousand Dollars ($250,000.00), such
amount shall be paid directly to Borrower unless a Default or Event of Default
shall have occurred and then be continuing. In the event the amount paid to
Lender is greater than Two Hundred Fifty Thousand Dollars ($250,000.00), then,
unless a Default or Event of Default has occurred hereunder and is then
continuing, the entire amount so collected or so much thereof as may be required
to repair or replace the destroyed or condemned property, shall, subject to the
conditions set forth below, be released to Borrower for repair or replacement of
the property destroyed or condemned or to reimburse Borrower for the costs of
such repair or replacement incurred prior to the date of such release. If a
Default or Event of Default has occurred hereunder and is then continuing such
amount may, at the option of Lender, be applied to pay the outstanding balance
of the Credit Facility. In the event the amount so collected is applied to pay
or reduce the outstanding balance of the Credit Facility, the amount received by
Lender shall be applied in the priority set forth in Section 7.03 and, if such
application is made when a Default or Event of Default has occurred and remains
continuing, then Borrower shall not be entitled to any further Borrowings.

ARTICLE IX

GENERAL TERMS AND CONDITIONS

        The following terms and conditions shall be applicable throughout the
term of this Credit Agreement:

        Section 9.01.    Failure to Exercise Rights.    Nothing herein contained
shall impose upon Lender, Borrower or Collateral Guarantor any obligation to
enforce any terms, covenants or conditions contained herein. Failure of Lender,
Borrower or Collateral Guarantor, in any one or more instances, to insist upon
strict performance by Borrower, Collateral Guarantor or Lender of any terms,
covenants or conditions of this Credit Agreement or the other Loan Documents,
shall not be considered or taken as a waiver or relinquishment by Lender,
Borrower or Collateral Guarantor of their right to insist upon

35

--------------------------------------------------------------------------------


and to enforce in the future, by injunction or other appropriate legal or
equitable remedy, strict compliance by Borrower, Collateral Guarantor or Lender
with all the terms, covenants and conditions of this Credit Agreement and the
other Loan Documents. The consent of Lender, Borrower or Collateral Guarantor to
any act or omission by Borrower, Collateral Guarantor or Lender shall not be
construed to be a consent to any other or subsequent act or omission or to waive
the requirement for Lender's, Borrower's or Collateral Guarantor's consent to be
obtained in any future or other instance.

        Section 9.02.    Notices and Delivery.    Unless otherwise specifically
provided herein, any consent, notice or other communication herein required or
permitted to be given shall be in writing and may be personally served,
telecopied or sent by courier service or United States mail and shall be deemed
to have been given when delivered in person or by courier service, upon receipt
of a telecopy (or on the next Banking Business Day if such telecopy is received
on a non-Banking Business Day or after 5:00 p.m. on a Banking Business Day) or
four (4) Banking Business Days after deposit in the United States mail
(registered or certified, with postage prepaid and properly addressed). Notices
to Lender pursuant to Articles II shall not be effective until received by
Lender. For the purposes hereof, the addresses of the parties hereto (until
notice of a change thereof is delivered as provided in this Section 10.02) shall
be as set forth below each party's name on the signature pages hereof, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties. All deliveries to be made to Lender
shall be made at the address specified for notice on the signature page hereto
or such other address as may be designated by Lender in a written notice.

        Section 9.03.    Modification in Writing.    This Credit Agreement and
the other Loan Documents constitute the entire agreement between the parties and
supersede all prior agreements, whether written or oral with respect to the
subject matter hereof, including, but not limited to, any term sheets furnished
by Lender to Borrower. Neither this Credit Agreement, nor any other Loan
Documents, nor any provision herein, or therein, may be changed, waived,
discharged or terminated orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought.

        Section 9.04.    Other Agreements.    If the terms of any documents,
certificates or agreements delivered in connection with this Credit Agreement
are inconsistent with the terms of the Loan Documents, Borrower and Collateral
Guarantor shall use their best efforts to amend such document, certificate or
agreement to the satisfaction of Lender to remove such inconsistency.

        Section 9.05.    Counterparts.    This Credit Agreement may be executed
by the parties hereto in any number of separate counterparts with the same
effect as if the signatures hereto and hereby were upon the same instrument. All
such counterparts shall together constitute but one and the same document.

        Section 9.06.    Rights, Powers and Remedies are Cumulative.    None of
the rights, powers and remedies conferred upon or reserved to Lender, Borrower
or Collateral Guarantor in this Credit Agreement are intended to be exclusive of
any other available right, power or remedy, but each and every such right, power
and remedy shall be cumulative and not alternative, and shall be in addition to
every right, power and remedy herein specifically given or now or hereafter
existing at law, in equity or by statute. Any forbearance, delay or omission by
Lender, Borrower or Collateral Guarantor in the exercise of any right, power or
remedy shall not impair any such right, power or remedy or be considered or
taken as a waiver or relinquishment of the right to insist upon and to enforce
in the future, by injunction or other appropriate legal or equitable remedy, any
of said rights, powers and remedies given to Lender, Borrower or Collateral
Guarantor herein. The exercise of any right or partial exercise thereof by
Lender, Borrower or Collateral Guarantor shall not preclude the further exercise
thereof and the same shall continue in full force and effect until specifically
waived by an instrument in writing executed by Lender.

        Section 9.07.    Continuing Representations.    All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Credit Agreement, the making of the Credit

36

--------------------------------------------------------------------------------


Facility hereunder and the execution and delivery of each other Loan Document
until and final payment of all sums owing under the Credit Facility and the
Credit Facility has been irrevocably terminated.

        Section 9.08.    Successors and Assigns.    All of the terms, covenants,
warranties and conditions contained in this Credit Agreement shall be binding
upon and inure to the sole and exclusive benefit of the parties hereto and their
respective successors and assigns.

        Section 9.09.    Time of Essence.    Time shall be of the essence of
this Credit Agreement.

        Section 9.10.    Choice of Law and Forum.    This Credit Agreement and
each of the Loan Documents shall be governed by and construed in accordance with
the internal laws of the State of Nevada without regard to principles of
conflicts of law. Borrower and Collateral Guarantor further agree that the full
and exclusive forum for the determination of any action relating to this Credit
Agreement, the Loan Documents, or any other document or instrument delivered in
favor of Lender pursuant to the terms hereof shall be either an appropriate
Court of the State of Nevada or the United States District Court or United
States Bankruptcy Court for the District of Nevada.

        Section 9.11.    Arbitration.    

        a.    Other than an action or legal proceeding instituted by Lender for
the purpose of exercising any remedy under the Security Documentation, upon the
request of any party, whether made before or after the institution of any legal
proceeding, any action, dispute, claim or controversy of any kind (e.g., whether
in contract or in tort, statutory or common law, legal or equitable) ("Dispute")
now existing or hereafter arising between the parties in any way arising out of,
pertaining to or in connection with the Credit Agreement, Loan Documents or any
related agreements, documents, or instruments (collectively the "Documents"),
may, by summary proceedings (e.g., a plea in abatement or motion to stay further
proceedings), bring an action in court to compel arbitration of any Dispute.

        b.    All Disputes between the parties shall be resolved by binding
arbitration governed by the Commercial Arbitration Rules of the American
Arbitration Association. Judgment upon the award rendered by the arbitrators may
be entered in any court having jurisdiction.

        c.    No provision of, nor the exercise of any rights under this
arbitration clause shall limit the rights of any party, and the parties shall
have the right during any Dispute, to seek, use and employ ancillary or
preliminary remedies, judicial or otherwise, for the purposes of realizing upon,
preserving, protecting or foreclosing upon any property, real or personal, which
is involved in a Dispute, or which is subject to, or described in, the
Documents, including, without limitation, rights and remedies relating to:
(i) foreclosing against any real or personal property collateral or other
security by the exercise of a power of sale under the Security Documentation or
other security agreement or instrument, or applicable law, (ii) exercising
self-help remedies (including setoff rights) or (iii) obtaining provisional or
ancillary remedies such as injunctive relief, sequestration, attachment,
garnishment or the appointment of a receiver from a court having jurisdiction
before, during or after the pendency of any arbitration. The institution and
maintenance of an action for judicial relief or pursuit of provisional or
ancillary remedies or exercise of self-help remedies shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the Dispute
to arbitration nor render inapplicable the compulsory arbitration provision
hereof.

        Section 9.12.    Waiver of Jury Trial.    TO THE MAXIMUM EXTENT
PERMITTED BY LAW, BORROWER, COLLATERAL GUARANTOR AND LENDER EACH MUTUALLY HEREBY
EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY ACTION, CAUSE OF ACTION,
CLAIM, DEMAND, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS CREDIT
AGREEMENT, THE REVOLVING CREDIT NOTE, THE SUBSIDIARY GUARANTY OR ANY OF THE LOAN
DOCUMENTS, OR IN ANY WAY CONNECTED WITH,

37

--------------------------------------------------------------------------------

RELATED TO, OR INCIDENTAL TO THE DEALINGS OF BORROWER, COLLATERAL GUARANTOR AND
LENDER WITH RESPECT TO THIS CREDIT AGREEMENT, THE REVOLVING CREDIT NOTE, THE
SUBSIDIARY GUARANTY OR ANY OF THE LOAN DOCUMENTS, OR THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE
OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE MAXIMUM EXTENT
PERMITTED BY LAW, BORROWER, COLLATERAL GUARANTOR AND LENDER EACH MUTUALLY AGREE
THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDINGS SHALL BE
DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT THE DEFENDING PARTY MAY FILE AN
ORIGINAL COUNTERPART OF THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN
EVIDENCE OF THE CONSENT OF THE COMPLAINING PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

        Section 9.13.    Scope of Approval and Review.    Any inspection of the
Collateral shall be deemed to be made solely for Lender's internal purposes and
shall not be relied upon by the Borrower, Collateral Guarantor or any third
party. In no event shall Lender be deemed or construed to be joint venturers or
partners of Borrower or Collateral Guarantor.

        Section 9.14.    Severability of Provisions.    In the event any one or
more of the provisions contained in this Credit Agreement shall be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

        Section 9.15.    Cumulative Nature of Covenants.    All covenants
contained herein are cumulative and not exclusive of each other covenant. Any
action allowed by any covenant shall be allowed only if such action is not
prohibited by any other covenant.

        Section 9.16.    Costs to Prevailing Party.    If any action or
arbitration proceeding is brought by any party against any other party under
this Credit Agreement or any of the Loan Documents, the prevailing party shall
be entitled to recover such costs and attorney's fees as the court in such
action or proceeding may adjudge reasonable.

        Section 9.17.    Setoff.    In addition to any rights and remedies of
the Lender provided by law, if any Event of Default exists, Lender is authorized
at any time and from time to time, without prior notice to the Borrower, any
such notice being waived by the Borrower to the fullest extent permitted by law,
to set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by Lender to or for the credit or the
account of Borrower against any and all obligations of Borrower under the Credit
Facility, now or hereafter existing, irrespective of whether or not the Lender
shall have made demand under this Credit Agreement or any Loan Document and
although such amounts owed may be contingent or unmatured. Lender agrees
promptly to notify the Borrower after any such setoff and application made by
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of Lender under this
Section 10.17 are in addition to the other rights and remedies (including other
rights of setoff) which Lender may have.

        Section 9.18.    Schedules Attached.    Schedules are attached hereto
and incorporated herein and made a part hereof as follows:

 
   
   
Schedule 3.11   —   Schedule of Significant Litigation
Schedule 4.14
 
—
 
Schedule of FPG FF&E

38

--------------------------------------------------------------------------------

        Section 9.19.    Exhibits Attached.    Exhibits are attached hereto and
incorporated herein and made a part hereof as follows:

 
   
   
Exhibit A   —   Revolving Credit Note—Form
Exhibit B
 
—
 
Notice of Borrowing—Form
Exhibit C
 
—
 
Conversion Notice—Form
Exhibit D
 
—
 
Compliance Certificate—Form
Exhibit E
 
—
 
Authorized Officer's Certificate—Form
Exhibit F
 
—
 
Closing Certificate—Form
Exhibit G
 
—
 
Legal Opinion—Form
Exhibit H
 
—
 
Subsidiary Guaranty—Form
Exhibit I
 
—
 
FPG Real Property

        IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement
to be executed as of the day and year first above written.

    BORROWER:             HERBST GAMING, INC.,
a Nevada corporation             By /s/  EDWARD HERBST      

--------------------------------------------------------------------------------

Edward Herbst,
President             Address:             3440 West Russell Road
Las Vegas, Nevada 89118
Attention: Mary E. Higgins             Telephone: (702) 889-7690
Facsimile: (702) 740-4630             COLLATERAL GUARANTOR:             FLAMINGO
PARADISE GAMING, LLC,
a Nevada limited liability company
dba TERRIBLE'S HOTEL & CASINO             By /s/  EDWARD HERBST      

--------------------------------------------------------------------------------

Edward Herbst,
Managing Member             Address:        

39

--------------------------------------------------------------------------------

    3440 West Russell Road
Las Vegas, Nevada 89118
Attention: Mary E. Higgins             Telephone: (702) 889-7690
Facsimile: (702) 740-4630             LENDER:             U.S. BANK NATIONAL
ASSOCIATION             By /s/  DAVID WALQUIST      

--------------------------------------------------------------------------------

David Walquist,
Vice President             Address:             2300 W. Sahara Avenue
Suite 120
Las Vegas, Nevada 89102             Telephone: (702) 386-3938
Facsimile: (702) 386-3916

40

--------------------------------------------------------------------------------

EXHIBIT A

REVOLVING CREDIT PROMISSORY NOTE

 
   
$10,000,000.00   September 6, 2002

        FOR VALUE RECEIVED, the undersigned, HERBST GAMING, INC., a Nevada
corporation (the "Borrower") promises to pay to the order of U.S. BANK NATIONAL
ASSOCIATION (together with its successors and assigns, the "Lender") such sums
as Lender may hereafter loan or advance or re-loan to the Borrower from time to
time pursuant to the Credit Facility as described in the Credit Agreement,
hereinafter defined, the unpaid balance of which shall not exceed in the
aggregate the Maximum Permitted Balance at any time, together with interest on
the principal balance outstanding from time to time at the rate or rates set
forth in the Credit Agreement.

        A.    Incorporation of Credit Agreement.    

        1.    Reference is made to the Credit Agreement dated concurrently
herewith (the "Credit Agreement"), executed by and among the Borrower, the
Collateral Guarantor therein named and Lender. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings
defined for those terms in the Credit Agreement. This is the Revolving Credit
Promissory Note ("Revolving Credit Note") referred to in the Credit Agreement,
and any holder hereof is entitled to all of the rights, remedies, benefits and
privileges provided for in the Credit Agreement as originally executed or as it
may from time to time be supplemented, modified or amended. The Credit
Agreement, among other things, contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events upon the terms and
conditions therein specified.

        2.    The outstanding principal indebtedness evidenced by this Revolving
Credit Note shall be payable as provided in the Credit Agreement and in any
event on September 30, 2003, unless extended from time to time for one (1) year
periods in the manner and subject to the terms of Section 2.13 of the Credit
Agreement, the Maturity Date.

        3.    Interest shall be payable on the outstanding daily unpaid
principal amount of each Borrowing hereunder from the date thereof until payment
in full and shall accrue and be payable at the rates and on the dates set forth
in the Credit Agreement both before and after Default and before and after
maturity and judgment, with interest on overdue interest to bear interest at the
Default Rate, to the fullest extent permitted by applicable law.

        4.    The amount of each payment hereunder shall be made to the Lender
at the Lender's office as specified in the Credit Agreement at the time or times
set forth therein, in lawful money of the United States of America and in
immediately available funds.

        5.    Borrowings hereunder shall be made in accordance with the terms,
provisions and procedures set forth in the Credit Agreement.

        B.    Default.    The "Late Charges and Default Rate" provisions
contained in Section 2.08 and the "Events of Default" provisions contained in
Article VII of the Credit Agreement are hereby incorporated by this reference as
though fully set forth herein. Upon the occurrence of a Default or Event of
Default, Borrower's right to convert or exercise its Interest Rate Option for a
LIBOR Loan, or the continuation thereof, shall immediately, without notice or
demand, terminate.

        C.    Waiver.    Borrower waives diligence, demand, presentment for
payment, protest and notice of protest.

        D.    Collection Costs.    In the event of the occurrence of an Event of
Default, the Borrower agrees to pay all reasonable costs of collection,
including a reasonable attorney's fee, in addition to and at the

Page 1 of 2

--------------------------------------------------------------------------------


time of the payment of such sum of money and/or the performance of such acts as
may be required to cure such default. In the event legal action is commenced for
the collection of any sums owing hereunder the undersigned agrees that any
judgment issued as a consequence of such action against Borrower shall bear
interest at a rate equal to the Default Rate until fully paid.

        E.    Interest Rate Limitation.    Notwithstanding any provision herein
or in any document or instrument now or hereafter securing this Revolving Credit
Note, the total liability for payments in the nature of interest shall not
exceed the limits now imposed by the applicable laws of the State of Nevada or
the United States of America.

        F.    Security.    This Revolving Credit Note is secured by the Security
Documentation described in the Credit Agreement.

        G.    Governing Law.    This Revolving Credit Note has been delivered in
Las Vegas, Nevada, and shall be governed by and construed in accordance with the
laws of the State of Nevada.

        H.    Partial Invalidity.    If any provision of this Revolving Credit
Note shall be prohibited by or invalid under any applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision of any other provision of
this Revolving Credit Note.

        I.    No Conflict with Credit Agreement.    This Revolving Credit Note
is issued under, and subject to, the terms, covenants and conditions of the
Credit Agreement, which Credit Agreement is by this reference incorporated
herein and made a part hereof. No reference herein to the Credit Agreement and
no provision of this Revolving Credit Note or the Credit Agreement shall alter
or impair the obligations of Borrower, which are absolute and unconditional, to
pay the principal of and interest on this Revolving Credit Note at the place, at
the respective times, and in the currency prescribed in the Credit Agreement. If
any provision of this Revolving Credit Note conflicts or is inconsistent with
any provision of the Credit Agreement, the provisions of the Credit Agreement
shall govern.

        IN WITNESS WHEREOF, this Revolving Credit Note has been executed as of
the date first hereinabove written.

    HERBST GAMING, INC.,
a Nevada corporation             By /s/  EDWARD HERBST      

--------------------------------------------------------------------------------

Edward Herbst,
President

Page 2 of 2

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF
NOTICE OF BORROWING

TO:U.S. Bank National Association in its capacity as Lender under that certain
Credit Agreement, dated as of September 6, 2002 (as amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"), by and among
Herbst Gaming, Inc., a Nevada corporation (the "Borrower"), the Collateral
Guarantor therein named and U.S. Bank National Association (the "Lender").
Capitalized terms used herein without definition shall have the meanings
attributed to them in Section 1.01 of the Credit Agreement.

        Pursuant to Section 2.03 of the Credit Agreement, this Notice of
Borrowing represents Borrower's request for a Borrowing to be advanced
on                        ,            (the "Funding Date") from the Lender in
the aggregate principal amount of                        
($                        ). Proceeds of such Borrowing are to be disbursed on
the Funding Date in immediately available funds to the Designated Deposit
Account at Lender's                        Branch in Las Vegas, Nevada, Account
No.                        .

        Borrower hereby certifies that (i) the representations and warranties
contained in Article IV of the Credit Agreement, in each of the Loan Documents
(other than representations and warranties which expressly speak only as of a
different date, which shall be true and correct in all material respects as of
such date), shall be true and correct in all material respects on and as of the
Funding Date as though made on and as of the Funding Date, except to the extent
that such representations and warranties are not true and correct as a result of
a change which is permitted by the Credit Agreement or by any other Loan
Document or which has been otherwise consented to by Lender; (ii) no Default or
Event of Default has occurred and is continuing under the Credit Agreement or
any other Loan Document or will result from the making of the requested
Borrowing; (iii) Borrower has and shall have satisfied all conditions precedent
under Article III B of the Credit Agreement required to be performed by it on or
before the Funding Date (unless otherwise waived pursuant to the terms of the
Credit Agreement); (iv) since the date of the most recent audited financial
statements referred to in Sections 3.12 and 5.08(b) of the Credit Agreement, no
Material Adverse Change shall have occurred; and (v) the aggregate of all
Borrowings does not (and after giving effect to the requested Borrowing, will
not) exceed the Maximum Availability then in effect.

        Borrower further certifies that as of the Funding Date, without regard
to the requested Borrowing:

 
   
   
A.   The Maximum Permitted Balance is   $_________
B.
 
The Funded Outstandings are
 
$_________
C.
 
The Maximum Availability
(A minus B) is
 
$_________

        The Borrower has caused this Notice of Borrowing to be executed and
delivered, and the certification and warranties contained herein to be made, by
its Authorized Officer this             day of                        ,
            .

    HERBST GAMING, INC., a Nevada corporation             Name:

--------------------------------------------------------------------------------

            Title:

--------------------------------------------------------------------------------

      Authorized Officer             Print       Name:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT C

CONVERSION NOTICE
[Form]

TO:U.S. Bank National Association in its capacity as Lender under that certain
Credit Agreement, dated as of September 6, 2002 (as amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"), by and among
Herbst Gaming, Inc., a Nevada corporation (the "Borrower"), the Collateral
Guarantor therein named and U.S. Bank National Association (the "Lender").
Capitalized terms used herein without definition shall have the meanings
attributed to them in Section 1.01 of the Credit Agreement.

        This Conversion Notice is delivered to you pursuant to Section 2.05(c)
of the Credit Agreement regarding the conversion of the rate of interest from
the [Base Rate] [LIBOR Rate] to the [Base Rate] [LIBOR Rate] as specified below:

        The Borrower hereby requests that as of                        ,
            , the rate of interest accruing on the Funded Outstandings be
converted to the [Base Rate] [LIBOR Rate]:

        The undersigned Authorized Officer certifies that: (i) Borrower has not
given a prior Conversion Notice within the last thirty (30) consecutive calendar
days, and (ii) to the best of his or her knowledge, no Default or Event of
Default has occurred and is continuing.

        The undersigned Authorized Officer of Borrower has caused this
Conversion Notice to be executed and delivered this    day
of                        ,            .

    HERBST GAMING, INC., a Nevada corporation                     Name:

--------------------------------------------------------------------------------

            Title:

--------------------------------------------------------------------------------

      Authorized Officer             Print       Name:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

TO:U.S. BANK NATIONAL ASSOCIATION

        Reference is made to that certain Credit Agreement, dated as
September 6, 2002 (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and among HERBST GAMING, INC., a Nevada
corporation (the "Borrower"), the Collateral Guarantor therein named and U.S.
BANK NATIONAL ASSOCIATION (the "Lender"). Terms defined in the Credit Agreement
and not otherwise defined in this Compliance Certificate ("Certificate") shall
have the meanings defined and described in the Credit Agreement. This
Certificate is delivered in accordance with Section 5.08(c) of the Credit
Agreement.

        The period under review is the Fiscal Quarter ended [Insert Date],
together with, unless otherwise indicated, the three (3) immediately preceding
Fiscal Quarters on a four (4) Fiscal Quarter basis.

 
   
   
   
   
 
I.
COMPLIANCE WITH AFFIRMATIVE COVENANTS A.   FF&E (Section 5.01): Amount of FPG
FF&E sold or disposed of not replaced by FPG FF&E of equivalent value and
utility.     $_________
B.
 
Compliance with Indenture and Indenture Security Documents (Section 5.03):
Report any defaults under and any amendments, modifications or terminations
which may have occurred under the Indenture and/or the Indenture Security
Documents (other than with respect to the Indenture Amendment Documents).
 
 
  _________
C.
 
Permitted Encumbrances (Section 5.11): Describe any mortgage, deed of trust,
pledge, lien, security interest, encumbrance, attachment, levy, distraint or
other judicial process or burden affecting the Collateral other than the
Permitted Encumbrances. Describe any matters being contested in the manner
described in Section 5.10 of the Credit Agreement.
 
 
  _________
D.
 
Suits or Actions (Section 5.15): Describe on a separate sheet any matters
requiring advice to Lender under Section 5.15.
 
 
  _________
E.
 
Additional Subsidiaries (Section 5.16): List on a separate sheet the name and
state of incorporation or origination of each additional Subsidiary, other than
Subsidiaries which have been disclosed in prior Compliance Certificates.
 
 
 
 
 
Has each such additional Subsidiary joined in the execution of the Subsidiary
Guaranty?
 
 
yes/no
 
 
Requirement: Must execute Subsidiary Guaranty within 30 days following creation
of such Subsidiary.
 
 
 
II.
FINANCIAL COVENANTS
A.
 
Cash Flow Leverage Ratio (Section 6.01): To be determined without regard to any
Acquisition until such Acquisition has been owned by the Herbst Consolidation
for a full Fiscal Quarter, and thereafter, until such Acquisition has been owned
by the Herbst Consolidation for four (4) full Fiscal Quarters, with the
annualization of certain financial categories as set forth below.
 
 
 
 
 
Funded Debt. To be calculated with respect to the Herbst Consolidation as of the
end of the Fiscal Quarter set forth above:
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
a.
 
Daily average of the Funded Outstanding on the Credit Facility for the Fiscal
Quarter under review
 
 
$_________
 
 
b.
 
Plus the total, as of the last day of the Fiscal Quarter under review, of both
the long-term and the current portions (without duplication) of all other
interest bearing Indebtedness
 
+
$_________
 
 
c.
 
Plus the total, as of the last day of the Fiscal Quarter under review, of both
the long-term and current portion of Capitalized Lease Liabilities
 
+
$_________
 
 
d.
 
Plus the amount of all Contingent Liabilities
 
+
$_________
 
 
e.
 
TOTAL FUNDED DEBT
(a + b + c + d)
 
 
$_________
 
 
Annualized Adjusted Rent Expense
 
 
 
f.
 
Plus Rent Expense for the Fiscal Quarter under review and the three (3)
immediately preceding Fiscal Quarters, including, in the event an Acquisition
has been made by a member or members of the Herbst Consolidation and such
Acquisition has been owned by the Herbst Consolidation for at least one (1) full
Fiscal Quarter but less than four (4) full Fiscal Quarters, such amount as is
necessary to reflect the annualization of Rent Expense attributable to the
applicable Acquisition using the following calculations:
 
+
$_________
 
 
 
 
(i)
 
if the applicable Acquisition has been owned by the Herbst Consolidation for one
(1) full Fiscal Quarter, the Rent Expense applicable to such Acquisition for
that Fiscal Quarter shall be multiplied by four (4);
 
 
 
 
 
 
 
(ii)
 
if the applicable Acquisition has been owned by the Herbst Consolidation for two
(2) full Fiscal Quarters, the Rent Expense applicable to such Acquisition for
those Fiscal Quarters shall be multiplied by two (2); and
 
 
 
 
 
 
 
(iii)
 
if the applicable Acquisition has been owned by the Herbst Consolidation for
three (3) full Fiscal Quarters, the Rent Expense applicable to such Acquisition
for those Fiscal Quarters shall be multiplied by four-thirds (4/3).
 
 
 
 
 
g.
 
Total Annualized Rent Expense multiply by six (6)
 
 
$_________
 
 
 
 
 
 
 
 
×
6
 
 
h.
 
Total Annualized Adjusted Rent Expense
 
 
$_________
 
 
i.
 
Total Numerator (e + h)
 
 
$_________
 
 
 
 
Divided (÷) by:
 
÷
 
 
 
Annualized EBITDAR
 
 
 
To be calculated on a cumulative basis with respect to the Fiscal Quarter under
review and the most recently ended three (3) Fiscal Quarters on a four (4)
Fiscal Quarter basis, unless otherwise noted.
 
 
 
 
 
j.
 
Net income
 
 
$_________
 
 
 
 
 
 
 
 
 
 

2

--------------------------------------------------------------------------------


 
 
k.
 
Plus any extraordinary non-recurring loss to the extent reflected in Net Income
 
+
$_________
 
 
l.
 
Less any extraordinary non-recurring gain to the extent reflected in Net Income
 
-
$_________
 
 
m.
 
Plus Interest Expense to the extent deducted in the determination of Net Income
 
+
$_________
 
 
n.
 
Plus Federal and state taxes on or measured by income to the extent deducted in
the determination of Net Income
 
+
$_________
 
 
o.
 
Plus depreciation, amortization and all other non-cash expenses to the extent
deducted in the determination of Net Income
 
+
$_________
 
 
p.
 
Plus Rent Expense to the extent deducted in the determination of Net Income
 
+
$_________
 
 
q.
 
Plus, annualization of the amount of EBITDAR (without duplication) attributable
to an Acquisition, in the event an Acquisition has been made by a member or
members of the Herbst Consolidation and such Acquisition has been owned by the
Herbst Consolidation for at least one (1) full Fiscal Quarter but less than four
(4) full Fiscal Quarters, in such amount as is necessary to reflect the
annualization of EBITDAR attributable to the applicable Acquisition using the
following calculations:
 
+
$_________
 
 
 
 
(i)
 
if the applicable Acquisition has been owned by the Herbst Consolidation for one
(1) full Fiscal Quarter, the EBITDAR applicable to such Acquisition for that
Fiscal Quarter shall be multiplied by four (4);
 
 
 
 
 
 
 
(ii)
 
if the applicable Acquisition has been owned by the Herbst Consolidation for two
(2) full Fiscal Quarters, the EBITDAR applicable to such Acquisition for those
Fiscal Quarters shall be multiplied by two (2); and
 
 
 
 
 
 
 
(iii)
 
if the applicable Acquisition has been owned by the Herbst Consolidation for
three (3) full Fiscal Quarters, the EBITDAR applicable to such Acquisition for
those Fiscal Quarters shall be multiplied by four-thirds (4/3).
 
 
 
 
 
r.
 
TOTAL ANNUALIZED EBITDAR
(j + k — l + m + n + o + p + q)
 
 
$_________
 
 
Cash Flow Leverage Ratio (i ÷ r)
:1
 
 
Maximum Permitted Cash Flow Leverage Ratio:
5.75 to 1.00
 
 
 
 
 
 
 
 
 
 

3

--------------------------------------------------------------------------------


B.
 
Fixed Charge Coverage Ratio (Section 6.02): The following line items and Fixed
Charge Coverage Ratio to be calculated with respect to the Herbst Consolidation
on a cumulative basis with respect to each Fiscal Quarter and the most recently
ended three (3) preceding Fiscal Quarters on a rolling four (4) Fiscal Quarter
basis unless otherwise noted, and shall be determined without regard to any
Acquisition until such Acquisition has been owned by the Herbst Consolidation
for a full Fiscal Quarter, and thereafter, until such Acquisition has been owned
by the Herbst Consolidation for four (4) full Fiscal Quarters, with the
annualization of certain financial categories as set forth below.
 
 
 
 
 
EBITDA
 
 
 
 
 
a.
 
Net income
 
 
 
 
 
b.
 
Plus any extraordinary non-recurring loss to the extent reflected in Net Income
 
+
$_________
 
 
c.
 
Less any extraordinary non-recurring gain to the extent reflected in Net Income
 
+
$_________
 
 
d.
 
Plus Interest Expense to the extent deducted in the determination of Net Income
 
+
$_________
 
 
e.
 
Plus Federal and state taxes on or measured by income to the extent deducted in
the determination of Net Income
 
+
$_________
 
 
f.
 
Plus depreciation, amortization and all other non-cash expenses to the extent
deducted in the determination of Net Income
 
+
$_________
 
 
g.
 
Plus Tax Distributions to the extent deducted in the determination of Net Income
 
+
$_________
 
 
h.
 
Plus annualization of the amount of EBITDA (without duplication) attributable to
an Acquisition in the event an Acquisition has been made by a member or members
of the Herbst Consolidation and such Acquisition has been owned by the Herbst
Consolidation for at least one (1) full Fiscal Quarter but less than four (4)
full Fiscal Quarters, such amount as is necessary to reflect the annualization
of EBITDA attributable to the applicable Acquisition using the following
calculations:
 
+
$_________
 
 
 
 
(i)
 
if the applicable Acquisition has been owned by the Herbst Consolidation for one
(1) full Fiscal Quarter, the EBITDA applicable to such Acquisition for that
Fiscal Quarter shall be multiplied by four (4);
 
 
 
 
 
 
 
(ii)
 
if the applicable Acquisition has been owned by the Herbst Consolidation for two
(2) full Fiscal Quarters, the EBITDA applicable to such Acquisition for those
Fiscal Quarters shall be multiplied by two (2); and
 
 
 
 
 
 
 
(iii)
 
if the applicable Acquisition has been owned by the Herbst Consolidation for
three (3) full Fiscal Quarters, the EBITDA applicable to such Acquisition for
those Fiscal Quarters shall be multiplied by four-thirds (4/3).
 
 
 
 
 
i.
 
TOTAL ANNUALIZED EBITDA
 
 
$_________
 
 
 
 
 
 
 
 
 
 

4

--------------------------------------------------------------------------------


 
 
j.
 
Minus the aggregate amount of Distributions (exclusive of those Tax
Distributions added back to the Net Income under subparagraph (g) above)
 
-
$_________
 
 
k.
 
Minus the higher of (i) $5,000,000.00, or (ii) fifty percent (50.0%) of the
amount of Non-Financed Capital Expenditures, or (iii) fifty percent (50.0%) of
the aggregate amount of Maintenance Capital Expenditures, or (iv) seven percent
(7.0%) of Machinery and Equipment, or (v) fifty percent (50.0%) of depreciation.
 
-
$_________
 
 
l.
 
TOTAL ADJUSTED EBITDA
(i - j - k)
 
 
$_________
 
 
Divided (÷) by the sum of:
 
 
 
m.
 
Interest Expense (expensed and capitalized) during the Fiscal Quarter under
review, together with the most recently ended three (3) preceding Fiscal
Quarters, including in the event an Acquisition has been made by a member or
members of the Herbst Consolidation and such Acquisition has been owned by the
Herbst Consolidation for at least one (1) full Fiscal Quarter but less than four
(4) full Fiscal Quarters, such amount as is necessary to reflect the
annualization of Interest Expense attributable to the applicable Acquisition
using the following calculations:
 
 
$_________
 
 
 
 
(i)
 
if the applicable Acquisition has been owned by the Herbst Consolidation for one
(1) full Fiscal Quarter, the Interest Expense applicable to such Acquisition for
that Fiscal Quarter shall be multiplied by four (4);
 
 
 
 
 
 
 
(ii)
 
if the applicable Acquisition has been owned by the Herbst Consolidation for two
(2) full Fiscal Quarters, the Interest Expense applicable to such Acquisition
for those Fiscal Quarters shall be multiplied by two (2); and
 
 
 
 
 
 
 
(iii)
 
if the applicable Acquisition has been owned by the Herbst Consolidation for
three (3) full Fiscal Quarters, the Interest Expense applicable to such
Acquisition for those Fiscal Quarters shall be multiplied by four-thirds (4/3).
 
 
 
 
 
n.
 
Plus principal payments required to be made on all interest bearing Indebtedness
 
+
$_________
 
 
o.
 
Plus principal payments required to be made on Capitalized Lease Liabilities
 
+
$_________
 
 
p.
 
Plus one-third (1/3) of the amount of the Aggregate Commitment as of the end of
the Fiscal Quarter under review
 
+
$_________
 
 
q.
 
TOTAL CHARGES (m + n + o + p)
 
 
$_________
 
 
Fixed Charge Coverage Ratio (l ÷ q)
:1
 
 
 
 
 
 
 
 
 
 

5

--------------------------------------------------------------------------------


 
 
Minimum required Fixed Charge Coverage Ratio
 
1.15 to 1.00 as of the end of the first two (2) Fiscal Quarters following the
Closing Date; and thereafter no less than 1.25 to 1.00
C.
 
Liquidity Requirement (Section 6.03): To be determined with respect to the
Herbst Consolidation as of the end of the Fiscal Quarter under review:
 
 
 
 
 
a.
 
Set forth the amount of Cash and Cash Equivalents owned by the Herbst
Consolidation that is not (i) encumbered by or subject to any Lien, or (ii)
required by the Nevada Gaming Authorities to be maintained in Cash or to meet
bank roll requirement under Nevada Gaming Laws.
 
 
$_________
 
 
Minimum required $20,000,000.00
 
 
 
D.
 
Restriction on Transfer of Ownership (Section 6.04): State whether or not any of
the issued and outstanding stock of the Collateral Guarantor has been
transferred to any Person other than Borrower. If so, on a separate sheet set
forth the number of shares transferred, the date of such transfer and the name
of the transferee.
 
 
  _________
 
 
None permitted.
 
 
 
E.
 
No Subsidiaries (Section 6.05): On a separate sheet, describe any Subsidiaries
created by Borrower. State whether or not the creation of such Subsidiaries has
been consented to by the Lender as required under Section 6.06 of the Credit
Agreement.
 
 
  _________
F.
 
Margin Regulations (Section 6.06): Set forth the amount(s) of and describe on a
separate sheet of paper any proceeds of a Borrowing used by Borrower to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock.
 
 
$_________
III.
NONUSAGE FEE CALCULATION
(Section 2.07b): To be calculated with respect to each Fiscal Quarter under
review following the Closing Date:
 
 
 
 
 
a.
 
Daily average of Maximum Permitted Balance
 
 
 
 
 
b.
 
Less daily average of Funded Outstandings
 
 
 
 
 
c.
 
Amount of Nonusage
(a minus b)
 
 
 
 
 
d.
 
Nonusage Fee Percentage
 
 
.125%
 
 
e.
 
Gross Nonusage Fee
(c times d)
 
 
 
 
 
f.
 
Number of days in Fiscal Quarter under review
 
 
 
 
 
g.
 
Nonusage Fee for Fiscal Quarter under review
(e 360 × f)
 
 
 

6

--------------------------------------------------------------------------------

IV.
PERFORMANCE OF OBLIGATIONS

        A review of the activities of Borrower and the Herbst Consolidation
during the fiscal period covered by the attached financial statements has been
made under my supervision with a view to determining whether during such fiscal
period Borrower and the Herbst Consolidation performed and observed all of their
respective obligations under the Loan Documents. The undersigned is not aware of
any facts or circumstances which would make any of the calculations set forth
above or attached hereto materially incorrect. On the basis of the foregoing,
the undersigned certifies that the calculations made and the information
contained herein are derived from the books and records of Borrower and the
Herbst Consolidation and that each and every matter contained herein correctly
reflects those books and records. Except as described in an attached document or
in an earlier Certificate, to the best of my knowledge, as of the date of this
Certificate no Default or Event of Default has occurred or remains continuing.

V.
NO MATERIAL ADVERSE EVENT

        To the best of my knowledge, except as described in an attached document
or in an earlier Certificate, no Material Adverse Change has occurred since the
date of the most recent Certificate delivered to the Lender.

        DATED this            day of                        , 200    .

    HERBST GAMING, INC., a Nevada corporation             Name:

--------------------------------------------------------------------------------

            Title:

--------------------------------------------------------------------------------

      Authorized Officer             Print       Name:

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

EXHIBIT E

AUTHORIZED OFFICER'S CERTIFICATE
OF
HERBST GAMING, INC., a Nevada corporation

        The undersigned hereby certify that the following persons currently have
been authorized to act on behalf of Herbst Gaming, Inc. (the "Borrower"),
holding the positions indicated next to their names, that the signatures
appearing opposite their names below are true and genuine signatures of such
persons, and that each of such persons shall be deemed an "Authorized Officer"
as defined in and for the purposes used in connection with the Credit Agreement
("Credit Agreement"), dated as of the date hereof, executed by and among the
Borrower, the Collateral Guarantor therein named and U.S. Bank National
Association (the "Lender"), and such Authorized Officers are authorized to
deliver on behalf of the Borrower the Notices of Borrowing, Conversion Notices,
Compliance Certificates and all other notices, requests, reports, consents,
certifications and authorizations on behalf of the Borrower under the Credit
Agreement, and have been duly authorized by the Borrower as "Authorized
Officers" for all purposes under the Credit Agreement and each related Loan
Document.

        All capitalized terms used but not otherwise defined in this Certificate
shall have the same meanings as set forth in the Credit Agreement.

NAME

--------------------------------------------------------------------------------

  POSITION

--------------------------------------------------------------------------------

  SIGNATURE

--------------------------------------------------------------------------------


 
 
 
 
  Edward Herbst   President and Chief Executive Officer   /s/  EDWARD
HERBST      

--------------------------------------------------------------------------------


Mary Elizabeth Higgins
 
Chief Financial Officer
 
/s/  MARY E. HIGGINS      

--------------------------------------------------------------------------------


Mike Clark
 
Controller
 
/s/  MIKE CLARK      

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned secretary of the Borrower has
executed the foregoing Certificate on behalf of Borrower as of the 6thday of
September, 2002.

    BORROWER:
 
 
 
      HERBST GAMING, INC.,
a Nevada corporation
 
 
 
      By /s/  EDWARD HERBST      

--------------------------------------------------------------------------------

Edward Herbst,
President        

--------------------------------------------------------------------------------

EXHIBIT F

OFFICERS' CLOSING CERTIFICATE

TO:U.S. Bank National Association in its capacity as Lender under that certain
Credit Agreement, dated as of September 6, 2002 (as amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"), by and among
Herbst Gaming, Inc., a Nevada corporation (the "Borrower"), the Collateral
Guarantor therein named and U.S. Bank National Association (the "Lender").
Capitalized terms used herein without definition shall have the meanings
attributed to them in Section 1.01 of the Credit Agreement.

        THE UNDERSIGNED, as an Authorized Officer of Borrower, does hereby make
the following certifications pursuant to Article III of the Credit Agreement:

        (a)  the representations and warranties contained in Article IV of the
Credit Agreement are true and correct on and as of the Closing Date in all
material respects;

        (b)  Since the date of the most recent financial statements referred to
in Sections 3.12 and 5.08(b) of the Credit Agreement, no Material Adverse Change
has occurred nor has any event of circumstance which could reasonably be
expected to result in a Material Adverse Change occurred;

        (c)  no event has occurred or as a result of any Borrowing contemplated
under the Credit Agreement would occur and is continuing or would result from
the making thereof, which constitutes a Default or Event of Default under the
terms of the Credit Agreement;

        (d)  Borrower and each of the Subsidiary Guarantors have, as of the
Closing Date, performed and complied with all agreements and conditions as are
contained in the Credit Agreement and as are required thereby to be performed
and complied with by Borrower and each such Subsidiary Guarantor prior to or as
of the Closing Date; and

        (e)  The Credit Agreement, the Revolving Credit Note and the other Loan
Documents have been duly authorized by all necessary action of Borrower's and
the Collateral Guarantor's Board of Directors and have been executed and
delivered on behalf of Borrower and the Collateral Guarantor by a duly
authorized representative thereof.

        IN WITNESS WHEREOF, I have hereunto set my hand as of the 6th day of
September, 2002.

    BORROWER:
 
 
 
      HERBST GAMING, INC.,
a Nevada corporation
 
 
 
      By /s/  EDWARD HERBST      

--------------------------------------------------------------------------------

Edward Herbst,
President        

--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LEGAL OPINION
[Letterhead of Borrower's Counsel]

September    , 2002

U.S. Bank National Association
2300 W. Sahara, Ste. 120
Las Vegas, NV 89102

Attn: David L. Walquist, V.P.

Re:Credit Agreement, dated as of September 6, 2002 (the "Credit Agreement"), by
and among Herbst Gaming, Inc., a Nevada corporation (the "Borrower"), Flamingo
Paradise Gaming, LLC, a Nevada limited liability company, dba Terrible's Hotel &
Casino (the "Collateral Guarantor") and U.S. Bank National Association (the
"Lender")

Dear Mr. Walquist:

        We are special counsel to Borrower and to the Collateral Guarantor and
have acted in such capacity in connection with the preparation, execution and
delivery of the Credit Agreement and each of the Loan Documents. This opinion is
delivered to you at the request of Borrower and Collateral Guarantor pursuant to
Section 3.06 of the Credit Agreement for the reliance of Lender and its
successors and assigns.

        All capitalized terms which are used herein, and which are not otherwise
defined herein, shall have the meaning which is set forth by Section 1.01 of the
Credit Agreement.

        In rendering the opinions set forth herein we have: (i) examined, and
are familiar with, originals of each of the executed Loan Documents; and
(ii) made such inquiries, and reviewed such other documents, corporate
documentation, trust documentation and records, as we deemed appropriate under
the circumstances. In making such examination and review, we have assumed the
genuineness of all signatures (other than the signatures of officers signing on
behalf of the Borrower, the Collateral Guarantor and the signatures of the
Subsidiary Guarantors), the authenticity of all documents submitted to us as
originals, the conformity to original documents of all documents submitted to us
as certified or photostatic copies and the authenticity of the originals of such
copies. We have also assumed the valid authorization, execution and delivery of
each Loan Document by each party thereto (other than the Borrower, the
Collateral Guarantor and the Subsidiary Guarantors), and we have assumed, where
applicable, that each such other party has been duly organized, is validly
existing and in good standing under its jurisdiction of organization and
possesses the corporate or other organization power to perform its obligations
thereunder.

        We are not expressing any opinion as to the effect of the compliance or
noncompliance of Lender with any state or federal laws or regulations which are
applicable because of the legal or regulatory status, or the nature of the
business of Lender.

        We are members of the bar of the State of Nevada and express no opinion
as to the laws of any other jurisdiction other than the federal laws of the
United States of America.

        Based on the foregoing and subject to the qualifications set forth
herein, we are of the opinion that:

        1.    Each of Borrower, ETTI, Market Gaming, Cardivan, Corral and CCC is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada. Each of the Collateral Guarantor and ETTELLC is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Nevada. Borrower and each of the Subsidiary
Guarantors (i) have all requisite power, authority and legal right to execute
and deliver each document, agreement or certificate to which they, or any of
them, are a party or by which they, or any of them, are bound in connection with
the Credit Facility, to consummate the

--------------------------------------------------------------------------------

transactions and perform their respective obligations hereunder and thereunder,
and to own their respective properties and assets and to carry on and conduct
their respective business as presently conducted or proposed to be conducted,
and (ii) have taken all necessary action to authorize the execution, delivery
and performance of this Credit Agreement and the other Loan Documents to which
they, or any of them, are a party or by which they, or any of them, are bound
and to consummate the transactions contemplated hereunder and thereunder.

        2.    Borrower and each of the Subsidiary Guarantors has duly authorized
the execution, delivery and performance of each of the Loan Documents to which
it is a party and the taking of any and all action necessary to carry out and
give effect to the transactions contemplated to be performed on its respective
part by the Credit Agreement, the Revolving Credit Note and each of the other
Loan Documents, the Subsidiary Guaranty and each other document, agreement,
certificate or instrument executed by them or any of them in connection with the
Credit Facility.

        3.    Neither the execution and delivery of the Credit Agreement, the
Revolving Credit Note or any other Loan Document, or any other agreement,
certificate or instrument to which Borrower or the Subsidiary Guarantors are a
party or by which they, or any of them, are bound in connection with the Credit
Facility, nor the consummation of the transactions contemplated thereunder, or
the compliance with or performance of the terms and conditions therein, is
prevented by, limited by, conflicts in any material respect with, or will result
in a material breach or violation of, or a material default (with due notice or
lapse of time or both) under, or the creation or imposition of any lien, charge,
or encumbrance of any nature whatsoever upon any of their respective property or
assets by virtue of, the terms, conditions or provisions of (a) the Articles of
Incorporation or Organization, Bylaws or Operating Agreement or other documents
of organization or charter of the Borrower or any Subsidiary Guarantor, (b) the
Indenture or any other evidence of indebtedness, loan or financing agreement, or
other agreement or instrument of whatever nature to which they, or any of them,
are a party or by which they, or any of them, are bound, or (c) any provision of
any existing law, rule, regulation, order, writ, injunction or decree of any
court or Governmental Authority to which they, or any of them, are subject where
such breach could reasonably be expected to result in a Material Adverse Change.

        4.    The Credit Agreement, the Revolving Credit Note, the Subsidiary
Guaranty and all other Loan Documents have been duly executed and delivered by
each of the Borrower and/or the Subsidiary Guarantors which is a party thereto
and constitute legal, valid and binding obligations of each of the Borrower and
the Subsidiary Guarantors, as the case may be, enforceable against each Borrower
and the Subsidiary Guarantors which is a party thereto in accordance with their
respective terms.

        5.    The FPG Security Agreement has been duly executed and delivered by
the Collateral Guarantor.

        6.    Upon the filing of the Financing Statements listing the FPG FF&E
and other Collateral therein described, in the office of the County Recorder of
Clark County, Nevada, and in the office of the Secretary of State of Nevada, the
security interest granted by the FPG Security Agreement will be a valid
perfected security interest in the Collateral therein described in accordance
with the Uniform Commercial Code as in force and effect in the State of Nevada,
and no refiling or re-recording of such Financing Statements is required in
order to maintain the security interest of Lender in said Collateral, except
continuation statements which are required to be filed within six (6) months
prior to the expiration of five (5) years from the date of the filing of the
original Financing Statements.

        7.    The security interest evidenced by the FPG Security Agreement and
FPG Financing Statement in favor of Lender, as secured party, constitutes
Permitted Liens on the Separate Collateral as defined and described in the
Indenture; the Liens perfected by the FPG Security

2

--------------------------------------------------------------------------------




Agreement and FPG Financing Statements are senior in priority to the Liens
securing the Indenture and the "Notes" as defined in the Indenture, as to the
Collateral described in and encumbered by the FPG Security Agreement and FPG
Financing Statements.

        8.    Except in complying with Nevada Gaming Commission ("NGC")
Regulations 8 and 8A, respectively, no authorization, consent or other approval
of, or registration, declaration or other filing with any Gaming Authority is
required on the part of Borrower or the Subsidiary Guarantors for the execution
and delivery by them of the Loan Documents, or for Borrowings under the Credit
Agreement, or for the performance by Borrower or Subsidiary Guarantors of their
respective obligations, under the Loan Documents.

        9.    The transactions contemplated by the Credit Agreement will not
violate the usury laws of the State of Nevada.

        The opinions set forth in Paragraphs (4) through (6) above are subject
to the additional qualifications that: (a) the enforcement of the Loan Documents
and the Subsidiary Guaranty may be subject to bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereinafter in effect relating
to creditors' rights generally; (b) certain of the provisions contained in the
Loan Documents and the Subsidiary Guaranty may be unenforceable in whole or in
part, to the extent that any such provision may contravene the public policy of
the State of Nevada; and (c) certain waivers contained in the Loan Documents may
be unenforceable in whole or in part under the laws of the State of Nevada, but
the inclusion of such provisions, as described in (b) and (c) above, does not
affect the validity of such Loan Documents and such Loan Documents contain
adequate provisions for enforcing payment of all monetary obligations thereunder
and for the practical realization of the rights and benefits afforded thereby,
provided such enforcement is conducted in accordance with the procedures
established by the laws of the State of Nevada.

        This opinion is rendered to the Lender, and its successors and assigns,
in connection with the transactions referred to herein and may not be relied on
in any other context; nor may it be relied on by any other Person; nor shall
there be any obligation to update this opinion. This opinion may not be quoted
nor may copies hereof be furnished to any other Person without the prior written
consent of the undersigned, except that the Lender, and its successors and
assigns may furnish a copy hereof: (i) to their respective in-house and
independent auditors and attorneys; (ii) to any Governmental Authority or
authority having regulatory jurisdiction over the Lender, or its successors and
assigns; (iii) pursuant to order or legal process of any court or Governmental
Authority; (iv) in connection with any legal action to which Lender, or its
successors and assigns, are a party arising out of the transactions referred to
above; or (v) to a financial institution in connection with a proposed
assignment of any interest in the Credit Facility or a proposed transfer of a
participation interest in the Credit Facility.

Sincerely,

3

--------------------------------------------------------------------------------

EXHIBIT H

GENERAL CONTINUING SUBSIDIARY GUARANTY

        THIS GENERAL CONTINUING SUBSIDIARY GUARANTY ("Subsidiary Guaranty"),
dated as of September 6, 2002, is executed and delivered by FLAMINGO PARADISE
GAMING, LLC, a Nevada limited liability company, dba Terrible's Hotel & Casino,
E-T-T, INC., a Nevada corporation, MARKET GAMING, INC., a Nevada corporation,
E-T-T ENTERPRISES, L.L.C., a Nevada limited liability company, CARDIVAN COMPANY,
a Nevada corporation, CORRAL COIN, INC., a Nevada corporation and CORRAL COUNTRY
COIN, INC., a Nevada corporation, together with each other Person who may from
time to time become a party hereto by execution of a Certificate of Joinder as
described hereinbelow (each individually a "Guarantor" and collectively the
"Guarantors"), in favor of Beneficiary, as hereinafter defined, and in light of
the following:

        WHEREAS, for the purpose of this Subsidiary Guaranty, all capitalized
terms not otherwise specifically defined herein shall have the same meaning
given them in Section 1.01 of the Credit Agreement as though fully restated
verbatim;

        WHEREAS, Borrower, Collateral Guarantor and Beneficiary entered into the
Credit Agreement;

        WHEREAS, Guarantors will directly or indirectly benefit from the Credit
Facility and financial accommodations established in favor of Borrower by reason
of the contributions, capitalization and other financial and economic support to
be provided to the Guarantors by Borrower; and

        WHEREAS, in order to induce Beneficiary to make Borrowings, loans,
advances and extend financial accommodations to and for the benefit of Borrower
pursuant to the Credit Agreement, including, without limitation, all future
advances made thereunder, whether obligatory or at the option of Lender, and in
consideration thereof, and in consideration of any Borrowings, loans, advances,
or other financial accommodations heretofore or hereafter extended by
Beneficiary to Borrower, whether pursuant to the Credit Agreement or otherwise,
Guarantors have agreed to guaranty the Guaranteed Obligations.

        NOW, THEREFORE, in consideration of the foregoing, Guarantors hereby
jointly and severally agree, in favor of Beneficiary, as follows:

        1.    Definitions and Construction.

        a.    Definitions.    The following terms, as used in this Subsidiary
Guaranty, shall have the following meanings:

        "Beneficiary" shall mean U.S. Bank National Association in its capacity
as the Lender under the Credit Agreement, together with its successors and
assigns.

        "Borrower" shall mean Herbst Gaming, Inc., a Nevada corporation.

        "Credit Agreement" shall mean that certain Credit Agreement, dated as of
September 6, 2002, executed by and among Borrower, Collateral Guarantor and
Beneficiary, together with all Schedules, Exhibits and attachments thereto and
all amendments, modifications, restatements and revisions thereof.

        "Credit Facility Indebtedness" shall mean any and all obligations,
indebtedness, or liabilities of any kind or character owed to Beneficiary
arising directly or indirectly out of or in connection with the Credit
Agreement, the Revolving Credit Note or any of the other Loan Documents,
including all such obligations, indebtedness, or liabilities, whether for
principal, interest (including post petition interest and including any and all
interest which, but for the application of the provisions of the Bankruptcy
Code, would have accrued on such amounts), premium, reimbursement obligations,
fees, costs, expenses (including attorneys' fees), or indemnity obligations,
whether heretofore, now, or hereafter made, incurred, or created, whether
voluntarily or involuntarily made, incurred, or created, whether secured or
unsecured (and if secured, regardless of the nature or extent of the security),
whether absolute or

--------------------------------------------------------------------------------




contingent, liquidated or unliquidated, or determined or indeterminate, whether
Borrower is liable individually or jointly with others.

        "Guaranteed Obligations" shall mean: (a) the due and punctual payment of
the principal of, and interest (including post petition interest and including
any and all interest which, but for the application of the provisions of the
Bankruptcy Code, would have accrued on such amounts) on, and premium, if any, on
the Revolving Credit Note; and (b) the due and punctual payment of all present
or future Credit Facility Indebtedness owing by Borrower.

        "Guarantor(s)" shall have the meaning set forth in the preamble to this
Subsidiary Guaranty.

        "Subsidiary Guaranty" shall have the meaning set forth in the preamble
to this document.

        b.    Construction.    Unless the context of this Subsidiary Guaranty
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term "including" is not
limiting, and the term "or" has the inclusive meaning represented by the phrase
"and/or." The words "hereof," "herein," "hereby," "hereunder," and other similar
terms refer to this Subsidiary Guaranty as a whole and not to any particular
provision of this Subsidiary Guaranty. Any reference in this Subsidiary Guaranty
to any of the following documents includes any and all alterations, amendments,
extensions, modifications, renewals, or supplements thereto or thereof, as
applicable: the Loan Documents; the Credit Agreement; this Subsidiary Guaranty;
and the Revolving Credit Note.

        2.    Guaranteed Obligations.    Guarantors hereby jointly and
severally, irrevocably and unconditionally guaranty to Beneficiary, as and for
their own debt, until final and indefeasible payment thereof has been made,
(a) the due and punctual payment of the Guaranteed Obligations, in each case
when the same shall become due and payable, whether at maturity, pursuant to a
mandatory repayment requirement, by acceleration, or otherwise; it being the
intent of Guarantors that the guaranty set forth herein shall be a guaranty of
payment and not a guaranty of collection; (b) the punctual and faithful
performance, keeping, observance, and fulfillment by Borrower of all of the
agreements, conditions, covenants, and obligations of Borrower contained in the
Credit Agreement, the Revolving Credit Note, the Environmental Certificate and
under each of the other Loan Documents; and (c) in addition to the amounts
stated above, any and all reasonable expenses (including reasonable counsel fees
and expenses) incurred by the Beneficiary in enforcing any rights under this
Subsidiary Guaranty.

        3.    Continuing Guaranty.    This Subsidiary Guaranty includes
Guaranteed Obligations arising under successive transactions continuing,
compromising, extending, increasing, modifying, releasing, or renewing the
Guaranteed Obligations, changing the interest rate, payment terms, or other
terms and conditions thereof, or creating new or additional Guaranteed
Obligations after prior Guaranteed Obligations have been satisfied in whole or
in part. To the maximum extent permitted by law, Guarantors hereby waive any
right to revoke this Subsidiary Guaranty as to future Credit Facility
Indebtedness. If such a revocation is effective notwithstanding the foregoing
waiver, Guarantors acknowledge and agree that (a) no such revocation shall be
effective until written notice thereof has been received and acknowledged by
Beneficiary, (b) no such revocation shall apply to any Guaranteed Obligations in
existence on such date (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof to the extent permitted by law), (c) no such revocation
shall apply to any Guaranteed Obligations made or created after such date to the
extent made or created pursuant to a legally binding commitment of Beneficiary
in existence prior to the date of such revocation, (d) no payment by Guarantors,
Borrower, or from any other source, prior to the date of such revocation shall
reduce the maximum obligation of Guarantors hereunder, and (e) any payment by
Borrower or from any source other than Guarantors subsequent to the date of such
revocation shall first be applied to that portion of the Guaranteed Obligations
as to which the revocation is effective and which is not, therefore, guarantied
hereunder,

2

--------------------------------------------------------------------------------


and to the extent so applied shall not reduce the obligations of Guarantors
hereunder with respect to the portion of the Guaranteed Obligations as to which
the revocation is not effective.

        4.    Performance under this Subsidiary Guaranty.    In the event that
Borrower fails to make any payment of any Guaranteed Obligations on or before
the due date thereof, or if Borrower shall fail to perform, keep, observe, or
fulfill any other obligations referred to in clause (b) of Section 2 hereof in
the manner provided in the Credit Agreement, the Revolving Credit Note, or the
other Loan Documents, as applicable, Guarantors immediately following demand
therefor shall cause such payment to be made or each of such obligations to be
performed, kept, observed, or fulfilled.

        5.    Primary Obligations.    This Subsidiary Guaranty is a primary and
original obligation of Guarantors, is not merely the creation of a surety
relationship, and is an irrevocable, absolute, unconditional, and continuing
guaranty of payment and performance which shall remain in full force and effect
without respect to future changes in conditions, including any change of law or
any invalidity or irregularity with respect to the issuance of the Revolving
Credit Note. Guarantors agree that they are directly, jointly and severally with
any other guarantor of the Guaranteed Obligations, liable to Beneficiary, that
the obligations of Guarantors hereunder are independent of the obligations of
Borrower or any other guarantor, and that a separate action may be brought
against Guarantors, whether such action is brought against Borrower or any other
guarantor or whether Borrower or any such other guarantor is joined in such
action. Guarantors agree that their liability hereunder shall be immediate and
shall not be contingent upon the exercise or enforcement by Beneficiary of
whatever remedies it may have against Borrower or any other Guarantor, or the
enforcement of any lien or realization upon any security Beneficiary may at any
time possess. Guarantors agree that any release which may be given by
Beneficiary to Borrower or any other Guarantor shall not release Guarantors.
Guarantors consent and agree that Beneficiary shall be under no obligation to
marshal any property or assets of Borrower or any other Guarantor in favor of
Guarantors, or against or in payment of any or all of the Guaranteed
Obligations. Without limiting the generality of the foregoing, the liability of
each Guarantor under this Subsidiary Guaranty shall be absolute, unconditional
and shall not be affected or impaired by:

        a.    any amendment or modification (whether material or otherwise) of
the Guaranteed Obligations or any direction as to application of payment by the
Borrower or by any other Person;

        b.    any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other Person, as to the indebtedness of the
Borrower;

        c.    any payment on or in reduction of any such other guaranty or
undertaking;

        d.    any dissolution, termination or increase, decrease or change in
personnel by the Borrower;

        e.    the failure to give notice to any Guarantor of the occurrence of a
Default or an Event of Default under the provisions of the Credit Agreement or
the failure, omission or delay by Beneficiary to enforce or exercise any right
or remedy under the Guaranteed Obligations;

        f.      any taking, exchange, release or non-perfection of any security
(including the Collateral), or any taking, release or amendment or waiver of or
consent to departure from any other guaranty, for all or any of the Guaranteed
Obligations;

        g.    any manner of application of any security (including the
Collateral), or proceeds thereof, to all or any of the Guaranteed Obligations,
or any manner of sale or other disposition of any security or any other assets
of the Borrower;

        h.    the assignment of any right, title or interest of Beneficiary in
the Credit Agreement or any other Loan Document to any other Person;

3

--------------------------------------------------------------------------------




        i.      any change in the corporate structure, or termination,
dissolution, consolidation or merger of the Borrower or any Guarantor with or
into any other entity, the voluntary or involuntary liquidation, dissolution,
sale or other disposition of all or substantially all of the assets of the
Borrower or any Guarantor, the marshalling of the asset and liabilities of the
Borrower or any Guarantor, the receivership, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganization, arrangement, composition with
creditors, or readjustment of, or other similar proceedings affecting the
Borrower or any Guarantor, or any of the assets of any of them;

        j.      any payment made to Beneficiary on the Guaranteed Obligations
which the Beneficiary repays the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding; or

        k.    any other event or circumstance (including, without limitation,
any statute of limitations), whether foreseen or unforeseen and whether similar
or dissimilar to any of the foregoing, that might otherwise constitute a defense
available to, or a discharge of, the Borrower or a Guarantor, other than payment
in full of the Guaranteed Obligations;

it being the intent of each Guarantor that its obligations hereunder shall not
be discharged except by payment in full of the Guaranteed Obligations.

        6.    Waivers.

        a.    Guarantors hereby waive: (i) notice of acceptance hereof;
(ii) notice of any Borrowings, advances, loans, or other financial
accommodations made or extended under the Credit Agreement, or the creation or
existence of any Guaranteed Obligations; (iii) notice of the amount of the
Guaranteed Obligations, subject, however, to Guarantors' right to make inquiry
of Beneficiary to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (iv) notice of any adverse change in the financial condition of
Borrower or of any other fact that might increase Guarantors' risk hereunder;
(v) notice of presentment for payment, demand, protest, and notice thereof as to
the Revolving Credit Note or any other instrument; (vi) notice of any Default or
Event of Default under the Credit Agreement; and (vii) all other notices (except
if such notice is specifically required to be given to Guarantors under this
Subsidiary Guaranty or any other Loan Document to which Guarantors are party)
and demands to which Guarantors might otherwise be entitled.

        b.    To the fullest extent permitted by applicable law, Guarantors
waive the right by statute or otherwise to require Beneficiary to institute suit
against Borrower or to exhaust any rights and remedies which Beneficiary has or
may have against Borrower. In this regard, Guarantors agree that they are bound
to the payment of each and all Guaranteed Obligations, whether now existing or
hereafter accruing, as fully as if such Guaranteed Obligations were directly
owing to Beneficiary by Guarantors. Guarantors further waive any defense arising
by reason of any disability or other defense (other than the defense that the
Guaranteed Obligations shall have been fully and finally performed and
indefeasibly paid) of Borrower or by reason of the cessation from any cause
whatsoever of the liability of Borrower in respect thereof.

        c.    To the maximum extent permitted by law, each Guarantor hereby
waives: (i) any rights to assert against Beneficiary any defense (legal or
equitable), set-off, counterclaim, or claim which Guarantors may now or at any
time hereafter have against Borrower or any other party liable to Beneficiary;
(ii) any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (iii) any defense arising by reason of any claim or defense
based upon an election of remedies by Beneficiary; (iv) any defense or benefit
that may be derived from or afforded by law which limits the liability of or
exonerates guaranties

4

--------------------------------------------------------------------------------




or sureties, including, without limitation, the benefits of Nevada Revised
Statutes §§ 40.430-40.459, 40.475 and 40.485 as permitted by Nevada Revised
Statutes § 40.495; and (v) any defense arising directly or indirectly by reason
of any invalidity, irregularity or unenforceability of all or any part of the
Credit Agreement, the Revolving Credit Note, any other Loan Document or the
Guaranteed Obligations or of any security therefor.

        d.    Guarantors agree that if all or a portion of the Credit Facility
Indebtedness or this Subsidiary Guaranty is at any time secured by a deed of
trust or mortgage covering interests in real property, Beneficiary, in its sole
discretion, without notice or demand and without affecting the liability of
Guarantors under this Subsidiary Guaranty, may foreclose pursuant to the terms
of the Credit Agreement or otherwise the deed of trust or mortgage and the
interests in real property secured thereby by judicial, or where applicable,
non-judicial sale. Guarantors understand that the exercise by Beneficiary of
certain rights and remedies contained in the Credit Agreement and any such deed
of trust or mortgage may affect or eliminate Guarantors' right of subrogation
against Borrower and that Guarantors may therefore incur a partially or totally
non-reimbursable liability hereunder. Nevertheless, Guarantors hereby authorize
and empower Beneficiary to exercise, in its sole discretion, any rights and
remedies, or any combination thereof, which may then be available, since it is
the intent and purpose of Guarantors that the obligations hereunder shall be
absolute, independent and unconditional under any and all circumstances.
Notwithstanding any foreclosure of the lien of any deed of trust or security
agreement with respect to any or all of any real or personal property secured
thereby, whether by the exercise of the power of sale contained therein, by an
action for judicial foreclosure or by an acceptance of a deed in lieu of
foreclosure, Guarantors shall remain bound under this Subsidiary Guaranty
including its obligation to pay any deficiency following a non-judicial or
judicial foreclosure.

        e.    Until the Guaranteed Obligations shall have been indefeasibly paid
in full and completely performed and the Credit Facility shall have terminated,
Guarantors shall withhold exercise of (a) any claim, right or remedy, direct or
indirect, that Guarantors now have or may hereafter have against the Borrower or
any of its assets in connection with this Subsidiary Guaranty or the performance
by Guarantors of their respective obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (i) any right of
subrogation, reimbursement or indemnification that Guarantors now have or may
hereafter have against the Borrower, (ii) any right to enforce, or to
participate in, any claim, right or remedy that Beneficiary now has or may
hereafter have against the Borrower, and (iii) any benefit of, and any right to
participate in, any Collateral or security now or hereafter held by Beneficiary,
and (b) any right of contribution Guarantors may have against any other
guarantor of the Credit Facility. Guarantors further agree that, to the extent
the agreement to withhold the exercise of their respective rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification Guarantors
may have against the Borrower or against any Collateral or security, and any
rights of contribution Guarantors may have against any such other guarantor,
shall be junior and subordinate to any rights Beneficiary may have against the
Borrower, to all right, title and interest Beneficiary may have in any such
Collateral or security, and to any right Beneficiary may have against such other
guarantor. Beneficiary may use, sell or dispose of any item of Collateral or
security as it sees fit without regard to any subrogation rights Guarantors may
have, and upon any such disposition or sale any rights of subrogation Guarantors
may have shall terminate. If any amount shall be paid to Guarantors on account
of any such subrogation, reimbursement or indemnification rights at any time
when all the Guaranteed Obligations shall not have been indefeasibly paid in
full or completely performed, such amount shall be held in trust for Beneficiary
and shall forthwith be paid over to Beneficiary to be credited

5

--------------------------------------------------------------------------------




and applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

        f.      To the fullest extent permitted by applicable law, each
Guarantor hereby waives (i) any defense, right of set-off, claim or counterclaim
whatsoever and any and all other rights, benefits, protections and other
defenses available to such Guarantor now or at any time hereafter, and all
successor sections, and (ii) all rights and defenses arising out of an election
of remedies by any Person, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a Guaranteed Obligation has
destroyed such Guarantor's rights of subrogation and reimbursement against the
Borrower or otherwise.

        7.    Releases.    Guarantors consent and agree that, without notice to
or by Guarantors and without affecting or impairing the obligations of
Guarantors hereunder, Beneficiary may, by action or inaction, compromise or
settle, extend the period of duration or the time for the payment, or discharge
the performance of, or may refuse to, or otherwise not enforce, or may, by
action or inaction, release all or any one or more parties to, any one or more
of the Credit Agreement, the Revolving Credit Note, or any of the other Loan
Documents or may grant other indulgences to Borrower in respect thereof, or may
amend or modify in any manner and at any time (or from time to time) any one or
more of the Credit Agreement, the Revolving Credit Note, or any of the other
Loan Documents, or may, by action or inaction, release or substitute any other
guarantor, if any, of the Guaranteed Obligations, or may enforce, exchange,
release, or waive, by action or inaction, any security for the Guaranteed
Obligations (including the Collateral) or any other guaranty of the Guaranteed
Obligations, or any portion thereof.

        8.    No Election.    Beneficiary shall have the right to seek recourse
against Guarantors to the fullest extent provided for herein and no election by
Beneficiary to proceed in one form of action or proceeding, or against any
party, or on any obligation, shall constitute a waiver of Beneficiary's right to
proceed in any other form of action or proceeding or against other parties
unless Beneficiary has expressly waived such right in writing. Specifically, but
without limiting the generality of the foregoing, no action or proceeding by
Beneficiary under any document or instrument evidencing the Guaranteed
Obligations shall serve to diminish the liability of Guarantors under this
Subsidiary Guaranty except to the extent that Beneficiary finally and
unconditionally shall have realized indefeasible payment by such action or
proceeding.

        9.    Indefeasible Payment.    The Guaranteed Obligations shall not be
considered indefeasibly paid for purposes of this Subsidiary Guaranty unless and
until all payments to Beneficiary are no longer subject to any right on the part
of any person whomsoever, including Borrower, Borrower as a debtor in
possession, or any trustee (whether appointed under the Bankruptcy Code or
otherwise) of any Borrower's assets to invalidate or set aside such payments or
to seek to recoup the amount of such payments or any portion thereof, or to
declare same to be fraudulent or preferential. In the event that, for any
reason, all or any portion of the payments by the Guarantors to Beneficiary are
set aside, whether voluntarily or involuntarily, after the making thereof, the
obligation or part thereof intended to be satisfied thereby shall be revived and
continued in full force and effect as if said payment or payments had not been
made and Guarantors shall be liable for the full amount Beneficiary is required
to repay plus any and all costs and expenses (including attorneys' fees) paid by
Beneficiary in connection therewith.

        10.  Financial Condition of Borrower.    Guarantors represent and
warrant to Beneficiary that they are currently informed of the financial
condition of Borrower and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Guaranteed
Obligations. Guarantors further represent and warrant to Beneficiary that they
have each read and understand the terms and conditions of the Credit Agreement,
the Revolving Credit Note, and the other Loan Documents. Guarantors hereby
covenant that they will continue to keep themselves informed of Borrower's
financial condition, the financial condition of other guarantors, if any, and of

6

--------------------------------------------------------------------------------


all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Guaranteed Obligations.

        11.  Subordination.    Upon the occurrence of an Event of Default, any
indebtedness of Borrower to Guarantors shall be postponed in favor of and
subordinated in full to the Guaranteed Obligations and any amounts collected or
received by Guarantors shall be held in trust for and paid over to Beneficiary
on account of the Credit Facility Indebtedness.

        12.  Deferral of Rights of Subrogation.    Notwithstanding anything to
the contrary elsewhere contained herein or in any other Loan Document to which
any Guarantor is a party, Guarantors hereby expressly agree with respect to
Borrower and their successors and assigns (including any surety) and any other
Person which is directly or indirectly a creditor of Borrower or any surety for
Borrower, not to exercise, until the Guaranteed Obligations have been
indefeasibly paid in full, and the Credit Facility terminated, any and all
rights at law or in equity to subrogation, to reimbursement, to exoneration, to
contribution (except as specifically provided in Section 13 below), to setoff or
to any other rights that could accrue to a surety against a principal, to a
guarantor against a maker or obligor, to an accommodation party against the
party accommodated, or to a holder or transferee against a maker, and which
Guarantors may have or hereafter acquire against Borrower or any other such
Person in connection with or as a result of Guarantors' execution, delivery
and/or performance of this Subsidiary Guaranty or any other Loan Document to
which any Guarantor is a party.

        13.  Right of Contribution.    Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of all
payments made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder who has not paid its
proportionate share of all such payments. The provisions of this Section 13
shall in no respect limit the obligations and liabilities of any Guarantor to
Beneficiary, and, subject to the provisions of Section 14 below, each Guarantor
shall remain liable to Beneficiary for the full amount guaranteed by such
Guarantor hereunder. The "proportionate share" of any Guarantor shall be a
fraction (which shall in no event exceed 1.00) the numerator of which is the
excess, if any, of the fair value of the assets of such Guarantor over a fair
estimate of the liabilities of such Guarantor and the denominator of which is
the excess (but not less than One Dollar ($1.00)) of the fair value of the
aggregate assets (without duplication) of all Guarantors over a fair estimate of
the aggregate liabilities (without duplication) of all Guarantors. All relevant
calculations shall be made as of the date such Guarantor became a Guarantor.

        14.  Liability.    Notwithstanding anything to the contrary elsewhere
contained herein or in any Loan Document to which each Guarantor is a party, the
aggregate liability of all Guarantors hereunder for payment and performance of
the Guaranteed Obligations shall not exceed an amount which, in the aggregate,
is One Dollar ($1.00) less than that amount which if so paid or performed would
constitute or result in a "fraudulent transfer", "fraudulent conveyance", or
terms of similar import, under applicable state or federal law, including
without limitation, Section 548 of the United States Bankruptcy Code. The
liability of each Guarantor hereunder is independent of any other guaranties at
any time in effect with respect to all or any part of the Guaranteed
Obligations, and each Guarantor's liability hereunder may be enforced regardless
of the existence of any such guaranties. Any termination by or release of any
Guarantor in whole or in part (whether it be another Guarantor under this
instrument or not) shall not affect the continuing liability of any other
Guarantor hereunder, and no notice of any such termination or release shall be
required. The execution hereof by each Guarantor is not founded upon an
expectation or understanding that there will be any other Guarantor of the
Guaranteed Obligations.

        15.  Bankruptcy.    Guarantors hereby jointly and severally,
unconditionally and irrevocably guaranty to Beneficiary the payment of any and
all Guaranteed Obligations of the Borrower whether or not due or payable by the
Borrower upon the occurrence of any of the events specified in Subsections (f),

7

--------------------------------------------------------------------------------


(g) or (h) of Section 7.01 of the Credit Agreement, and unconditionally and
irrevocably promise to pay such Guaranteed Obligations to the Beneficiary, on
demand, in lawful money of the United States.

        16.  Representations, Warranties and Covenants.    In order to induce
the Beneficiary to make the Borrowings, loans, advances and extend financial
accommodations to and for the benefit of Borrower pursuant to the Credit
Agreement, each Guarantor hereby represents, warrants and covenants that, as of
the date hereof or as of the date of each Certificate of Joinder, as applicable:

        a.    It (i) is a duly organized, validly existing and in good standing
under the laws of the State of Nevada, (ii) has the power and authority to own
its property and assets and to transact the business in which its is engaged and
presently proposes to engage and (iii) is duly qualified and is authorized to do
business and is in good standing in all jurisdictions where the failure to be so
qualified would have a material adverse effect on the operations, property,
assets, liabilities, condition (financial or otherwise) or prospects of the
Guarantors and the Borrower taken as a whole.

        b.    It has the power to execute, deliver and perform the terms and
provisions of this Subsidiary Guaranty and has taken all necessary action to
authorize the execution, delivery and performance by it of this Subsidiary
Guaranty. It has duly executed and delivered this Subsidiary Guaranty, and this
Subsidiary Guaranty constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application relating to or affecting the enforcement of creditors' rights and
the exercise of judicial discretion in accordance with general principles of
equity (regardless of whether enforcement is considered in a proceeding in
equity or at law).

        c.    Neither the execution, delivery or performance by it of this
Subsidiary Guaranty, nor compliance by it with the terms and provisions hereof,
(i) will contravene any provision of any existing law, statute, rule or
regulation or any order, writ, injunction or decree of any court or governmental
instrumentality applicable to the Guarantors, (ii) will conflict with or result
in any breach of any of the material terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any lien upon any of its property or
assets pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, to which it is a party or by which it or any of its property or
assets is bound or to which it may be subject or (iii) will violate any
provision of its charter or by-laws.

        d.    No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any Governmental
Authority, is required to authorize, or is required in connection with, (i) the
execution, delivery and performance of this Subsidiary Guaranty or (ii) the
legality, validity, binding effect or enforceability of this Subsidiary
Guaranty, the failure of which could reasonably be expected to have a material
adverse effect on the operations, property, assets, liabilities, condition
(financial or otherwise) or prospects of the Guarantors taken as a whole.

        e.    It has derived or expects to derive a financial advantage from
each Borrowing, loan or other extension of credit and each renewal, extension,
or other relinquishment of legal rights, made or granted or to be made or
granted by the Beneficiary in connection with the Guaranteed Obligations. After
giving effect to this Subsidiary Guaranty and the transactions contemplated
hereby, it is not Insolvent or left with assets or capital that is unreasonably
small in relation to its business or the Guaranteed Obligations. "Insolvent"
means, with respect to any Guarantor, that (i) determined on the basis of a
"fair valuation" or their "fair saleable value," the sum of such Guarantor's
assets is less than its debts, or (ii) such Guarantor is generally not paying
its debts as they become due.

8

--------------------------------------------------------------------------------




        f.      Each waiver set forth in this Subsidiary Guaranty is made with
such Guarantor's full knowledge of its significance and consequences and after
opportunity to consult with counsel of its own choosing and that, under the
circumstances, each such waiver is reasonable and should not be found contrary
to public policy or law.

        g.    There are no actions, suits or proceedings pending or, to the best
knowledge of such Guarantor, threatened (i) with respect to this Subsidiary
Guaranty or (ii) that are likely to have a material adverse effect on the
business, property, assets, liabilities, condition (financial or otherwise) or
prospects of the Guarantors taken as a whole.

        h.    All factual information (taken as a whole) heretofore or
contemporaneously furnished by or on behalf of such Guarantor in writing to the
Beneficiary (including without limitation all information contained herein) for
purposes of or in connection with this Subsidiary Guaranty or any transaction
contemplated herein is, and all other such factual information (taken as a
whole) hereafter furnished by or on behalf of such Guarantor in writing to the
Beneficiary will be true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading at such time in light of the circumstances under which such
information was provided.

        i.      It is not required to be registered as an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.

        j.      It is not a "holding company", or a "subsidiary company" of a
"holding company", or an "affiliate" of a "holding company" or a "subsidiary
company" of a "holding company", within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

        17.  Payments; Application.    All payments to be made hereunder by
Guarantors shall be made in lawful money of the United States of America at the
time of payment, shall be made in immediately available funds, and shall be made
without deduction (whether for taxes or otherwise) or offset. All payments made
by Guarantors hereunder shall be applied as follows: first, to all reasonable
costs and expenses (including attorneys' fees) incurred by Beneficiary in
enforcing this Subsidiary Guaranty or in collecting the Guaranteed Obligations;
second, to all accrued and unpaid interest, premium, if any, and fees owing to
Beneficiary constituting Guaranteed Obligations; and third, to the balance of
the Guaranteed Obligations.

        18.  Costs to Prevailing Party.    If any action or proceeding is
brought by any party against any other party under this Subsidiary Guaranty, the
prevailing party shall be entitled to recover such costs and attorney's fees as
the court in such action or proceeding may adjudge reasonable.

        19.  Notices.    All notices and other communications provided to any
party hereto under this Subsidiary Guaranty shall be in writing or by facsimile
and addressed, delivered or transmitted to such party at its address or
facsimile number set forth below or below its signature hereto or to the
Certificate of Joinder or at such other address or facsimile number as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if transmitted by facsimile, shall be deemed given when
transmitted.

9

--------------------------------------------------------------------------------



If to Beneficiary:   U.S. Bank National Association
2300 W. Sahara Avenue, Suite 120
Las Vegas, NV 89102
 
 
Attn: David L. Walquist, V.P.
With a copy to:
 
Timothy J. Henderson, Esq.
Henderson & Morgan, LLC
164 Hubbard Way, Suite B
Reno, Nevada 89502
If to Guarantor:
 
At the address or facsimile number set forth on the signature page hereto
With a copy to:
 
John Brewer
3800 Howard Hughes Parkway
Seventh Floor
Las Vegas, NV 89109-0907

        20.  Cumulative Remedies.    No remedy under this Subsidiary Guaranty,
under the Credit Agreement, the Revolving Credit Note, or any Loan Document is
intended to be exclusive of any other remedy, but each and every remedy shall be
cumulative and in addition to any and every other remedy given under this
Subsidiary Guaranty, under the Credit Agreement, the Revolving Credit Note, or
any other Loan Document, and those provided by law. No delay or omission by
Beneficiary to exercise any right under this Subsidiary Guaranty shall impair
any such right nor be construed to be a waiver thereof. No failure on the part
of Beneficiary to exercise, and no delay in exercising, any right under this
Subsidiary Guaranty shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under this Subsidiary Guaranty preclude any other
or further exercise thereof or the exercise of any other right. No notice to or
demand on any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of Beneficiary to any other
or further action in any circumstances without notice or demand.

        21.  Severability of Provisions.    Any provision of this Subsidiary
Guaranty which is prohibited or unenforceable under applicable law, shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.

        22.  Joinder of Additional Guarantors.    Each other Subsidiary shall
become a Guarantor under and become bound by the terms and conditions of this
Subsidiary Guaranty by executing and delivering to Beneficiary a Certificate of
Joinder substantially in the form attached hereto as Exhibit A, accompanied by
such documentation as Beneficiary may require to establish the due organization,
valid existence and good standing of such Subsidiary, its qualification to
engage in business in each material jurisdiction in which it is required to be
so qualified, its authority to execute, deliver and perform this Subsidiary
Guaranty, and the identity, authority and capacity of each officer or
representative thereof authorized to act on its behalf.

        23.  Entire Agreement; Amendments.    This Subsidiary Guaranty, together
with any Certificate of Joinder, Exhibit A hereto, the Credit Agreement, the
Revolving Credit Note and the Loan Documents constitute the entire agreement
between Guarantors and Beneficiary pertaining to the subject matter contained
herein. This Subsidiary Guaranty may not be altered, amended, or modified, nor
may any provisions hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by Guarantors and Beneficiary. Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. No
course of dealing and no delay or waiver of any right or default under this
Subsidiary

10

--------------------------------------------------------------------------------


Guaranty shall be deemed a waiver of any other, similar or dissimilar, right or
default or otherwise prejudice the rights and remedies hereunder.

        24.  Successors and Assigns.    This Subsidiary Guaranty shall be
binding upon each Guarantor and its successors and assigns and shall inure to
the benefit of the Beneficiary and its successors and assigns; provided,
however, that no Guarantor shall assign any of its rights or obligations
hereunder without the prior consent of the Beneficiary. In the event of any
assignment or other transfer of rights by Beneficiary to a successor Lender, the
rights and benefits herein conferred upon Beneficiary shall automatically extend
to and be vested in such assignee or other transferee.

        25.  Choice of Law and Venue; Service of Process.    THE VALIDITY OF
THIS SUBSIDIARY GUARANTY, ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND
THE RIGHTS OF GUARANTORS AND BENEFICIARY SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEVADA,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST GUARANTORS WITH RESPECT TO THIS SUBSIDIARY GUARANTY MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF
NEVADA, AND BY EXECUTION AND DELIVERY OF THIS SUBSIDIARY GUARANTY, GUARANTORS
ACCEPT, FOR THEMSELVES AND IN CONNECTION WITH THEIR RESPECTIVE ASSETS, GENERALLY
AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREE TO BE BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN
CONNECTION WITH THIS SUBSIDIARY GUARANTY FROM WHICH NO APPEAL HAS BEEN TAKEN OR
IS AVAILABLE.

        26.  Waiver of Jury Trial.    TO THE MAXIMUM EXTENT PERMITTED BY LAW,
GUARANTORS AND BENEFICIARY EACH MUTUALLY HEREBY EXPRESSLY WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDING
ARISING UNDER OR WITH RESPECT TO THIS SUBSIDIARY GUARANTY, OR IN ANY WAY
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE DEALINGS OF GUARANTORS AND
BENEFICIARY WITH RESPECT TO THIS SUBSIDIARY GUARANTY, OR THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, GUARANTORS AND BENEFICIARY EACH MUTUALLY HEREBY AGREE
THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM, DEMAND, OR PROCEEDINGS SHALL BE
DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT THE DEFENDING PARTY MAY FILE AN
ORIGINAL COUNTERPART OF THIS SECTION WITH ANY COURT OR OTHER TRIBUNAL AS WRITTEN
EVIDENCE OF THE CONSENT OF THE COMPLAINING PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has executed and delivered this
Subsidiary Guaranty as of the day and year first written above.

    FLAMINGO PARADISE GAMING, LLC,
a Nevada limited liability company, dba
Terrible's Hotel & Casino
 
 
By
/s/  EDWARD HERBST      

--------------------------------------------------------------------------------

Edward Herbst,
Managing Member
 
 
Address:
 
 
3440 West Russell Road
Las Vegas, Nevada 89118
Attention: Mary E. Higgins
 
 
Telephone: (702) 889-7690
Facsimile: (702) 740-4630
 
 
E-T-T, INC.,
a Nevada corporation
 
 
By
/s/  EDWARD HERBST      

--------------------------------------------------------------------------------

Edward Herbst,
President
 
 
Address:
 
 
3440 West Russell Road
Las Vegas, Nevada 89118
Attention: Mary E. Higgins
 
 
Telephone: (702) 889-7690
Facsimile: (702) 740-4630
 
 
 
 

12

--------------------------------------------------------------------------------


 
 
MARKET GAMING, INC.,
a Nevada corporation
 
 
By
/s/  EDWARD HERBST      

--------------------------------------------------------------------------------

Edward Herbst,
President
 
 
Address:
 
 
3440 West Russell Road
Las Vegas, Nevada 89118
Attention: Mary E. Higgins
 
 
Telephone: (702) 889-7690
Facsimile: (702) 740-4630
 
 
E-T-T ENTERPRISES, L.L.C.,
a Nevada limited liability company
 
 
By
/s/  EDWARD HERBST      

--------------------------------------------------------------------------------

Edward Herbst,
Managing Member
 
 
Address:
 
 
3440 West Russell Road
Las Vegas, Nevada 89118
Attention: Mary E. Higgins
 
 
Telephone: (702) 889-7690
Facsimile: (702) 740-4630
 
 
 
 

13

--------------------------------------------------------------------------------


 
 
CARDIVAN COMPANY,
a Nevada corporation
 
 
By
/s/  EDWARD HERBST      

--------------------------------------------------------------------------------

Edward Herbst,
President
 
 
Address:
 
 
3440 West Russell Road
Las Vegas, Nevada 89118
Attention: Mary E. Higgins
 
 
Telephone: (702) 889-7690
Facsimile: (702) 740-4630
 
 
CORRAL COIN, INC.,
a Nevada corporation
 
 
By
/s/  EDWARD HERBST      

--------------------------------------------------------------------------------

Edward Herbst,
President
 
 
Address:
 
 
3440 West Russell Road
Las Vegas, Nevada 89118
Attention: Mary E. Higgins
 
 
Telephone: (702) 889-7690
Facsimile: (702) 740-4630
 
 
CORRAL COUNTRY COIN, INC.,
a Nevada corporation
 
 
By
/s/  EDWARD HERBST      

--------------------------------------------------------------------------------

Edward Herbst,
President
 
 
Address:
 
 
3440 West Russell Road
Las Vegas, Nevada 89118
Attention: Mary E. Higgins
 
 
Telephone: (702) 889-7690
Facsimile: (702) 740-4630

14

--------------------------------------------------------------------------------

EXHIBIT A
TO
GENERAL CONTINUING SUBSIDIARY GUARANTY

CERTIFICATE OF JOINDER

        THIS CERTIFICATE OF JOINDER is executed as of                        ,
200    , by                        , a                        ("Joining Party"),
and delivered to U.S. BANK NATIONAL ASSOCIATION, as beneficiary ("Beneficiary")
under the General Continuing Subsidiary Guaranty (the "Subsidiary Guaranty")
dated as of September 6, 2002, made by FLAMINGO PARADISE GAMING, LLC, a Nevada
limited liability company, dba Terrible's Hotel & Casino, E-T-T, INC., a Nevada
corporation, MARKET GAMING, INC., a Nevada corporation, E-T-T ENTERPRISES,
L.L.C., a Nevada limited liability company, CARDIVAN COMPANY, a Nevada
corporation, CORRAL COIN, INC., a Nevada corporation and CORRAL COUNTRY
COIN, INC., a Nevada corporation (each a "Guarantor", collectively "Guarantors")
in favor of the Beneficiary. Terms used but not defined in this Certificate of
Joinder shall have the meanings defined for those terms or incorporated by
reference in the Subsidiary Guaranty.

R  E  C  I  T  A  L  S:

        A.    The Subsidiary Guaranty was executed by the Guarantors in favor of
the Beneficiary in its capacity as the Lender under that certain Credit
Agreement (the "Credit Agreement") dated as of September 6, 2002, executed by
and among Herbst Gaming, Inc., a Nevada corporation ("Borrower), the Collateral
Guarantor therein named and Beneficiary.

        B.    Joining Party has become a Subsidiary of Borrower and as such is
required pursuant to Section 5.16 of the Credit Agreement to become a Guarantor.

        C.    Joining Party expects to realize direct and indirect benefits as a
result of the availability to Borrower of the Credit Facility under the Credit
Agreement.

AGREEMENT

        1.    By this Certificate of Joinder, Joining Party shall and does
hereby become and constitutes a "Guarantor" under and pursuant to Paragraph 20
of the Subsidiary Guaranty. Joining Party agrees that, upon its execution
hereof, it is a Guarantor under the Subsidiary Guaranty with respect to all
Guaranteed Obligations of Borrower heretofore or hereafter incurred under the
Loan Documents, and will be jointly and severally bound by all terms,
conditions, and duties applicable to a Guarantor under the Subsidiary Guaranty
to the same extent as if Joining Party had originally executed the Subsidiary
Guaranty on the Closing Date.

--------------------------------------------------------------------------------

        2.    The effective date of this Certificate of Joinder
is                        , 200  .

      "JOINING PARTY":            
 
 
 


--------------------------------------------------------------------------------

      a

--------------------------------------------------------------------------------

                  By

--------------------------------------------------------------------------------

      Name

--------------------------------------------------------------------------------

      Title

--------------------------------------------------------------------------------

                  Address:
 
 
 
 
 
       

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

                  Telephone:

--------------------------------------------------------------------------------

      Facsimile:

--------------------------------------------------------------------------------

            ACKNOWLEDGED:                     U.S. BANK NATIONAL ASSOCIATION,
Beneficiary                     By

--------------------------------------------------------------------------------

        Name

--------------------------------------------------------------------------------

        Title

--------------------------------------------------------------------------------

                   

2

--------------------------------------------------------------------------------

EXHIBIT I

LEGAL DESCRIPTION OF REAL PROPERTY

The land referred to herein is situated in the State of Nevada, County of Clark
and is described as follows:

That portion of the Northwest Quarter (NW1/4) of the Northwest Quarter (NW1/4)
of Section 22, Township 21 South, Range 61 East, M.D. B. & M., described as
follows:

Parcel I, as shown by Parcel Map in File 26 of Parcel Maps, page 26, in the
Office of the County Recorder of Clark County, Nevada.

Subject to a right of way and easement for the benefit of the fee owner of
Parcel 2, as shown by Parcel Map in File 26, page 26, recorded May 30, 1979 as
Document No. 1022111 of Official Records, Clark County, Nevada, over and across
the following described premises:

A strip of land being 25.00 feet in width, 12.50 feet on each side of the
following described centerline:

That portion of the Northwest Quarter (NW1/4) of the Northwest Quarter (NW1/4)
of Section 22, Township 21 South, Range 61 East, M.D.B. & M., Clark County,
Nevada, as described as follows:

Commencing at the Northwest corner of said Section 22;

THENCE South 88o 55' 56" East along the North line thereof, a distance of
1,030.21 feet;

THENCE South 00o 44' 11" East, a distance of 92.64 feet to a point in the
present Southerly right of way line of Flamingo Road, being the TRUE POINT OF
BEGINNING;

THENCE South 00o 44' 11" East, a distance of 576.22 feet to the TRUE POINT OF
ENDING.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.3



CREDIT AGREEMENT
